Exhibit 10.1
EXECUTION
EQUITY PURCHASE AGREEMENT
dated as of February 28, 2011
Among
HEALTH CARE REIT, INC.,
FC-GEN INVESTMENT, LLC
and
FC-GEN OPERATIONS INVESTMENT, LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PURCHASE AND SALE; PURCHASE PRICE
    1  
 
       
Section 1.1 Purchase and Sale of Membership Interests
    1  
Section 1.2 Certain Definitions
    1  
Section 1.3 Determination of Estimated Closing Consideration
    2  
Section 1.4 Post-Closing Adjustments
    2  
Section 1.5 Payment of the Adjustment
    3  
Section 1.6 Withholding Rights
    4  
Section 1.7 Valuation Opinion
    4  
 
       
ARTICLE II CLOSING
    4  
 
       
Section 2.1 Closing Date
    4  
Section 2.2 Escrow Agent
    5  
Section 2.3 Payments on the Closing Date
    5  
Section 2.4 Deliveries to Buyer
    5  
Section 2.5 Deliveries to Seller
    8  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
    9  
 
       
Section 3.1 Organization and Authority of Seller, the Company and its
Subsidiaries
    9  
Section 3.2 Capital Structure
    11  
Section 3.3 Subsidiaries and Investments
    12  
Section 3.4 Financial Statements
    13  
Section 3.5 Indebtedness; No Undisclosed Liabilities
    13  
Section 3.6 Operations Since Interim Balance Sheet Date
    14  
Section 3.7 Books and Records
    14  
Section 3.8 Taxes
    14  
Section 3.9 Compliance with Laws; Governmental Permits
    16  
Section 3.10 Properties
    16  
Section 3.11 Intellectual Property
    19  
Section 3.12 No Violation, Litigation or Regulatory Action
    19  
Section 3.13 Contracts
    20  
Section 3.14 Status of Contracts
    22  
Section 3.15 Guarantees; Letters of Credit
    22  
Section 3.16 Insurance
    22  
Section 3.17 Employees and Related Agreements; ERISA
    23  
Section 3.18 Environmental Matters
    24  
Section 3.19 Employee Relations
    25  
Section 3.20 Solvency
    26  
Section 3.21 Investment Company Act of 1940
    26  
Section 3.22 Valuation Opinion
    26  
Section 3.23 Affiliate Transactions; Intercompany Liabilities
    26  
Section 3.24 Other Names
    26  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.25 No Finder
    26  
Section 3.26 Occupancy Agreements
    26  
Section 3.27 No Other Representations
    26  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
    27  
 
       
Section 4.1 Organization
    27  
Section 4.2 Authority; Conflicts
    27  
Section 4.3 Bridge Financing
    28  
Section 4.4 SEC Reports
    28  
Section 4.5 Litigation or Regulatory Action
    28  
Section 4.6 Available Funds
    29  
Section 4.7 Investment Intent
    29  
Section 4.8 No Finder
    29  
Section 4.9 No Other Representations
    29  
 
       
ARTICLE V ACTIONS PRIOR TO CLOSING DATE
    29  
 
       
Section 5.1 Access to Information
    29  
Section 5.2 Preserve Accuracy of Representations and Warranties
    30  
Section 5.3 Consents of Third Parties; Governmental Approvals
    30  
Section 5.4 Conduct of Business Prior to the Closing
    31  
Section 5.5 Notification by the Company of Certain Matters
    34  
Section 5.6 No Solicitation
    34  
Section 5.7 Delivery of Financial Statements
    34  
Section 5.8 Payoff Letters
    35  
Section 5.9 Landlord Estoppels
    35  
Section 5.10 Title Insurance Coverage
    35  
Section 5.11 Material Damages
    36  
Section 5.12 Bridge Financing
    36  
Section 5.13 Cooperation with Financing
    38  
Section 5.14 Reorganization Agreement
    39  
Section 5.15 Removal of Encumbrances
    39  
Section 5.16 Lease Guarantees
    39  
Section 5.17 Regulatory Report
    40  
Section 5.18 Rhode Island Portfolio
    40  
Section 5.19 Excluded JV Interests Escrow
    40  
 
       
ARTICLE VI TAX MATTERS
    40  
Section 6.1 Tax Matters
    41  
 
       
ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
    47  
 
       
Section 7.1 No Misrepresentation or Breach of Covenants and Warranties
    48  
Section 7.2 No Material Adverse Changes
    48  
Section 7.3 No Restraint or Litigation
    48  
Section 7.4 Necessary Governmental Approvals
    48  
Section 7.5 Closing Deliveries
    49  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 7.6 Reorganization
    49  
Section 7.7 New Title Policies
    49  
 
       
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
    49  
 
       
Section 8.1 No Misrepresentation or Breach of Covenants and Warranties
    49  
Section 8.2 No Restraint or Litigation
    50  
Section 8.3 Necessary Governmental Approvals
    50  
Section 8.4 Necessary Consents
    51  
Section 8.5 Closing Deliveries
    51  
Section 8.6 Lien Releases
    51  
 
       
ARTICLE IX INDEMNIFICATION
    51  
 
       
Section 9.1 Indemnification of Buyer Group Members
    51  
Section 9.2 Indemnification of Seller
    53  
Section 9.3 Notice of Claims
    54  
Section 9.4 Third-Person Claims
    55  
Section 9.5 No Contribution by the Company
    57  
Section 9.6 Application of Escrow
    57  
Section 9.7 Limitations
    57  
Section 9.8 Adjustments to Purchase Price; Net Recovery; Duty to Mitigate
    57  
 
       
ARTICLE X TERMINATION
    58  
 
       
Section 10.1 Termination
    58  
Section 10.2 Notice of Termination
    59  
Section 10.3 Effect of Termination
    59  
 
       
ARTICLE XI GENERAL PROVISIONS
    59  
 
       
Section 11.1 Survival of Obligations
    59  
Section 11.2 Confidential Nature of Information
    59  
Section 11.3 No Public Announcement
    60  
Section 11.4 Notices
    60  
Section 11.5 Successors and Assigns
    62  
Section 11.6 Entire Agreement; Amendments
    62  
Section 11.7 Interpretation
    63  
Section 11.8 Waivers
    63  
Section 11.9 Expenses
    63  
Section 11.10 Partial Invalidity
    64  
Section 11.11 Execution in Counterparts
    64  
Section 11.12 Further Assurances
    64  
Section 11.13 Governing Law; Submission to Jurisdiction
    64  
Section 11.14 Savings Clause
    65  
Section 11.15 Specific Performance
    65  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XII DEFINITIONS
    66  
 
       
Section 12.1 Definitions
    66  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Call and Exchange Agreement
Exhibit B
  Form of Escrow Agreement
Exhibit C
  Seller Disclosure Schedule
Exhibit D
  Form of Master Lease Agreement
Exhibit E
  Form of Adventist Portfolio Letter Agreement
Exhibit F
  Form of Amended and Restated OpCo LLC Agreement
Exhibit G
  Form of Reorganization Agreement
Exhibit H
  Form of Excluded JV Interests Agreement

v



--------------------------------------------------------------------------------



 



EXECUTION
EQUITY PURCHASE AGREEMENT
          EQUITY PURCHASE AGREEMENT (this “Agreement”), dated as of February 28,
2011, is made and entered into by and among Health Care REIT, Inc., a Delaware
corporation (“Buyer”), FC-GEN Investment, LLC, a Delaware limited liability
company (“Seller”), and FC-GEN Operations Investment, LLC, a Delaware limited
liability company (“OpCo”).
          WHEREAS, Seller is owner, beneficially and of record, of all of the
issued and outstanding Equity Interests (the “Membership Interests”) of FC-GEN
Acquisition Holding, LLC, a Delaware limited liability company (the “Company”);
          WHEREAS, Seller desires to sell to Buyer, and Buyer desires to
purchase from Seller, all of the Membership Interests of the Company on the
terms and subject to the conditions set forth herein; and
          WHEREAS, prior to the Closing, the Company will effect the
transactions contemplated by the Reorganization Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties to this Agreement agree as
follows:
ARTICLE I
PURCHASE AND SALE; PURCHASE PRICE
          Section 1.1 Purchase and Sale of Membership Interests. Upon the terms
and subject to the conditions of this Agreement, on the Closing Date, Seller
shall sell, transfer, assign, convey and deliver to Buyer, and Buyer shall
purchase from Seller, the Membership Interests, free and clear of all
Encumbrances.
          Section 1.2 Certain Definitions. For purposes of this Agreement,
          (a) “Actual Net Prorations” means (i) all Impositions imposed upon or
assessed against the Real Property to the extent attributable to periods prior
to, and unpaid as of, 12:01 a.m. local time on the Closing Date, minus (ii) all
Prorated Assets with respect to the Real Property as of 12:01 a.m. local time on
the Closing Date. To the extent the Actual Net Prorations amount is positive,
such amount shall be deducted from the Closing Consideration and to the extent
the Actual Net Prorations amount is negative, such amount shall be added to the
Closing Consideration.
          (b) “Closing Date Debt” means all Indebtedness of the Company and its
Subsidiaries (excluding any Indebtedness that is assumed by OpCo and its
Subsidiaries pursuant to the Reorganization Agreement) as of immediately prior
to the Closing determined on a consolidated basis (including all prepayment or
other penalties, yield maintenance expenses, premiums, accrued interest, fees
and other amounts due with respect thereto as of the Closing Date and which have
not been paid as of the Closing).

 



--------------------------------------------------------------------------------



 



          (c) “Closing Consideration” means (A) $2,400,000,000, plus (B) an
amount equal to the Cash and Cash Equivalents held by the Company and its
Subsidiaries (excluding any Cash and Cash Equivalents that is transferred to
OpCo and its Subsidiaries pursuant to the Reorganization Agreement) as of the
Closing Date, minus (C) Closing Date Debt, minus (D) the Company Transaction
Cost Amount, plus / minus (as applicable) (E) the Actual Net Prorations.
          Section 1.3 Determination of Estimated Closing Consideration. At least
five (5) Business Days prior to the Closing, Seller shall deliver to Buyer a
written calculation (the “Price Calculation”) setting forth in reasonable detail
Seller’s estimate of the Closing Consideration (the “Estimated Closing
Consideration”) and the components thereof, including an estimate of Actual Net
Prorations (“Estimated Net Prorations”) and the Closing Payment Amount. Such
Price Calculation shall be prepared in good faith by Seller. Seller shall cause
the Company to provide Buyer with reasonable access to the books and records of
the Company, and other Company documents, to verify the information set forth in
the Price Calculation prior to the Closing Date.
          Section 1.4 Post-Closing Adjustments.
          (a) As promptly as practicable, but no later than sixty (60) days
after the Closing Date, OpCo shall:
          (i) prepare, in accordance with the Agreed Accounting Principles and
in good faith, a balance sheet with respect to the Company as of the close of
business on the last Business Day preceding the Closing Date (the “Preliminary
Closing Balance Sheet”);
          (ii) determine the amount of the Closing Consideration (the
“Preliminary Closing Consideration”) and each component thereof in reasonable
detail in accordance with the provisions of this Agreement; and
          (iii) deliver to Buyer the Preliminary Closing Balance Sheet and a
calculation of the Preliminary Closing Consideration (the “Preliminary
Accounting Report”).
          (b) Following receipt of the Preliminary Accounting Report, Buyer may
review the same and, within forty-five (45) days after the date of such receipt
(the “Notice Period”), may deliver to Seller written notice setting forth its
objections (if any) to the Preliminary Closing Balance Sheet and the computation
of the Preliminary Closing Consideration as set forth in the Preliminary
Accounting Report, together with a summary of the reasons therefor and
calculations which, in its view, are necessary to eliminate such objections. In
the event Buyer does not object to the Preliminary Closing Consideration within
the Notice Period, the Preliminary Closing Balance Sheet and the Preliminary
Closing Consideration set forth in the Preliminary Accounting Report shall be
final and binding as the “Closing Balance Sheet” and the Closing Consideration,

2



--------------------------------------------------------------------------------



 



respectively, for purposes of this Agreement but, subject to Section 9.7, shall
not limit the representations, warranties, covenants and agreements of the
parties set forth elsewhere in this Agreement.
          (c) In the event Buyer so objects to the Preliminary Closing Balance
Sheet or the Preliminary Closing Consideration within the Notice Period, Buyer
and Seller shall use reasonable efforts to resolve by written agreement (the
“Agreed Adjustments”) any differences properly set forth in such notice as to
the Preliminary Closing Balance Sheet and the Preliminary Closing Consideration
and, in the event Buyer and Seller so resolve all such differences, the
Preliminary Closing Balance Sheet and the Preliminary Closing Consideration set
forth in the Preliminary Accounting Report as adjusted by the Agreed Adjustments
shall be final and binding as the Closing Balance Sheet and the Closing
Consideration, respectively, for purposes of this Agreement but, subject to
Section 9.7, shall not limit the representations, warranties, covenants and
agreements of the parties set forth elsewhere in this Agreement.
          (d) In the event any objections raised by Buyer are not resolved by
Agreed Adjustments within the thirty (30) day period next following the delivery
of any objections notice by Buyer pursuant to Section 1.4(b), then Buyer and
Seller shall submit the objections that are then unresolved to
PricewaterhouseCooopers LLP or another national accounting firm acceptable to
both Buyer and Seller (the “Accounting Firm”), and such firm shall be directed
by Buyer and Seller to resolve the unresolved objections (based solely on the
presentations by Buyer and Seller as to whether any disputed matter had been
determined in a manner consistent with the Agreed Accounting Principles and this
Agreement) as promptly as reasonably practicable and to deliver written notice
to each of Buyer and Seller setting forth its resolution of the disputed
matters. The Preliminary Closing Balance Sheet and the Preliminary Closing
Consideration, after giving effect to any Agreed Adjustments and to the
resolution of disputed matters by the Accounting Firm, shall be final and
binding as the Closing Balance Sheet and the Closing Consideration,
respectively, for purposes of this Agreement but, subject to Section 9.7, shall
not limit the representations, warranties, covenants and agreements of the
parties set forth elsewhere in this Agreement.
          (e) The parties hereto shall make available to Buyer, Buyer’s
accountants, Seller, Seller’s accountants and, if applicable, the Accounting
Firm such books, records and other information (including work papers) as any of
the foregoing may reasonably request to prepare, review or analyze the
Preliminary Accounting Report or any matters submitted to the Accounting Firm
pursuant to this Section 1.4. The fees and expenses of the Accounting Firm shall
be allocated between Seller, on the one hand, and Buyer, on the other hand, in
proportion to the amount unsuccessfully disputed by each party (as determined by
the Accounting Firm) as a fraction of the total amount in dispute.
          Section 1.5 Payment of the Adjustment. Promptly, but in no event later
than five (5) Business Days, following the final determination of the Closing
Balance Sheet and the Closing Consideration pursuant to Section 1.4(b),
Section 1.4(c) or Section 1.4(d), the following shall occur:

3



--------------------------------------------------------------------------------



 



          (a) If the Estimated Closing Consideration exceeds the Closing
Consideration by an amount (such excess, the “Overestimate”) that is greater
than the Indemnity Escrow Amount, then Buyer shall be entitled to be paid the
entire Indemnity Escrow Amount from the Escrow Account (as defined below) in
accordance with the Escrow Agreement and (ii) Buyer shall be entitled to be paid
the amount in cash, if any, by which the Overestimate exceeds the Indemnity
Escrow Amount from OpCo by wire transfer of immediately available funds.
          (b) If the Overestimate is greater than zero but less than the
Indemnity Escrow Amount, then Buyer shall be entitled to be paid from the Escrow
Account an amount in cash equal to the Overestimate.
          (c) If the Closing Consideration exceeds the Estimated Closing
Consideration (the amount by which the Closing Consideration exceeds the
Estimated Closing Consideration being referred to herein as the
“Underestimate”), then Buyer shall pay to Seller by wire transfer of immediately
available funds, an amount in cash equal to the Underestimate.
          Section 1.6 Withholding Rights. Buyer and Seller shall agree ten
(10) days prior to Closing regarding any amounts to be deducted or withheld from
the consideration otherwise payable pursuant to this Agreement to Seller under
the Code, or any provision of state, local, or foreign Tax law. To the extent
the amounts are so withheld and paid over to the appropriate Tax Authority by
Buyer, such withheld amounts shall be treated for all purposes of this Agreement
as having been paid to Seller.
          Section 1.7 Valuation Opinion. Prior to the Closing, Seller shall
cause the Company to receive from the Valuation Firm an opinion designated as
“final” by Seller with respect to the fair market valuation of OpCo as of the
Closing Date determined on a marketable controlling-interest basis (the “Closing
Date Valuation Opinion”). The parties hereto agree that the aggregate fair
market value of the Equity Interests in OpCo, at the time of the transfer of
such Equity Interests pursuant to the Reorganization Agreement, for U.S. federal
and applicable state income Tax purposes, shall be equal to (i) if the Closing
Date Valuation Opinion provides a specific fair market value of such Equity
Interests, such fair market value or (ii) as specified by Seller and reasonably
acceptable to Buyer. The parties agree that they shall not, and shall not permit
their Affiliates to, take a position on any Tax Return that is inconsistent with
such determination.
ARTICLE II
CLOSING
          Section 2.1 Closing Date.
          (a) The closing of the transactions contemplated by this Agreement to
be consummated on the Closing Date (the “Closing”) shall be consummated at
10:00 a.m., local time, on the second (2nd) Business Day following the day on
which the last of the conditions set forth in Articles VII and VIII have been
satisfied or waived (other than

4



--------------------------------------------------------------------------------



 



conditions that may only be satisfied on the Closing Date, but subject to the
satisfaction of such conditions) at the offices of Sidley Austin LLP, One South
Dearborn, Chicago, Illinois 60603, or at such other place or at such other time
as shall be agreed upon by Buyer and Seller. The date on which the Closing is
actually held is sometimes referred to herein as the “Closing Date.”
          (b) Notwithstanding the foregoing, the Closing shall become effective
as of 12:01 a.m., local time, on the Closing Date.
          Section 2.2 Escrow Agent. On or prior to the Closing, Buyer, Seller
and JPMorgan Chase Bank, N.A. (in its capacity as such, the “Escrow Agent”)
acting as the escrow agent, shall enter into, execute and deliver the Escrow
Agreement substantially in the form attached hereto as Exhibit B (the “Escrow
Agreement”).
          Section 2.3 Payments on the Closing Date.
          (a) At the Closing, on the terms and subject to the conditions set
forth in this Agreement, Buyer shall pay to Seller, by wire transfer of
immediately available funds, an amount (the “Closing Payment Amount”) equal to
(i) the Estimated Closing Consideration, minus (ii) the Buyer Funded Escrow
Amount.
          (b) At the Closing, on the terms and subject to the conditions set
forth in this Agreement, Buyer shall, by wire transfer of immediately available
funds, deposit and place in escrow with the Escrow Agent an amount equal to the
Buyer Funded Escrow Amount, consisting of (i) the Indemnity Amount, (ii) the
Excluded JV Interests Amount and (iii) the Buyer Funded Tax Escrow Amount.
          (c) At the Closing, on the terms and subject to the conditions set
forth in this Agreement, Seller shall cause Genesis HealthCare Corporation, by
wire transfer of immediately available funds, to deposit and place in escrow
with the Escrow Agent an amount equal to the Genesis Funded Tax Escrow Amount.
The Buyer Funded Escrow Amount and the Genesis Funded Tax Escrow Amount shall be
referred to herein collectively as the “Escrow Amount.” The Escrow Amount shall
be held in a separate segregated escrow account maintained by the Escrow Agent
pursuant to the Escrow Agreement (such segregated escrow account being referred
to as the “Escrow Account”).
          (d) At the Closing, Buyer shall pay to the respective lenders under
the Closing Date Debt by wire transfer of immediately available funds all
amounts due thereunder as set forth in the Payoff Letters, to the extent Buyer
has not assumed such Closing Date Debt as of the Closing.
          Section 2.4 Deliveries to Buyer. At the Closing, on the terms and
subject to the conditions of this Agreement, the Seller shall deliver, or shall
cause to be delivered, to Buyer each of the following:
          (a) a copy of the Certificate of Formation of each of the Company (the
“Company Certificate”) and its Subsidiaries that will execute any

5



--------------------------------------------------------------------------------



 



Seller Ancillary Agreement (each, a “Subsidiary Certificate”) (excluding OpCo
and its Subsidiaries), Seller (the “Seller Certificate”) and OpCo (the “OpCo
Certificate”) as of the Closing Date certified as of a recent date by the
Secretary of State of the applicable jurisdiction;
          (b) (i) a certificate of good standing of each of the Company and its
Subsidiaries that will execute any Seller Ancillary Agreement, Seller and OpCo,
issued as of a recent date by the Secretary of State of the applicable
jurisdiction and (ii) with respect to each other Subsidiary of the Company, a
certificate of the Secretary or Assistant Secretary of the Company that there
have been no changes to the status of such Subsidiary under its jurisdiction of
organization since the date of the certificate of good standing previously
Delivered to Buyer with respect to such Subsidiary;
          (c) a certificate of each of the Secretary or Assistant Secretary of
each of the Company and its Subsidiaries that will execute any Seller Ancillary
Agreement, Seller and OpCo, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to the following matters for itself to the
extent relevant: (i) no amendments to the Company Certificate or any Subsidiary
Certificate, the Seller Certificate or the OpCo Certificate, as applicable,
since a specified date; (ii) the operating agreement of the Company (the
“Company Operating Agreement”), each of its Subsidiaries that will execute any
Seller Ancillary Agreement, Seller (the “Seller Operating Agreement”) and OpCo,
as applicable, in effect from the date hereof to immediately prior to the
Closing; (iii) the resolutions of the governing bodies and the members, as
applicable, of Seller, OpCo, the Company and each of its Subsidiaries that will
execute any Seller Ancillary Agreement authorizing the execution and performance
of this Agreement, any Seller Ancillary Agreements and the transactions
contemplated hereby in accordance with the Delaware Limited Liability Company
Act; and (iv) the incumbency of the officers of the Company and its Subsidiaries
that will execute any Seller Ancillary Agreement, Seller and OpCo executing this
Agreement and any Seller Ancillary Agreement;
          (d) the certificates contemplated by Sections 7.1 and 7.2, each duly
executed by an authorized officer of Seller;
          (e) the Master Lease Agreement, duly executed by Genesis Operations,
LLC;
          (f) copies of all consents, waivers or approvals obtained by Seller,
the Company, the Company’s Subsidiaries or OpCo with respect to the consummation
of the transactions contemplated by this Agreement;
          (g) duly executed resignations, effective as of the Closing Date, of
each of the officers and directors of the Company and its Subsidiaries
(excluding OpCo and its Subsidiaries);
          (h) the Escrow Agreement, dated the Closing Date, duly executed by
Seller;
          (i) the Call and Exchange Agreement, duly executed by OpCo and the
other parties thereto Affiliated with Seller;

6



--------------------------------------------------------------------------------



 



          (j) a certification of non-foreign status of Seller, in form and
substance reasonably satisfactory to Buyer, in accordance with Treas. Reg. §
1.1445-2(b);
          (k) minute books and equity ledger of the Company and each of its
Subsidiaries (excluding OpCo and its Subsidiaries);
          (l) equity transfer powers regarding the Membership Interests;
          (m) the Adventist Portfolio Letter Agreement, duly executed by all
parties thereto other than FC-GEN Real Estate, LLC;
          (n) the Amended and Restated OpCo LLC Agreement, duly executed by all
equity holders of OpCo;
          (o) the sublease agreements for the Facilities set forth on
Schedule 2.4(o), duly executed by OpCo and each subtenant (the “OpCo
Subleases”);
          (p) the Meridian 7 Master Lease Agreement, duly executed by Genesis
Operations II, LLC;
          (q) the guaranty in respect of (i) the Master Lease and (ii) the Lease
Guarantees, duly executed by OpCo (the “OpCo Guaranty”);
          (r) the purchase option in favor of FC-JEN Leasing, LLC, or a
Subsidiary thereof, in respect of the parcel of land adjacent to Heritage Center
(MD) that is owned by FC-GEN Real Estate, LLC (the “Heritage Center Option”),
duly executed by Odd Lot LLC;
          (s) the agreement regarding the possible closure of Facilities which,
for the purpose of the Master Lease, shall not be included in the Bed Cap (as
such term is defined in the Master Lease) (the “Bed Cap Agreement”), duly
executed by Genesis Operations, LLC;
          (t) the agreement between Buyer and Seller in respect of the Sandy
River Portfolio which shall provide that at Buyer’s direction, Seller shall
exercise the purchase options in respect of the Sandy River Portfolio and
promptly thereafter convey the fee interest in the properties to Buyer or its
Subsidiaries, in each case, at Buyer’s sole cost and expense, and upon such
transfer the Sandy River Portfolio shall become subject to the Master Lease (the
“Sandy River Portfolio Agreement”), duly executed by Seller;
          (u) the agreement to be entered into between Buyer and Seller
regarding the transfer of the interests in the Excluded JV Interests from
Seller’s Subsidiaries to Buyer’s Subsidiaries (the “Excluded JV Interests
Agreement”), duly executed by Seller;
          (v) the agreement among Buyer, OpCo, FC-GEN Real Estate, LLC and
Genesis Operations, LLC regarding the reorganization of the Subsidiaries of OpCo
(the “OpCo Reorganization Agreement”), duly executed by OpCo and Genesis
Operations, LLC;
          (w) the Reorganization Agreement, duly executed by all parties
thereto; and

7



--------------------------------------------------------------------------------



 



          (x) such certificates of the Company and other documents as Buyer or
its counsel may reasonably require (with the consent of Seller, which consent
will not be unreasonably withheld) to consummate the transactions contemplated
by this Agreement.
          Section 2.5 Deliveries to Seller. At the Closing, on the terms and
subject to the conditions of this Agreement, Buyer shall deliver, or shall cause
to be delivered, to Seller each of the following:
          (a) the certificate contemplated by Section 8.1, duly executed by
authorized officers of Buyer;
          (b) a certificate of the Secretary or an Assistant Secretary of Buyer,
dated the Closing Date, in form and substance reasonably satisfactory to Seller,
as to: (i) no amendments to the articles of incorporation of Buyer since a
specified date; (ii) the bylaws of Buyer; (iii) the resolutions of the board of
directors of Buyer authorizing the execution and performance of this Agreement
and the transactions contemplated hereby; and (iv) the incumbency of the
officers of Buyer executing this Agreement and any Buyer Ancillary Agreement;
          (c) the Escrow Agreement, dated the Closing Date, duly executed by
Buyer;
          (d) the Master Lease Agreement, duly executed by FC-GEN Real Estate,
LLC;
          (e) the Call and Exchange Agreement, duly executed by Buyer;
          (f) the Adventist Portfolio Letter Agreement, duly executed by FC-GEN
Real Estate, LLC;
          (g) the Amended and Restated OpCo LLC Agreement, duly executed by
Buyer;
          (h) if applicable, evidence of the payments required pursuant to
Section 2.3(c);
          (i) if applicable, evidence of any lien releases contemplated by
Section 8.6;
          (j) the Meridian 7 Master Lease Agreement, duly executed by FC-JEN
Leasing, LLC;
          (k) the PropCo Subleases, duly executed by certain Subsidiaries of
Buyer;
          (l) the Heritage Center Option, duly executed by FC-JEN Leasing, LLC
or a Subsidiary thereof;
          (m) the Bed Cap Agreement, duly executed by FC-GEN Real Estate, LLC.
          (n) the Sandy River Portfolio Agreement, duly executed by Buyer;
          (o) the Excluded JV Interests Agreement, duly executed by Buyer;

8



--------------------------------------------------------------------------------



 



          (p) the OpCo Reorganization Agreement, duly executed by Buyer and
FC-GEN Real Estate, LLC; and
          (q) such certificates of Buyer and other documents as the Company or
its counsel may reasonably require (with the consent of the Buyer, which consent
will not be unreasonably withheld) to consummate the transactions contemplated
hereby.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
          As an inducement to Buyer to enter into this Agreement and to
consummate the transactions contemplated hereby, Seller represents and warrants
to Buyer as follows, except as otherwise expressly set forth in the disclosure
schedule attached hereto as Exhibit C (the “Seller Disclosure Schedule”). The
Seller Disclosure Schedule will be arranged in sections and paragraphs
corresponding to the numbered and lettered sections and paragraphs contained in
this Article III, and the disclosure in any section or paragraph will qualify
only (a) the corresponding section or paragraph in this Article III and (b) the
other sections and paragraphs in this Article III to the extent that it is
reasonably apparent from a reading of such disclosure that it also qualifies or
applies to such other sections and paragraphs.
          Section 3.1 Organization and Authority of Seller, the Company and its
Subsidiaries.
          (a) Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. Seller is
duly qualified to transact business as a foreign entity and is in good standing
in each jurisdiction in which the character of the properties owned, leased or
operated by it or the nature of its activities makes such qualification or
licensing necessary, except where Seller’s failure to be so qualified and in
good standing, considered individually or in the aggregate with any such other
failures, would not reasonably be expected to materially impair the ability of
Seller to perform any of its respective obligations hereunder or reasonably be
expected to prevent or materially delay the consummation of any of the
transactions contemplated hereby. Seller has full organizational power and
authority to own the Membership Interests and to own or lease and operate its
properties and assets and to carry on its business as now conducted.
          (b) The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company is duly qualified to transact business as a foreign entity and is in
good standing in each jurisdiction in which the character of the properties
owned, leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except where the Company’s failure to be
so qualified and in good standing, considered individually or in the aggregate
with any such other failures, would not reasonably be expected to have a
Material Adverse Effect on the Company. No other jurisdiction has demanded,
requested or otherwise indicated, in each case in writing, that the Company is
required to qualify itself to do business in such jurisdiction. The Company has
full organizational power and authority to own or lease and operate its
properties and assets

9



--------------------------------------------------------------------------------



 



and to carry on its business as now conducted. The Company has Delivered to
Buyer true and complete copies of the Company’s minute books.
          (c) The Subsidiaries of the Company are each duly organized, validly
existing and in good standing under the laws of the jurisdiction of their
incorporation or formation, as applicable. The Company’s Subsidiaries are each
duly qualified to transact business and are in good standing in each
jurisdiction in which the character of the properties owned, leased or operated
by it or the nature of such Subsidiary’s activities makes such qualification or
licensing necessary, except where such Subsidiary’s failure to be so qualified
and in good standing, considered individually or in the aggregate with any such
other failures, would not reasonably be expected to have a Material Adverse
Effect on the Company. The Company’s Subsidiaries are duly qualified in each of
the jurisdictions listed on Schedule 3.1(c). No other jurisdiction has demanded,
requested or otherwise indicated, in each case in writing, that any of the
Company’s Subsidiaries is required to qualify itself to do business in such
jurisdiction. Each of the Company’s Subsidiaries has full corporate power and
authority to own or lease and operate its properties and assets and to carry on
its business as now conducted and as presently proposed to be conducted. The
Company has Delivered to Buyer true and complete copies of the Company’s
Subsidiaries’ minute books, if any.
          (d) Each of Seller and OpCo has all requisite power and authority to
execute and deliver this Agreement and each of the Seller Ancillary Agreements
to which it is a party and to perform its obligations hereunder and thereunder.
Each of the Company and its Subsidiaries, as applicable, has all requisite power
and authority to execute and deliver each of the Seller Ancillary Agreements and
to perform its obligations thereunder. The execution and delivery of this
Agreement and the Seller Ancillary Agreements and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by the governing bodies and the members or partners, as applicable, of
Seller, OpCo, the Company and its Subsidiaries and no other organizational
proceedings on the part of Seller, OpCo, the Company and its Subsidiaries are
necessary to authorize this Agreement or the Seller Ancillary Agreements or any
of the transactions contemplated hereby or thereby. This Agreement has been duly
authorized, executed and delivered by Seller and OpCo and (assuming the valid
authorization, execution and delivery of this Agreement by Buyer) is a legal,
valid and binding obligation of Seller and OpCo enforceable in accordance with
its terms subject to the effect of (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application relating to the relief
of debtors or relating to or affecting creditors’ rights, and (ii) general
principles of equity and rules of law and equity governing specific performance,
injunctive relief and other equitable remedies. Each of the Seller Ancillary
Agreements has been duly authorized by Seller, OpCo, the Company and its
Subsidiaries, as applicable, and upon execution and delivery by Seller, OpCo,
the Company and its Subsidiaries, as applicable, will be (assuming the valid
authorization, execution and delivery by each of the other parties thereto) a
legal, valid and binding obligation of Seller, OpCo, the Company and its
Subsidiaries, as applicable, enforceable in accordance with its terms, in each
case, subject to the effect of (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application relating to the relief
of debtors or relating to or affecting creditors’ rights, and (ii) general
principles of equity and rules of law and equity governing specific performance,
injunctive relief and other equitable remedies.

10



--------------------------------------------------------------------------------



 



          (e) Neither the execution and delivery of this Agreement or any of the
Seller Ancillary Agreements by Seller, OpCo, the Company and its Subsidiaries,
as applicable, nor the consummation of any of the transactions contemplated
hereby or thereby by Seller, OpCo, the Company and its Subsidiaries, as
applicable, nor compliance with or fulfillment of the terms, conditions or
provisions hereof or thereof will:
          (i) conflict with, result in a breach or violation by Seller, OpCo,
the Company or its Subsidiaries of the terms, conditions or provisions of, or
constitute a default by Seller, OpCo, the Company or its Subsidiaries, an event
of default on the part of Seller, OpCo, the Company or its Subsidiaries or an
event creating rights of acceleration, termination or cancellation in another
party (other than Seller, OpCo the Company or its Subsidiaries) or a loss of
rights of Seller, OpCo, the Company or its Subsidiaries under, or result in the
creation or imposition of any Encumbrance upon any of the Membership Interests
or any Encumbrance (except for Permitted Encumbrances) upon the assets or the
business of Seller, OpCo, the Company or its Subsidiaries, under (A) the Company
Certificate, Company Operating Agreement or any similar organizational or
governing documents of OpCo or any of the Company’s Subsidiaries, (B) the Seller
Certificate or Seller Operating Agreement, (C) any Company Agreement, (D) any
other material note, instrument, agreement, mortgage, lease, license, franchise,
permit or other authorization, right, restriction or obligation to which Seller,
OpCo, the Company or its Subsidiaries is a party or to which the Membership
Interests or the assets or properties of Seller, OpCo, the Company or its
Subsidiaries are subject or by which Seller, OpCo, the Company or its
Subsidiaries is bound, (E) any Court Order to which Seller, OpCo, the Company or
its Subsidiaries or any of the Company’s Subsidiaries is a party or by which any
of their respective assets or businesses are subject or by which the Company is
bound or (F) any Requirements of Law affecting Seller, OpCo, the Company or its
Subsidiaries or their respective assets or businesses, except, in the case of
clause (C), (D) or (F), for any such breaches, violations, defaults or events
that, when considered together, would not reasonably be expected to adversely
affect Seller, OpCo, the Company or any of the Company’s Subsidiaries in any
material respect; or
          (ii) require the approval, consent or authorization of any Person or
the making by Seller, OpCo, the Company or its Subsidiaries of any declaration,
filing or registration with any Governmental Body, except as may be necessary or
advisable under any applicable antitrust or competition Requirements of Law and
except for such approvals, consents, authorizations, declarations, filings or
registrations the failure of which to be obtained or made would not reasonably
be expected to materially impair the ability of Seller or OpCo to perform any of
its respective obligations hereunder or reasonably be expected to prevent the
consummation of any of the transactions contemplated hereby.
          Section 3.2 Capital Structure. The authorized Equity Interests of the
Company consist of a single class of membership interests, all of which are
owned by Seller.
          (a) At the close of business on the date immediately prior to date of
this Agreement:

11



--------------------------------------------------------------------------------



 



          (i) the Membership Interests are validly issued and fully paid;
          (ii) no Membership Interests of the Company were held in the treasury
of the Company; and
          (iii) no other Equity Interests in the Company are outstanding.
          (b) There are no options, warrants, puts, calls, rights, arrangements,
commitments or agreements to which Seller, the Company or any of its
Subsidiaries is a party or by which it is bound obligating Seller, the Company
or any of its Subsidiaries to issue, grant, sell, purchase, repurchase, convert,
transfer, vote or redeem any Membership Interests or other Equity Interests that
would be exercisable or exchangeable for, or convertible into, Membership
Interests or other Equity Interests, whether on conversion of other securities
or otherwise, or obligating Seller, the Company or any of its Subsidiaries to
grant or enter into any such option, warrant, put, call, right, arrangement,
commitment or agreement. No member of record of the Company or any of its
Subsidiaries is a party to any currently effective option, warrant, put, call,
agreement or arrangement relating to the sale, purchase, repurchase, conversion,
exchange, voting, transfer or redemption of any Membership Interests or other
Equity Interests or equivalents of the Company or any of its Subsidiaries. There
are no outstanding written contractual obligations of the Company or any of its
Subsidiaries obligating Seller, the Company or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any Membership Interests or other Equity
Interests or to register any of the Membership Interests or other Equity
Interests with the U.S. Securities and Exchange Commission.
          (c) As of the date of this Agreement, none of Seller, the Company and
its Subsidiaries is a party to and there does not exist any written member
agreement, voting trust agreement or any other similar Contract binding any
member of record of the Company or any of its Subsidiaries and restricting or
otherwise relating to the voting, dividend, ownership or transfer rights of any
Equity Interests of the Company or any of its Subsidiaries.
          (d) Neither the Company nor any of its Subsidiaries has any
outstanding bonds, debentures, notes or other obligations the holders of which
have the right to vote (or that are convertible into or exercisable for
securities having the right to vote) with the members of the Company on any
matter.
          (e) None of the Membership Interests has been issued in violation of,
or is now subject to, any preemptive or subscription rights, and all of the
Membership Interests have been offered, issued, sold and delivered by the
Company in compliance with all applicable Requirements of Law, including federal
and state securities laws.
          (f) There are no unpaid accrued dividends (whether or not declared)
with respect to the Membership Interests.
          Section 3.3 Subsidiaries and Investments.
          (a) The Company does not, directly or indirectly, (i) own, of record
or beneficially, any outstanding voting securities or other equity interests in
any Person or (ii) control (by majority voting security ownership or contract)
the direction of the management and

12



--------------------------------------------------------------------------------



 



policies of any Person who is not an individual. Schedule 3.3 sets forth the
issued and outstanding Equity Interests of the Company’s Subsidiaries, all of
which are owned by the Company except for the Equity Interests owned by other
Person(s) as indicated in Schedule 3.3, and no other Equity Interests of the
Company’s Subsidiaries are issued or outstanding or are, or may become, issuable
pursuant to any outstanding convertible or similar security, instrument or
agreement.
          (b) Except for entities formed in connection with the transactions
contemplated by the Reorganization Agreement, the Company does not (i) hold
securities possessing more than 10 percent of the total voting power of the
outstanding voting securities of any one issuer, or (ii) hold securities
possessing more than 10 percent of the total value of the outstanding securities
of any one issuer. With respect to this Section 3.3(b), the term “securities”
includes both equity and debt securities (including secured and unsecured debt)
of an issuer, and “value” means (x) fair value as determined in good faith by
the board of managers of the Company or (y) in the case of securities for which
market quotations are readily available, the market value of such securities.
          (c) The Company does not hold any interests in any Person that (i) is
taxed as a partnership for federal income Tax purposes, or (ii) is disregarded
as a separate entity for federal income Tax purposes, such as grantor trusts,
limited liability companies and certain other entities that have only one equity
holder.
          Section 3.4 Financial Statements. Schedule 3.4 contains (i) the
audited consolidated balance sheets of the Company at December 31, 2009 and
December 31, 2008 and the related statements of operations for the fiscal years
ended December 31, 2009 and December 31, 2008, and (ii) the unaudited balance
sheet of the Company at September 30, 2010 (the “Interim Balance Sheet”) and the
related unaudited statements of operations for the nine (9) months ended
September 30, 2010. The financial statements described in clauses (i) and
(ii) of the preceding sentence are collectively referred to as herein as the
“Financial Statements”. The Financial Statements have been prepared in
conformity with GAAP and present fairly in all material respects the financial
position and results of operations of the Company and its Subsidiaries on a
consolidated basis as of their dates and for the periods covered thereby except
that the Interim Balance Sheet does not contain any notes required by audited
financial statements and is subject to normal, year-end audit adjustments.
          Section 3.5 Indebtedness; No Undisclosed Liabilities. Schedule 3.5
sets forth all Indebtedness of the Company and its Subsidiaries as of the date
of this Agreement and the respective holders thereof. Neither the Company nor
any of its Subsidiaries is subject to any material liability, whether absolute,
contingent, accrued or otherwise, which is not shown or which is in excess of
amounts shown or reserved for on the Interim Balance Sheet, other than (a)
liabilities incurred in the ordinary course of business consistent with past
business practices that are not required by GAAP to be reflected on the Interim
Balance Sheet, (b) liabilities incurred after the Interim Balance Sheet Date in
the ordinary course of business consistent with past business practices,
(c) liabilities reflected or reserved against in the Interim Balance Sheet and
(d) the Transaction Costs.

13



--------------------------------------------------------------------------------



 



          Section 3.6 Operations Since Interim Balance Sheet Date. Since
September 30, 2010 (the “Interim Balance Sheet Date”) through the date of this
Agreement:
          (a) there has not been any Material Adverse Change on the Company;
          (b) neither the Company nor any of its Subsidiaries has proposed a
compromise or arrangement to its creditors generally related to its ability to
satisfy its payment obligations to such creditors, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt or wound-up or taken any proceeding to have a receiver
appointed in connection with its interest in any Real Property, had any Person
holding an Encumbrance take possession of its interest in any Real Property, or
had any execution or distress become enforceable or levied upon any interest in
any Real Property; and
          (c) except for actions required or expressly permitted to be taken by
this Agreement, the Company and its Subsidiaries have conducted their business
only in the ordinary course consistent with past business practices. Without
limiting the generality of the foregoing, since the Interim Balance Sheet Date,
(i) neither the Company nor any of its Subsidiaries has taken any action that,
if taken after the date of this Agreement, would constitute a breach of any of
the covenants set forth in Section 5.4(a) or Section 5.4(b) and (ii) none of the
PropCo Entities has taken any action that, if taken after the date of this
Agreement, would constitute a breach of any of the covenants set forth in
Section 5.4.
          Section 3.7 Books and Records. The financial books and records of the
Company and each of its Subsidiaries are complete and correct in all material
respects for the periods for which they exist and accurately reflect in all
material respects the transactions to which the Company and each of its
Subsidiaries is a party or by which the assets of the Company or any of its
Subsidiaries are bound and are maintained in all material respects to the extent
applicable in accordance with GAAP. The minute books of the Company and each of
its Subsidiaries contain records that are accurate and complete in all material
respects of all meetings held of, and action taken by, members of the Company
and each of its Subsidiaries, the board of managers (or equivalent body) of the
Company and each of its Subsidiaries and any committees of the board of managers
(or equivalent body) of the Company and each of its Subsidiaries. At, or within
a reasonable period following, the Closing, all of the books and records related
to the Company and each of its Subsidiaries or the business conducted thereby
(excluding OpCo and its Subsidiaries) will be in the possession or control or
available to (including for copying) Buyer.
          Section 3.8 Taxes.
          (a) (i) Each of the Company and its Subsidiaries (A) has timely filed
(or has had timely filed on its behalf) all material Tax Returns required to be
filed by it (after giving effect to any filing extension properly granted by a
Tax Authority having authority to do so) and all such Tax Returns are accurate
and complete in all material respects, (B) has paid (or the Company has paid on
its behalf) all material Taxes of it (whether or not shown on any Tax Return)
that are due and payable, (C) has complied in all material respects with all
applicable

14



--------------------------------------------------------------------------------



 



Requirements of Law relating to the payment and withholding of Taxes (including
withholding of Taxes pursuant to Sections 1441, 1442, 3121 and 3402 of the Code
or any similar provision of state, local or foreign Requirement of Law), (D) is
not the subject of any pending audit, examination, or other proceeding in
respect of material Taxes, and to the Knowledge of Seller, no audit, examination
or other proceeding in respect of material Taxes is being considered by any Tax
Authority, (E) does not have deficiencies for any material Taxes that have been
proposed, asserted or assessed in writing against it or any Affiliate that will
not have been fully paid or appropriately contested prior to the Closing Date
(including any applicable interest charges, penalties or other additions to
Taxes), and no requests for waivers of the time to assess any such Taxes have
been agreed or are pending, (F) has not executed or filed (or had executed or
filed on its behalf) with any Tax Authority any power of attorney with respect
to any Taxes and (G) is not the subject of a claim that has been made by any Tax
Authority, in a jurisdiction where it does not file a Tax Return, stating that
such entity is or may be subject to taxation by that jurisdiction for Taxes that
would be covered by or the subject of such Tax Return, which claim has not been
fully paid or settled to the satisfaction of such Tax Authority, (ii) the
Interim Balance Sheet reflects an adequate reserve (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) for all material unpaid Taxes of the Company and its Subsidiaries for
all taxable periods and portions thereof through the date of the Interim Balance
Sheet, (iii) there are no material Encumbrances for Taxes (other than for
current Taxes not yet due and payable or Taxes being contested in good faith)
with respect to any assets or properties of the Company or any of its
Subsidiaries and (iv) none of the Company or any of its Subsidiaries has engaged
in any transaction that has given rise to or would reasonably be expected to
give rise to a disclosure obligation as a “listed transaction” under
Section 6011 of the Code and the Treasury Regulations promulgated thereunder in
any taxable year for which the applicable statute of limitations has not
expired.
          (b) The relevant statute of limitations is closed with respect to all
federal income Tax Returns of the Company and its Subsidiaries for all years
through 2006. The Company and its Subsidiaries have delivered or made available
to Buyer (i) complete and correct copies of all material Tax Returns of the
Company and its Subsidiaries relating to Taxes for all taxable periods for which
the applicable statute of limitations has not yet expired and (ii) complete and
correct copies of all material Tax rulings (including private letter rulings),
revenue agent reports, information document requests, notices of proposed
deficiencies, deficiency notices, protests, petitions, closing agreements,
settlement agreements, pending ruling requests, transfer pricing studies,
valuation studies and any similar documents submitted by, received by or agreed
to by or on behalf of the Company or any of its Subsidiaries, and relating to
Taxes for all taxable periods for which the statute of limitations has not yet
expired.
          (c) None of the Company or any of its Subsidiaries, (i) has been a
member of an affiliated group filing a consolidated income Tax Return (other
than a group the common parent of which was the Company) for any taxable period
for which the relevant statute of limitations has not expired, (ii) is a party
to any Tax Sharing Arrangement or advance pricing agreement (other than
arrangements between or among the Company and any of its Subsidiaries) or
(iii) has liability for the Taxes of any Person other than it and/or its
Subsidiaries, as of the date of this Agreement, (x) pursuant to Treasury
Regulations Section 1.1502-6 (or similar provision in state or local law),
(y) as a transferee or successor, or (z) by Contract or otherwise (other than

15



--------------------------------------------------------------------------------



 



any Contracts concluded in the ordinary course of business or pursuant to
commercial lending arrangements).
          (d) None of the Company or any of its Subsidiaries (i) owns any
interest in any person that is treated as a “passive foreign investment company”
within the meaning of Section 1297(a) of the Code with respect to the Company or
such Subsidiary or (ii) has ever made an election under Section 1362 of the Code
to be treated as an S corporation for U.S. federal income tax purposes or made a
similar election under any comparable provision of any Requirements of Law
related to Taxes. From the date of the Company’s formation to the date on which
it first acquired its Equity Interests in FC-GEN Acquisition, Inc., the Company
did not own any assets, have any liabilities or conduct any business. Effective
on the date the Company first acquired its Equity Interests in FC-GEN
Acquisition, Inc., the Company made a valid and timely election to be treated as
a corporation for U.S. federal income Tax purposes and has been so treated in
all Tax years since the date of such election.
          (e) Each of the Company and its Subsidiaries has disclosed on its
federal income tax returns and reports all positions taken therein that would
reasonably be expected to give rise to a substantial understatement of federal
income tax within the meaning of Section 6662 of the Code.
          (f) No Tax Attribute of the Company or any Subsidiary is currently
subject to a limitation described in Section 382 or 383 of the Code prior to the
Closing.
          Section 3.9 Compliance with Laws; Governmental Permits. Since
January 1, 2008, neither the Company nor any of its Subsidiaries has violated in
any material respect or failed to comply in any material respect with any
Requirements of Law applicable to its business or operations. Each of the
Company and its Subsidiaries owns and/or possesses all permits, licenses,
variances, authorizations, exemptions, orders, registrations, franchises,
consents and approvals of all Governmental Bodies (the “Governmental Permits”)
which are required for its businesses, activities and operations, except for
such incidental licenses, permits and other authorizations which would be
readily obtainable by any qualified applicant without undue burden in the event
of any lapse, termination, cancellation or forfeiture thereof. The Company and
its Subsidiaries have been in compliance in all material respects with the terms
of such Governmental Permits. All such Governmental Permits are in full force
and effect in all material respects and neither the Company nor any of its
Subsidiaries has received written notice that any material suspension,
modification or revocation of any of them is pending or, to the Knowledge of
Seller, threatened. All material applications required to have been filed for
the renewal of the Governmental Permits have been duly filed with the
appropriate Governmental Body, and all other material filings required to have
been made with respect to such Governmental Permits have been duly made on a
timely basis with the appropriate Governmental Body.
          Section 3.10 Properties.
          (a) Part A of Schedule 3.10(a) sets forth (i) a complete and correct
list of (A) the Facilities, (B) the street address of each Facility, (C) the
licensed capacity of each Facility, (D) a listing of any material lease at each
Facility, (E) which of the Company or any of

16



--------------------------------------------------------------------------------



 



its Subsidiaries owns, leases or subleases the Real Property with respect to
each such Facility, and (F) the Additional Real Property and (ii) whether each
parcel of Real Property is owned in fee simple or held pursuant to a leasehold
or other real property interest (including any and all ground leases relating
thereto) (the “Leased Real Property”) and, in the case of any Leased Real
Property, a description of the lease or other document vesting the interest in
such Leased Real Property (the “Leased Real Property Leases”). No Facility (or
any portion thereof) is subject to any leases, subleases or other occupancy
arrangement by any third party other than (I)(A) to one or more residents in
their capacity as such pursuant to the terms of the Occupancy Agreements, or
(B) to one or more commercial tenants that provide services to residents at a
Facility under a commercial lease or occupancy agreement, which, in the case of
each such lease, sublease, or occupancy agreement, would be permitted under or
pursuant to the terms of the Master Lease Agreement if effective (the “Permitted
Lease Agreement Subleases”), (II) cellular towers, oil-and-gas leases, and
similar leases, subleases or occupancy agreements that would not reasonably be
expected to have a material adverse effect on the use, occupancy or operation of
such Facility for its current uses consistent with past practice or materially
adversely affect the value of such Facility, and (III) the existing leases or
subleases between the Company and Seller, all of which shall be terminated at
immediately prior to Closing. Immediately following the consummation of the
Reorganization, neither the Company nor any of its Subsidiaries shall own,
lease, or sublease any real property or related improvements other than the Real
Property and the Additional Real Property. Except as set forth in (I), (II) and
(III) above, there are no parties in possession of any part of the Real
Property, and, to the Knowledge of Seller, there are no other rights of
possession which have been granted to any third party or parties, except for
licenses to use space which are cancelable by the Company on ninety (90) days or
less notice. None of the Occupancy Agreements, Permitted Lease Agreement
Subleases or the agreements described in (II) above contain any purchase
options, rights of first offer or rights of first refusal to purchase or lease
any Facility or portion thereof.
          (b) Each entity designated on Schedule 3.10(a) as an owner,
leaseholder, or subleaseholder of any Real Property is the record owner,
leaseholder, or subleaseholder of such Real Property and has good and insurable
fee simple title to, or holds a valid leasehold interest in, such Real Property,
in each case free and clear of all Encumbrances (except for Permitted
Encumbrances). Each Company Subsidiary’s fee simple or leasehold title in its
Real Property is insured pursuant to an existing title policy (“Existing Title
Policy”) and, to the Knowledge of Seller, (i) each such Existing Title Policy is
in full force and effect upon the consummation of the transactions set forth
herein, and (ii) no claim has been made thereunder. The Company has Delivered to
Buyer an accurate copy of each Existing Title Policy and all surveys, in each
case, that are in Seller’s possession.
          (c) Each Facility:
          (i) is supplied with utilities adequate for the operation of such
Facilities in the same manner as such Facilities are currently being operated;
          (ii) to the Knowledge of Seller, is in working order sufficient for
the ordinary course operation of such Facility for its current uses by its
tenant or fee owner (as applicable), which is either the Company or a Company
Subsidiary, consistent with

17



--------------------------------------------------------------------------------



 



past practice, subject only to normal wear and tear, and, to the Knowledge of
Seller, is free from any material structural defects;
          (iii) has sufficient access to and from publicly dedicated streets or
valid easements for its current use and operations;
          (iv) to the Knowledge of Seller, is in compliance in all material
respects with all Requirements of Law;
          (v) to the Knowledge of Seller, is assessed by local property
assessors as a tax parcel or parcels separate from all other tax parcels; and
          (vi) except as shown on the surveys, to the Knowledge of Seller, is
located wholly within the boundaries of the Real Property related to such
Facility and any setback related thereto, and does not encroach upon the
property of or otherwise conflict with the property rights of any other Person.
          (d) There are no pending or, to the Knowledge of Seller, threatened
condemnation proceedings relating to any Real Property that reasonably would be
expected to have an adverse effect in any material respect on the use, occupancy
or operation of any Facility for its current uses consistent with past practice
or materially adversely affect the value of such Facility. There are no
outstanding agreements, contracts, commitments, options, or rights of first
refusal granted to third parties to purchase any Facility, or any portion
thereof of interest therein. There are no pending proceedings initiated by or on
behalf of the Company or any of its Subsidiaries to change or redefine the
zoning or land use classification for all or any portion of any Facility and
none of Seller, the Company nor any of their Subsidiaries has received written
notice of, and, to the Knowledge of Seller, there is no proposed proceeding of
such kind in each case that reasonably would be expected to have an adverse
effect in any material respect on the use, occupancy or operation of any
Facility for its current uses consistent with past practice.
          (e) Schedule 3.10(e) lists, as of the date of this Agreement, (i) each
material renovation or construction project with aggregate projects in excess of
$500,000 currently being performed at any Facility (the “Construction
Projects”), and (ii) the budgeted cost to complete each Construction Project.
None of Seller, the Company or any of their Subsidiaries has received written
notice of material default by it of any obligation with respect to the
Construction Projects and, to the Knowledge of Seller, the general contractors
obligated to complete any of the Construction Projects are not in material
default with respect to such obligations.
          (f) The Company or a Subsidiary of the Company has valid title to or
valid leasehold interest in all material FF&E and Tangible Personal Property
included in the assets of the Company, free and clear of all Encumbrances,
except for Permitted Encumbrances and Encumbrances that are immaterial or
related to debt and encumbrances which do not materially detract from the value
of such personal property.
          (g) At the Closing, the Real Property and FF&E and Tangible Personal
Property (other than the assets owned or leased by the Company or its
Subsidiaries in connection with the operation of the Facilities will constitute
all of the material assets, properties and rights

18



--------------------------------------------------------------------------------



 



reasonably necessary for the Company and its Subsidiaries to own and lease such
assets to OpCo in a manner consistent in all material respects with the current
ownership and lease of such assets by the Company and its Subsidiaries to OpCo
as of the date hereof.
          Section 3.11 Intellectual Property.
          (a) All Recorded Intellectual Property owned by or licensed to the
Company or any of its Subsidiaries in connection with its respective business as
currently conducted is set forth on Schedule 3.11(a) (collectively, the “Company
Intellectual Property”). The Company Intellectual Property is in force, in good
standing and has been properly maintained and renewed, in all material respects,
including the timely payment of all maintenance fees, in accordance with all
applicable provisions of applicable Requirements of Law.
          (b) All material unregistered Trademarks owned by the Company or any
of its Subsidiaries are set forth on Schedule 3.11(b).
          (c) To the Knowledge of Seller, the Company or any of its Subsidiaries
owns or has a valid license interest in the Company Intellectual Property
without any infringement upon or misappropriation of the Intellectual Property
rights of any third Person. No royalties or fees are payable by the Company or
any of its Subsidiaries to any Person by reason of the use, ownership or license
of any of the Company Intellectual Property or any other Intellectual Property.
Neither the Company nor any of its Subsidiaries has entered into any licenses,
sublicenses or agreements relating to the use by any other Person of any Company
Intellectual Property or other Intellectual Property.
          (d) To the Knowledge of Seller, no other Person is infringing in any
material respect or misappropriating in any material respect any Intellectual
Property used, owned by or licensed to the Company or any of its Subsidiaries.
No material charge or material claim is pending or, to the Knowledge of Seller,
threatened, nor has any such charge or claim been made since January 1, 2008
against the Company or any of its Subsidiaries to the effect that, nor does the
operation of the business of the Company or any of its Subsidiaries, infringe
upon or misappropriate in any material respect any Intellectual Property owned
or held by any other Person.
          Section 3.12 No Violation, Litigation or Regulatory Action. As of the
date hereof:
          (a) none of the Membership Interests, the Company nor any of its
Subsidiaries is subject to any material Court Order;
          (b) the Company and each of its Subsidiaries has complied in all
material respects with all material Court Orders that are applicable to its
assets or business;
          (c) neither the Company nor any of its Subsidiaries has voluntarily
disclosed to any Governmental Body any material violation of Requirements of Law
within the last five (5) years;

19



--------------------------------------------------------------------------------



 



          (d) there is no material Action pending or, to the Knowledge of
Seller, threatened against or affecting the Membership Interests, the Company or
any of its Subsidiaries, and there are no Actions pending in which the Company
or any of its Subsidiaries is the plaintiff or claimant; and
          (e) there is no Action pending or, to the Knowledge of Seller,
threatened that questions the legality, validity or fairness of the transactions
contemplated by this Agreement or that would reasonably be expected to
materially impair the ability of Seller to perform any of its obligations
hereunder or under any of the Seller Ancillary Agreements or reasonably be
expected to prevent or materially delay the consummation of the transactions
contemplated hereby or thereby.
          Section 3.13 Contracts. As of the date hereof, neither the Company nor
any PropCo Entity is a party to or bound by:
          (a) any Contract for the purchase, sale or lease of real property in
excess of $10,000,000 (provided that with respect to such Contracts to which a
PropCo Entity will remain a party after the consummation of the Reorganization,
such $10,000,000 threshold shall not apply);
          (b) any Contract for the purchase of services, supplies or raw
materials which involved the payment of more than $10,000,000 (provided that
with respect to such Contracts to which a PropCo Entity will remain a party
after the consummation of the Reorganization, a $150,000 threshold shall apply)
in either of the fiscal years ended December 31, 2009 or December 31, 2010 or
which will involve the payment of more than $10,000,000 (provided that with
respect to such Contracts to which a PropCo Entity will remain a party after the
consummation of the Reorganization, a $150,000 threshold shall apply) in the
fiscal year ending December 31, 2011;
          (c) any Contract for the sale of goods or services which involved
payment to any PropCo Entity of more than $10,000,000 (provided that with
respect to such Contracts to which a PropCo Entity will remain a party after the
consummation of the Reorganization, a $150,000 threshold shall apply) during
either of the fiscal years ended December 31, 2009 or December 31, 2010 or which
any PropCo Entity reasonably anticipates will involve payment to any PropCo
Entity of more than $10,000,000 (provided that with respect to such Contracts to
which a PropCo Entity will remain a party after the consummation of the
Reorganization, a $150,000 threshold shall apply) during the fiscal year ending
December 31, 2011;
          (d) any sales agency, service, consulting, advertising representative
or advertising or public relations Contract of more than $1,000,000 (provided
that with respect to such Contracts to which a PropCo Entity will remain a party
after the consummation of the Reorganization, such $1,000,000 threshold shall
not apply) during either of the fiscal years ended December 31, 2009 or
December 31, 2010 or which any PropCo Entity reasonably anticipates will involve
payment to any PropCo Entity of more than $1,000,000 (provided that with respect
to such Contracts to which a PropCo Entity will remain a party after the
consummation of the Reorganization, such $1,000,000 threshold shall not apply)
during the fiscal year ending December 31, 2011;

20



--------------------------------------------------------------------------------



 



          (e) any partnership, joint venture, franchise or other similar
Contract;
          (f) any Contract involving the sharing of revenue or profits or
providing for payments based on revenue or profits;
          (g) any Contract or instrument that provides for, or relates to, the
incurrence by the Company or any of its Subsidiaries of any Indebtedness;
          (h) any guarantee of the obligations of customers, suppliers,
officers, directors, employees, Affiliates or others in excess of $1,000,000;
          (i) any Contract that limits or restricts where any PropCo Entity may
conduct business or any Contract containing any covenant or provision
prohibiting any PropCo Entity from engaging in any line or type of business;
          (j) any Contract that provides for, or relates to, any non-competition
arrangement with any Person, including any current or former officer or employee
of any PropCo Entity;
          (k) any material Contract with any Governmental Body entered into
outside the ordinary course of business;
          (l) any Contract pursuant to which any PropCo Entity has any material
continuing contractual obligation (i) for indemnification or otherwise under any
agreements relating to the sale of real estate, or any other business or
material assets, previously owned, whether directly or indirectly, by any PropCo
Entity, or (ii) to make payments on account of or arising out of prior
acquisitions or sales of any of the Real Property, in the case of each of clause
(i) and (ii), in excess of $10,000,000 (provided that with respect to such
Contracts to which a PropCo Entity will remain a party after the consummation of
the Reorganization, such $10,000,000 threshold shall not apply);
          (m) any ground lease or other lease of real property;
          (n) operating leases of tangible personal property requiring payment
by any PropCo Entity in excess of $1,000,000 (provided that with respect to such
Contracts to which a PropCo Entity will remain a party after the consummation of
the Reorganization, a $150,000 threshold shall apply) in any calendar year
remaining in its term;
          (o) Contracts providing for the management and/or operation of any
Facility with a Person not Affiliated with the Company;
          (p) Contracts requiring any PropCo Entity to provide any funds to, or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other person;
          (q) Contracts involving swaps, forwards, futures, options, caps,
floors or collar financial contracts, or any other interest-rate or foreign
currency hedge or protection contract; or

21



--------------------------------------------------------------------------------



 



          (r) Contracts with any labor union or other labor organization with
respect to any employees of any PropCo Entities.
          Section 3.14 Status of Contracts. Each of the Contracts listed or
required to be listed on Schedule 3.5, 3.10 (including the Permitted Lease
Agreement Subleases), 3.13 or 3.19(a) (collectively, the “Company Agreements”)
constitutes a valid and binding obligation of the Company or its Subsidiary that
is a party thereto and, to the Knowledge of Seller, the other parties thereto
(except for those Company Agreements which by their terms will expire prior to
the Closing or are otherwise terminated prior to the Closing in accordance with
the provisions hereof). Each of the Company and its Subsidiaries, as applicable,
has fulfilled and performed in all material respects its obligations required to
be performed under each of the Company Agreements as of the date hereof and the
Closing Date, as applicable, and none of the Company or its applicable
Subsidiaries is in, or alleged to be in, material breach or material default
under, any of the Company Agreements and to the Knowledge of Seller, no other
party to any of the Company Agreements has materially breached or materially
defaulted thereunder. Neither the Company nor any of its Subsidiaries is, as of
the date hereof, paying liquidated damages in lieu of performance under any of
the Company Agreements or, other than in the ordinary course of business,
currently renegotiating any of the Company Agreements. Complete and correct
copies of each of the Company Agreements have heretofore been Delivered to
Buyer.
          Section 3.15 Guarantees; Letters of Credit. Set forth in Schedule 3.15
is a correct and complete list of all liabilities of the Company and its
Subsidiaries under any guaranty, letter of credit, comfort letter, surety bond
and/or other credit support provided by the Company or any of its Subsidiaries
in support of any liability of any Person (other than the Company or any of its
Subsidiaries) in excess of $250,000 or, with respect to such items of credit
support that do not involve any financial obligation, a value of $500,000.
          Section 3.16 Insurance. The Company maintains policies of fire and
casualty, liability (general, products and other liability), workers’
compensation, rent loss and other forms of insurance and bonds in such amounts
and against such risks and losses as are insured against by companies engaged in
the same or a similar business as the Company of a size, and with assets and
resources, comparable to the Company. Schedule 3.16 sets forth a list of all
material policies of insurance maintained, owned or held by the Company on the
date hereof (the “Insurance Policies”). There is no claim in excess of $250,000
by the Company or any of its Subsidiaries that is pending under any of such
policies or bonds as to which coverage has been questioned, denied or disputed
by the underwriters of such policies or bonds or in respect of which such
underwriters have reserved their rights. (i) All premiums payable under all such
policies and bonds have been timely paid, (ii) the Company and its Subsidiaries
have complied in all material respects with the terms and conditions of all such
policies and bonds, (iii) such policies of insurance and bonds (or other
policies and bonds providing substantially similar insurance coverage) have been
in effect since January 1, 2011 and/or have been renewed at expiration and
remain in full force and effect as of the date hereof, (iv) such policies and
bonds, in the aggregate, cover all of the material assets of the Company and its
Subsidiaries, (v) such policies and bonds are sufficient for compliance with all
requirements under any Company Agreement or Requirements of Law, or to which any
of the applicable insured assets of the Company or its Subsidiaries is subject
and (vi) Seller has not

22



--------------------------------------------------------------------------------



 



received written notice of any threatened termination of any such policies or
bonds. Pursuant to the Reorganization Agreement, each of the Insurance Policies
will be transferred to OpCo and its Subsidiaries.
          Section 3.17 Employees and Related Agreements; ERISA.
          (a) Except as would not reasonably be expected to have a Material
Adverse Effect on the Company:
          (i) each Company Benefit Plan that is intended to be a qualified plan
within the meaning of Section 401(a) of the Code is the subject of a current IRS
determination letter or IRS opinion letter. To Seller’s Knowledge, no event has
occurred and no circumstances exist that would adversely affect the tax
qualification of such Company Benefit Plan;
          (ii) to Seller’s Knowledge, each Company Benefit Plan has been in all
respects maintained and operated in material compliance with all applicable
Requirements of Law, including the Code, ERISA and the Health Information
Technology for Economic and Clinical Health Act of 2009, and the terms of such
Company Benefit Plan;
          (iii) with respect to current or former managers, officers, employees,
independent contractors or consultants of the Company or any of its
Subsidiaries, none of the Company Benefit Plans or the Company’s terms and
conditions of employment provides any continuation of welfare benefits
(including medical and life insurance benefits) after such person terminates
employment or services due to retirement or other reason, except for the
coverage continuation requirements of Part 6 of Title I of ERISA or similar
Requirements of Law;
          (iv) with respect to each Company Benefit Plan, all contributions
required to be made by the Company or any of its Subsidiaries for any period
ending on or before the Closing have been, or will be, paid by the Company or a
Subsidiary thereof prior to the Closing. All premiums, fees and administrative
expenses and benefits required to be paid under the Company Benefit Plans or
Requirements of Law for the period on or before the Closing have been, or will
be, paid by the Company or any of its Subsidiaries prior to the Closing;
          (v) there are no pending Actions with respect to the operation of the
Company Benefit Plans or in relation to the terms and conditions of employment
(other than routine claims for benefits) which have been asserted or instituted
against the Company or any of its ERISA Affiliates, the assets of any of the
trusts under such plans or the plan sponsor, plan administrator or any fiduciary
of the Company Benefit Plans, nor, to the Knowledge of Seller, is there any such
threatened litigation. There are no pending audits, investigations or inquiries
by any Governmental Body with respect to the Company Benefit Plans or in respect
of the Company’s terms and conditions of employment or other benefit plans or
practices; and

23



--------------------------------------------------------------------------------



 



          (vi) no Company Benefit Plan provides for any bonus, retirement,
severance, retention, job security or similar benefit or any change of control,
accelerated or enhanced payment or benefit as a result of the transaction
contemplated by this Agreement, nor do such transactions or this Agreement
create any liabilities or trigger any expenses under any such Company Benefit
Plan.
          (b) None of the Company, its Subsidiaries nor any ERISA Affiliate
sponsors, has sponsored, contributes to, has contributed to, or has or had an
obligation to contribute to (i) a material plan subject to Title IV of ERISA,
including any defined benefit plan (as defined in Section 3(35) of ERISA), a
multiemployer plan (as defined in Section 3(37) of ERISA) or a multiple employer
plan subject to Section 4063 or 4064 of ERISA, (ii) a material multiple employer
welfare benefit arrangement (as defined in Section 3(40)(A) of ERISA) or (iii) a
material plan subject to Section 302 of ERISA or Section 412 of the Code. The
transactions contemplated by this Agreement would not be reasonably expected to
give rise to any material withdrawal liability under Section 4203 or 4205 of
ERISA.
          (c) Except as would not reasonably be expected to have a material
effect on the Company, neither the Company nor any ERISA Affiliate has any
liability of any kind whatsoever, whether direct, indirect, contingent or
otherwise, (i) on account of any violation of the health care requirements of
Part 6 or 7 of Subtitle B of Title I of ERISA or Section 4980B or 4980D of the
Code, (ii) under Section 302 or 303 of ERISA, (iii) under Section 412, 430 or
4971 of the Code or (iv) under Title IV of ERISA.
          Section 3.18 Environmental Matters. Except as set forth in the
Environmental Reports:
          (a) The Company and its Subsidiaries are, and since June 1, 2006, have
been in material compliance with all applicable Environmental Laws.
          (b) Neither the Company nor any of its Subsidiaries has received any
written notice or, to the Knowledge of Seller, other communication concerning
(i) any material violation or alleged material violation of any Environmental
Law that has not been corrected to the satisfaction of a Governmental Body or
(ii) alleged material liability pursuant to applicable Environmental Law in
connection with any Real Property or Former Real Property or Hazardous Materials
transported to, from or across any Real Property or Former Real Property,
excluding any liability that has been fully resolved with no further liability
or obligations on the part of the Company or any of its Subsidiaries. No writ,
injunction, decree, order or judgment relating to the foregoing is outstanding.
There is no lawsuit, claim, proceeding, citation, directive, summons or
investigation pending or, to the Knowledge of Seller, threatened, against the
Company or any of its Subsidiaries relating to any alleged violation of
Environmental Law or the suspected presence of any Hazardous Materials on any
Real Property or Former Real Property that is reasonably likely to result in a
material liability.
          (c) (i) Each of the Company and its Subsidiaries has obtained all
material permits, authorizations, licenses, registrations or other approvals
pursuant to applicable Environmental Laws (“Environmental Permits”) legally
required for the operation of its business or the use and operation of any Real
Property; (ii) all

24



--------------------------------------------------------------------------------



 



such Environmental Permits for current activities of the Company and its
Subsidiaries are in full force and effect; (iii) each of the Company and its
Subsidiaries has been in material compliance with all terms and conditions of
such Environmental Permits; and (iv) there is no Action pending, alleged or
threatened against the Company or any of its Subsidiaries to revoke or modify
such Environmental Permits.
          (d) To the Knowledge of Seller, neither the execution and delivery of
this Agreement by the Company, nor compliance by the Company or any of its
Subsidiaries with any of the provisions herein, will result in the termination
or revocation of, or a right of termination or cancellation under, any material
Environmental Permit with respect to the Company’s or any its Subsidiaries’
operations.
          (e) There have been no Releases of Hazardous Materials at any Real
Property or, to the Knowledge of Seller, at any Former Real Property that
(i) required or will require the Company or any Subsidiary to undertake any
material Remedial Action, or (ii) subjected or will subject the Company or any
Subsidiary to material liability pursuant to applicable Environmental Law,
excluding any of the foregoing that have been fully resolved with no further
liabilities or obligations on the part of the Company or any Subsidiary.
          (f) The Company has Delivered to Buyer all information in the
possession of the Company pertaining to material environmental audits, studies,
reports, analyses and results of investigations that have been performed with
respect to Real Property (the “Environmental Reports”).
          (g) Notwithstanding any other representation or warranty herein, the
representations and warranties set forth in Section 3.4, Section 3.5,
Section 3.6 and this Section 3.18 constitute the sole representations and
warranties by the Company with respect to compliance with or any other matter
related to Environmental Law, Environmental Permits or Hazardous Materials.
          Section 3.19 Employee Relations. Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or other labor
agreement relating to the business of the Company or any of its Subsidiaries. To
the Knowledge of Seller, during the last two (2) years there have been no union
organization attempts or election activities with respect to employees of the
Company or any of its Subsidiaries and none is threatened as of the date hereof.
There is no pending or, to the Knowledge of Seller, threatened material labor
dispute, grievance, strike or work stoppage by any employees of the Company or
any of its Subsidiaries, and the Company believes the Company’s and its
Subsidiaries’ labor relations to be generally good. Neither the Company nor any
of its Subsidiaries is a party to, or, to the Knowledge of Seller, materially
affected by or threatened with, any dispute or controversy with a labor union or
with respect to unionization or collective bargaining involving its employees or
involving any supplier or customer of the Company or its Subsidiaries.
          (a) The Company and its Subsidiaries are in compliance in all material
respects with all Requirements of Law and orders relating to the employment of
labor, including all Requirements of Law and orders relating to wages, hours,
discrimination, sexual harassment, civil rights, immigration, worker
classification, safety and health and workers’ compensation.

25



--------------------------------------------------------------------------------



 



          Section 3.20 Solvency. Immediately prior to, and immediately after,
the consummation of the transactions contemplated by the Reorganization
Agreement and the Closing, OpCo will be Solvent.
          Section 3.21 Investment Company Act of 1940. None of the Company or
any of its Subsidiaries is, or at the Closing will be, required to be registered
under the Investment Company Act of 1940, as amended.
          Section 3.22 Valuation Opinion. The Company has received from the
Valuation Firm its opinion dated as of February 21, 2011 with respect to the
valuation of OpCo as of February 11, 2011. The Company has provided a true and
complete signed copy of such opinion to Buyer.
          Section 3.23 Affiliate Transactions; Intercompany Liabilities. Except
for Contracts that will be terminated prior to the Closing in accordance with
the Reorganization Agreement, there are no material understandings, arrangements
or Contracts, including those providing for sales, purchases, leasing,
subleasing, licensing or sublicensing of material goods or services, or
Indebtedness, between (i) any PropCo Entities, on the one hand, and any of the
Company’s or its Subsidiaries’ respective current directors, officers or
employees, on the other hand or (ii) any PropCo Entities, on the one hand, and
any OpCo Entities, on the other hand.
          Section 3.24 Other Names. Neither Company nor any of its Subsidiaries
has, within the six months preceding the date hereof, (i) changed its name,
(ii) used any name other than the name stated herein, (iii) merged or
consolidated with, or acquired any of the assets of, any corporation or other
business, or (iv) reorganized or otherwise changed its respective state of
organization.
          Section 3.25 No Finder. Except for Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Barclays Capital Inc.,
neither the Company nor any Person acting on its behalf has paid or become
obligated to pay any fee or commission to any broker, finder or intermediary for
or on account of the transactions contemplated by this Agreement.
          Section 3.26 Occupancy Agreements. Representative forms of the
Occupancy Agreements currently used as of the date hereof for general use in
connection with the Facilities located on the Real Property have heretofore been
Delivered to Buyer.
          Section 3.27 No Other Representations. Except for the representations
and warranties contained in this Article III, none of Seller or any of its
Affiliates or its or their respective representatives makes any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to Seller or any of its Affiliates (including
the Company, OpCo and their respective Subsidiaries), this Agreement or the
transactions contemplated by this Agreement, including any relating to the
financial condition, results of operations, assets or liabilities of any of the
foregoing entities. Except for the representations and warranties contained in
this Article III, (i) Seller disclaims, on behalf of itself, its Affiliates and
its and their respective representatives, any other representations or
warranties, whether made by Seller or its Affiliates or its or their respective
representatives or any other

26



--------------------------------------------------------------------------------



 



Person, and (ii) Seller disclaims, on behalf of itself, its Affiliates and its
and their respective representatives, all liability and responsibility for any
other representation, warranty, opinion, projection, forecast, advice, statement
or information made, communicated or furnished (orally or in writing) to Buyer
or its Affiliates or representatives (including any opinion, projection,
forecast, advice, statement or information that may have been or may be provided
to Buyer or its Affiliates or representatives by any representative of Seller or
any of its Affiliates).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
          As an inducement to Seller to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer hereby represents and
warrants to Seller and agrees as follows:
          Section 4.1 Organization. Buyer is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware. Buyer has
the full corporate power and authority to own or lease and operate its
properties and assets and to carry on its business as now conducted.
          Section 4.2 Authority; Conflicts.
          (a) Buyer has all corporate power and authority to execute and deliver
this Agreement and each of the Buyer Ancillary Agreements and to perform its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the Buyer Ancillary Agreements by Buyer and the consummation
of the transactions contemplated hereby and thereby have been duly authorized
and do not require any further authorization or consent of Buyer or its
stockholders. This Agreement has been duly authorized, executed and delivered by
Buyer and (assuming the valid authorization, execution and delivery of this
Agreement by Seller) is a legal, valid and binding agreement of Buyer
enforceable in accordance with its terms, and each of the Buyer Ancillary
Agreements has been duly authorized by Buyer and upon execution and delivery by
Buyer will be (assuming the valid authorization, execution and delivery by each
of the other parties thereto) a legal, valid and binding obligation of Buyer
enforceable in accordance with its terms, in each case subject to the effect of
(i) bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application relating to the relief of debtors or relating to or
affecting creditors’ rights, and (ii) general principles of equity and rules of
law and equity governing specific performance, injunctive relief and other
equitable remedies.
          (b) Neither the execution and delivery of this Agreement, any of the
Buyer Ancillary Agreements or the consummation of other transactions
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:
          (i) conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Encumbrance upon any of Buyer’s
assets, under (A) the certificate of incorporation or bylaws of Buyer, (B) any
material note, instrument, Contract,

27



--------------------------------------------------------------------------------



 



mortgage, lease, license, franchise, permit or other authorization, right,
restriction or obligation to which Buyer is a party or by which any of its
assets or business is subject or by which Buyer is bound, (C) any Court Order to
which Buyer is a party or by which any of its assets or business is subject or
by which Buyer is bound or (D) any Requirements of Law affecting Buyer or its
assets or business; or
          (ii) require the approval, consent, authorization or act of, or the
making by Buyer of any declaration, filing or registration with, any Person
except as may be necessary or advisable under any applicable antitrust or
competition Requirements of Law and except for such approvals, consents,
authorizations, declarations, filings or registrations the failure of which to
be obtained or made would not reasonably be expected to materially impair the
ability of Buyer to perform any of its obligations hereunder or under any of the
Buyer Ancillary Agreements or reasonably be expected to prevent the consummation
of the transactions contemplated hereby or thereby.
          Section 4.3 Bridge Financing. Buyer has delivered to Seller a true,
complete and correct copy of the executed commitment letter, dated as of
February 28, 2011 (the “Bridge Commitment”) among Buyer and the Commitment
Parties as defined therein (the “Lenders”), pursuant to which the Lenders have
committed, subject to the terms and conditions set forth therein, to lend the
amounts set forth therein (the “Bridge Financing”). No amendment or modification
to the Bridge Commitment is contemplated, and as of the date hereof, the
respective commitments contained in the Bridge Commitment have not been
withdrawn or rescinded in any respect. As of the date of this Agreement, there
are no conditions precedent or other contingencies related to the funding of the
full amount of the Bridge Financing, other than as expressly set forth in or
expressly contemplated by the Bridge Commitment. Notwithstanding anything to the
contrary herein, Buyer acknowledges and agrees that the Closing is not
conditioned on the availability of the funding under the Bridge Financing.
          Section 4.4 SEC Reports. Buyer has filed all documents and reports
required to be filed by it with the SEC since January 1, 2010. As of their
respective filing dates, or, if amended, as of the date of the last amendment
prior to the date of this Agreement, (i) the Buyer SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, as the case may be,
and the applicable rules and regulations promulgated thereunder, and (ii) none
of the Buyer SEC Documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
          Section 4.5 Litigation or Regulatory Action. As of the date hereof,
there is no Action pending or, to the knowledge of Buyer, threatened that
questions the legality, validity or fairness of the transactions contemplated by
this Agreement or that would reasonably be expected to materially impair the
ability of Buyer to perform any of its obligations hereunder or under any of the
Buyer Ancillary Agreements or reasonably be expected to prevent or materially
delay the consummation of the transactions contemplated hereby or thereby.

28



--------------------------------------------------------------------------------



 



          Section 4.6 Available Funds. The aggregate proceeds contemplated by
the Bridge Commitment together with a combination of cash and fully committed
debt facilities will be, at the Closing, sufficient to pay and fund all payment
obligations of Buyer under this Agreement and each of the Buyer Ancillary
Agreements and to pay all related fees and expenses payable by Buyer in
connection with the transactions contemplated by this Agreement and each of the
Buyer Ancillary Agreements to be consummated by Buyer in accordance with the
terms hereof and thereof.
          Section 4.7 Investment Intent. Buyer is purchasing the Membership
Interests for investment and for its own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and Buyer has
no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, Buyer further represents
that it does not have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Membership Interests.
          Section 4.8 No Finder. Except for UBS Securities LLC, neither Buyer
nor any Person acting on behalf of Buyer has paid or become obligated to pay any
fee or commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.
          Section 4.9 No Other Representations. Except for the representations
and warranties contained in this Article IV, none of Buyer or any of its
Affiliates or its or their respective representatives makes any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to Buyer or any of its Affiliates, this
Agreement or the transactions contemplated by this Agreement. Except for the
representations and warranties contained in this Article IV Buyer disclaims, on
behalf of itself, its Affiliates and its and their respective representatives,
any other representations or warranties, whether made by Buyer or its Affiliates
or its or their respective representatives or any other Person.
ARTICLE V
ACTIONS PRIOR TO CLOSING DATE
          The respective parties hereto covenant and agree to take the following
actions between the date hereof and the Closing Date:
          Section 5.1 Access to Information. Subject to compliance by Buyer with
its obligation under Section 11.2, Seller shall cause the Company and its
Subsidiaries to afford to the officers, employees and authorized representatives
of Buyer (including independent public accountants, financial advisors,
environmental consultants and attorneys) reasonable access upon reasonable
notice during normal business hours to the offices, properties, appropriate
employees and business and financial records of the Company and its Subsidiaries
to the extent Buyer shall reasonably deem necessary or desirable and shall
furnish to Buyer or its authorized representatives such additional information
concerning the Company and its Subsidiaries as shall be reasonably requested,
including all such information as shall be necessary to enable Buyer or its
representatives to verify the accuracy of the representations and warranties
contained in this

29



--------------------------------------------------------------------------------



 



Agreement, to verify that the covenants of Seller contained in this Agreement
have been complied with and to determine whether the conditions set forth in
Article VII have been satisfied; provided, however, that after consultation with
Buyer, the Company may restrict access and provision of information to the
extent the Company reasonably believes (after consultation with counsel)
necessary to (a) comply with existing confidentiality agreements with third
parties, or (b) preserve legal privilege that the Company or any of its
Subsidiaries otherwise would be entitled to assert, if the Company reasonably
believes (after consultation with counsel) that undermining such privilege would
materially and adversely affect the Company’s position in any pending, or what
the Company believes in good faith (after consultation with counsel) is likely
to be future, litigation. Buyer agrees that such investigation shall be
conducted in such a manner as to not interfere unreasonably with the normal
operations of the Company and its Subsidiaries. No investigation made by Buyer
or its representatives hereunder shall affect the representations and warranties
of Seller hereunder. Notwithstanding the foregoing, neither Buyer nor any of its
representatives, in connection with a Phase I environmental assessment, shall
undertake any sampling of environmental media or building materials without the
prior written consent of Seller.
          Section 5.2 Preserve Accuracy of Representations and Warranties. Each
of the parties hereto shall refrain from taking any action that would be
reasonably likely to render any representation or warranty of such party
contained in Article III or Article IV inaccurate as of the Closing. Each party
hereto shall promptly notify the other parties hereto of any Action that shall
be instituted or threatened against such party to restrain, prohibit or
otherwise challenge the legality, validity or fairness of any transaction
contemplated by this Agreement. Seller shall promptly notify Buyer of (a) any
Action that may be threatened, brought, asserted or commenced against the
Company or any of its Subsidiaries that would have been listed on Schedule 3.12
if such lawsuit, claim, proceeding or investigation had arisen prior to the date
hereof and (b) any other event or matter that becomes known to the Company and
would cause any other representation or warranty of Seller contained in
Article III to be untrue in any material respect.
          Section 5.3 Consents of Third Parties; Governmental Approvals. Seller
will use its reasonable best efforts to obtain, before the Closing, the consent,
approval or waiver (a) from any party to any Contract set forth on
Schedule 3.1(e) or otherwise to permit the consummation of the transactions
contemplated by this Agreement and (b) from any Governmental Body required to be
obtained to permit the consummation of the transactions contemplated by this
Agreement or to otherwise satisfy the conditions set forth in Section 7.4 and
Section 8.3; provided that (i) with respect to clause (a), neither Seller nor
Buyer shall have any obligation to offer or pay any consideration in order to
obtain any such consents, approvals or waivers, except to the extent Buyer
determines to assume any Indebtedness of the Company or its Subsidiaries or to
cause such Indebtedness to remain outstanding following the Closing, in which
case Buyer shall be obligated to pay any consideration in order to obtain any
such consent related to the assumption of such Indebtedness or causing such
Indebtedness to remain outstanding following the Closing, and (ii) with respect
to both clauses (a) and (b), Seller shall not make any agreement or
understanding affecting the assets or business of the PropCo Entities as a
condition for obtaining any such consents or waivers except with the prior
written consent of Buyer. During the period after the date of this Agreement and
prior to the Closing Date, Buyer will use its reasonable best efforts to
cooperate with Seller to obtain the consents, approvals and waivers contemplated
by this Section 5.3. Notwithstanding anything to the contrary contained

30



--------------------------------------------------------------------------------



 



herein, Seller and Buyer shall cooperate in good faith and take such actions as
are necessary to obtain, or avoid the need to obtain, the consent of a landlord
of an Excluded Facility, to give effect to the transactions contemplated hereby,
including through the use of a mutually agreeable modified structure for the
applicable leases and leaving the Lease Guarantees in place and executing a
reaffirmation thereof (if required) as contemplated by Section 5.16.
          Section 5.4 Conduct of Business Prior to the Closing.
          (a) Except as expressly contemplated by this Agreement or the
Reorganization Agreement, Seller shall cause the Company and its Subsidiaries to
operate and carry on their respective businesses only in the ordinary course
consistent with past business practices and substantially as currently operated.
Consistent with the foregoing, Seller shall cause the Company and its
Subsidiaries to use commercially reasonable efforts to keep and maintain their
assets and properties in good operating condition and repair and shall use
commercially reasonable efforts consistent with past business practices to
maintain their respective business organizations intact and to preserve the
goodwill of the suppliers, contractors, licensors, licensees, employees,
customers, distributors, resellers and others having business relations with the
Company or any of its Subsidiaries (except, in each case, with the express prior
written approval of Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed). In connection therewith, except as set forth in
Section 2.4(g), none of Seller, the Company nor any of its Subsidiaries shall
attempt to persuade any employee or agent of the Company or any of its
Subsidiaries to terminate such person’s relationship with the Company or such
Subsidiary.
          (b) Except as expressly required by this Agreement, set forth on
Schedule 5.4, as contemplated by the Reorganization Agreement, or with the
express prior written approval of Buyer (which approval shall not be
unreasonably withheld, conditioned or delayed), Seller shall not permit the
Company or any of its Subsidiaries to:
          (i) (A) split, combine or reclassify any of its Equity Interests or
issue, sell or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for Membership Interests, or (B) purchase, redeem or
otherwise acquire any Membership Interests or other Equity Interests of the
Company or any other securities thereof;
          (ii) make any change in its line of business;
          (iii) (A) issue, grant, sell or encumber, any Membership Interests or
other Equity Interests of the Company or (B) issue, grant, sell or encumber, or
redeem or repurchase for anything other than cash, any security, option,
warrant, put, call, subscription or other right of any kind, fixed or
contingent, that directly or indirectly calls for the acquisition, issuance,
sale, pledge or other disposition of any Membership Interests or other Equity
Interests of the Company or make any other changes in the equity capital
structure of the Company;

31



--------------------------------------------------------------------------------



 



          (iv) create, incur or assume, or agree to create, incur or assume, any
Indebtedness, other than pursuant to the revolving facility under the applicable
Company Credit Agreement in an amount not to exceed $15,000,000 in the
aggregate;
          (v) make any material change in the accounting principles and
practices used by the Company applied in the preparation of the financial
statements contained on Schedule 3.4, except as required by GAAP;
          (vi) fail to duly and timely file any material reports, Tax Returns or
other material documents required to be filed with any Tax Authority;
          (vii) prepare or file any material Tax Return inconsistent with past
business practices or, on any such Tax Return, take any position, make any
election, or adopt any method that is inconsistent with positions taken,
elections made or methods used in preparing or filing similar Tax Returns in
prior periods; or
          (viii) enter into any Contract or commitment to take any action
prohibited by this Section 5.4(b).
          (c) Except (v) as expressly required by this Agreement, (w) as set
forth on Schedule 5.4, (x) as contemplated by the Reorganization Agreement,
(y) for such actions that relate to Contracts, assets, liabilities or other
matters that will not be allocated to the PropCo Entities, and will be assumed
and retained in all respects by Seller and OpCo upon consummation of the
transactions contemplated by the Reorganization Agreement and this Agreement,
including any such Contracts, assets, liabilities or other matters which any
PropCo Entity may legally own, be subject to or bound by, but the underlying
economic benefits and burdens of which will be borne by OpCo and its
Subsidiaries pursuant to the Reorganization Agreement after the Closing, or
(z) with the express prior written approval of Buyer (which approval shall not
be unreasonably withheld, conditioned or delayed), Seller shall not permit any
of the PropCo Entities to:
          (i) amend the organizational documents of any of the PropCo Entities;
          (ii) make any capital expenditure or enter into any Contract or
commitment therefor, other than capital expenditures or commitments for capital
expenditures in the ordinary course of business consistent with past business
practices;
          (iii) enter into any Contract which would have been required to be set
forth on Schedule 3.13 if in effect on the date hereof, enter into any Contract
which requires the giving of notice to, or the consent or approval of, any third
party to consummate the transactions contemplated by this Agreement or make any
material modification to any existing Company Agreement or to any Governmental
Permit;
          (iv) enter into any Contract for the purchase, lease (as lessee) or
other occupancy of real property or exercise any option to purchase real
property or any option to extend a lease listed on Schedule 3.10;

32



--------------------------------------------------------------------------------



 



          (v) materially amend or modify or terminate any Leased Real Property
Lease or any of the Permitted Encumbrances affecting any Real Property;
          (vi) sell, lease (as lessor), transfer or otherwise dispose of, or
mortgage or pledge, or impose or suffer to be imposed any Encumbrance on, any of
the assets or properties of the Company, other than minor amounts of personal
property sold or otherwise disposed of for fair value in the ordinary course of
business consistent with past business practices and other than Permitted
Encumbrances;
          (vii) cancel any debts owed to or claims held by any PropCo Entity
(including the settlement of any claims or litigation) other than in the
ordinary course of business consistent with past business practices;
          (viii) create, incur or assume, or agree to create, incur or assume,
any Indebtedness or enter into, as lessee, any capitalized lease obligation (as
defined in Statement of Financial Accounting Standards No. 13);
          (ix) accelerate or delay collection of any notes or accounts
receivable in advance of or beyond their regular due dates or the dates when the
same would have been collected, other than in the ordinary course of business
consistent with past business practices;
          (x) delay or accelerate payment of any account payable or other
liability beyond or in advance of its due date, or the date when such liability
would have been paid or the dates when the same would have been collected, other
than in the ordinary course of business consistent with past business practices;
          (xi) institute any increase (other than increases in the ordinary
course of business consistent with past business practices in any compensation
payable to any officer, manager, independent contractor or consultant of any
PropCo Entity or in any profit-sharing, bonus, incentive, deferred compensation,
insurance, pension, retirement, medical, hospital, disability, welfare or other
benefits made available to officers, managers, independent contractors or
consultants of any PropCo Entity, or enter into any new Contract with any
officer, manager, independent contractor or consultant of any PropCo Entity;
          (xii) other than changes made in accordance with normal compensation
practices (A) alter the compensation of any employees of any PropCo Entity,
(B) alter any profit-sharing, bonus, incentive, deferred compensation,
insurance, pension, retirement, medical, hospital, disability, welfare or other
benefits made available to employees of any PropCo Entity, or (C) enter into a
new Contract with any employee of any PropCo Entity with respect to such
compensation or benefits;
          (xiii) fail to maintain or enforce any Company Intellectual Property
or any licensed intellectual property rights for which any PropCo Entity has the
contractual right to maintain or enforce; or

33



--------------------------------------------------------------------------------



 



          (xiv) enter into any Contract or commitment to take any action
prohibited by this Section 5.4(c).
          Section 5.5 Notification by the Company of Certain Matters. During the
period prior to the Closing, Seller will promptly advise Buyer in writing of
(a) any material and adverse change in the condition of the assets or business
of the Company or its Subsidiaries, (b) any notice or other communication from
any third Person alleging that the consent of such third Person is or may be
required in connection with the transactions contemplated by this Agreement and
(c) any material default under any Company Agreement or event which, with notice
or lapse of time or both, would become such a default at or prior to the Closing
to the Knowledge of Seller.
          Section 5.6 No Solicitation. From and after the date of this Agreement
and prior to the earlier of (i) the Closing or (ii) the effective date of
termination of this Agreement in accordance with Article X, except as provided
below, Seller agrees that:
          (a) Seller shall not, and shall cause the Company and its Subsidiaries
not to, authorize or permit its officers, directors, Affiliates, employees and
authorized agents and representatives (including any investment banker, attorney
or accountant retained by it) to (i) solicit, initiate or encourage, directly or
indirectly, any inquiries relating to, or the making or implementation of, any
Acquisition Proposal, (ii) enter into any agreement with respect to, or approve
or recommend, any Acquisition Proposal or (iii) participate in any discussions
or negotiations regarding, or furnish to any Person any information with respect
to the Company in connection with, or take any other action to cooperate in any
way with respect to, or assist in or facilitate any inquiries or the making of
any proposal that constitutes or may reasonably be expected to lead to, an
Acquisition Proposal.
          (b) Seller shall advise Buyer orally and in writing of (i) any
Acquisition Proposal or any inquiry with respect to or which could reasonably be
expected to lead to any Acquisition Proposal received by any officer or director
of Seller or the Company or, to the Knowledge of Seller, any financial advisor,
attorney, Affiliate or other advisor or representative of Seller or the Company,
(ii) the material terms of such Acquisition Proposal (including a copy of any
written proposal) and (iii) the identity of the Person making any such
Acquisition Proposal or inquiry, no later than twenty-four (24) hours following
receipt of such Acquisition Proposal or inquiry. Seller will keep Buyer fully
informed of the status and material terms of any such Acquisition Proposal or
inquiry.
          (c) For purposes of this Agreement, “Acquisition Proposal” means any
proposal made by a party not affiliated with Buyer for (i) a merger or other
business combination involving the Company, (ii) any proposal or offer to
acquire in any manner, directly or indirectly, any equity interest in or any
voting securities of the Company or (iii) an offer to acquire in any manner,
directly or indirectly, all or a substantial portion of the assets of the
Company.
          Section 5.7 Delivery of Financial Statements. Seller shall use
commercially reasonable efforts to cause to be delivered, on or prior to March
31, 2011, to Buyer, an audited consolidated balance sheet of the Company and its
consolidated Subsidiaries at December 31,

34



--------------------------------------------------------------------------------



 



2010 and audited statements of income and cash flows of the Company and its
consolidated Subsidiaries for 2010 (the “Company Audited 2010 Financial
Statements”). If the Closing has not occurred prior to such date, Seller shall
use commercially reasonable efforts to cause to be delivered, (i) on or prior to
May 1, 2011, to Buyer, an unaudited consolidated balance sheet of the Company
and its consolidated Subsidiaries at March 31, 2011 and unaudited statements of
income and cash flows of the Company and its consolidated Subsidiaries for the
three months ending on March 31, 2011 (the “Unaudited Q1 2011 Financial
Statements”) and (ii) on or prior to August 1, 2011, to Buyer, an unaudited
consolidated balance sheet of the Company and its consolidated Subsidiaries at
June 30, 2011 and unaudited statements of income and cash flows of the Company
and its consolidated Subsidiaries for the three months and six months ending on
June 30, 2011 (the “Unaudited Q2 2011 Financial Statements”).
          Section 5.8 Payoff Letters. Seller shall use its commercially
reasonable efforts to obtain and provide to Buyer a payoff letter from the agent
under each Company Credit Agreement, with respect to the Indebtedness of the
Company and its Subsidiaries under such Company Credit Agreement, which payoff
letters shall (a) indicate the total amount required to be paid to fully satisfy
all principal, interest, prepayment premiums, penalties, breakage costs or
similar obligations related to such Indebtedness as of the Closing Date (the
“Payoff Amount”) and (b) state that all liens in connection therewith relating
to the assets of the Company or any Subsidiary of the Company shall be, upon the
payment of the Payoff Amount on the Closing Date, released (the payoff letters
described in this sentence being referred to as the “Payoff Letters”). Seller
shall deliver copies of the Payoff Letters to Buyer not less than three
(3) Business Days prior to the anticipated Closing Date.
          Section 5.9 Landlord Estoppels. Prior to the Closing Date, Seller
shall use commercially reasonable efforts to procure an estoppel certificate, in
form and substance reasonably satisfactory to Buyer, from each landlord under
the applicable Leased Real Property Lease; provided, however, that in no event
shall the receipt of any or all such estoppel certificates be a condition to the
Closing.
          Section 5.10 Title Insurance Coverage. Prior to the Closing, Seller
shall reasonably cooperate with Buyer’s efforts to cause the title insurance
company or companies selected by Buyer to issue, at Buyer’s cost and expense, a
New Title Policy, to the extent such coverage is available in the applicable
jurisdiction, such cooperation to include the execution and delivery by Seller
of such affidavits, undertakings and similar documents (including
“non-imputation” and “survey no-change” affidavits) as are reasonably necessary
for Buyer to receive the New Title Policy, such affidavits, undertakings and
documents to be reasonably acceptable to Seller, qualified by Seller’s Knowledge
as appropriate and in the customary form used by such title company for
transactions similar to those described herein. As used herein, the term “New
Title Policy” shall mean an ALTA Owner Policy of Title Insurance or other
customary title policy or “date-down” endorsement to an Existing Policy with
respect to the applicable Real Property issued by a title insurance company
selected by Buyer, in the amount of the fair market value of the applicable Real
Property, insuring that the applicable owner has good and insurable fee simple
title to, or holds a valid leasehold interest in, such Real

35



--------------------------------------------------------------------------------



 



Property, subject to no Encumbrances other than the Permitted Encumbrances,
containing such endorsements as shall be reasonably requested by Buyer. If a
nationally recognized title company selected by Buyer will not issue New Title
Policies, Seller may require Buyer to accept an alternative nationally
recognized title company for the purpose of obtaining New Title Policies.
          Section 5.11 Material Damages. Seller shall promptly give Buyer
written notice of any Material Damage (as defined below) to a Facility,
describing such damage, stating whether such damage and loss of rents is covered
by insurance and the estimated cost and timing of repairing such damage and any
injuries to persons or damage to other Person’s property, attaching a copy of
the relevant insurance policy to such notice. Notwithstanding anything to
contrary set forth herein, in the event that any Material Damage occurs after
the date hereof and prior to the Closing Date, the Company shall be entitled to
receive any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due the Company as a result of such
damage or destruction and assume responsibility for such repair, provided that
Buyer shall be entitled to participate in any insurance settlement negotiations
relating to such damage or destruction and, to the extent such settlement
negotiations continue after the Closing, Seller and/or OpCo shall have the right
to participate in such settlement negotiations, provided, however, that Seller
shall reimburse the Company at Closing for any deductible, retention or self
insurance amounts or any Loss or Expense that exceeds the applicable insurance
coverage (“Additional Reimbursements”) and (i) the Closing Consideration shall
not be adjusted as a result of either the Material Damage or the amount of any
insurance proceeds or Additional Reimbursements received as a result of such
Material Damage, (ii) any rent loss insurance proceeds or Additional
Reimbursements received by the Company as a result of such Material Damage shall
be included in the transfer of the Equity Interests in OpCo pursuant to the
Reorganization Agreement, and (iii) Buyer shall cause the Company to make the
insurance proceeds (other than the rent loss insurance or Additional
Reimbursements related thereto) received with respect to the Material Damage
available to the tenant under the Master Lease Agreement and such tenant shall
use the same to restore the applicable Facilities subject to, and in accordance
with, the terms of the Master Lease Agreement. Buyer may elect to extend the
Closing Date for up to an additional thirty (30) day period, without regard to
the Outside Date, in an effort to obtain insurance settlement agreements with
Seller’s insurers, and Seller will cooperate with Buyer in obtaining the
insurance proceeds from Seller’s insurers. “Material Damage” and “Materially
Damaged” means damage to a Facility that, in Buyer’s reasonable estimation,
exceeds $500,000 in the aggregate.
          Section 5.12 Bridge Financing. Buyer shall use reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable in Buyer’s reasonable judgment to satisfy
all conditions and covenants applicable to Buyer in the Bridge Commitment in
order to be able to obtain the funds contemplated by the Bridge Financing on the
terms and conditions described in the Bridge Commitment (it being understood the
commitments under the Bridge Financing may be reduced by the amount of any
proceeds obtained by Buyer from any capital markets financing or asset sales).
Buyer shall not permit, without Seller’s consent (which shall not be
unreasonably withheld or delayed) any amendment or modification to be made to,
or any waiver of any provision or remedy under the Bridge Commitment if such
amendment, modification or waiver would (a) reduce the aggregate

36



--------------------------------------------------------------------------------



 



amount of the Bridge Financing in any material respect (other than as a result
of any capital markets financing or asset sales) or (b) impose new or additional
conditions, or otherwise amend, modify or expand any conditions, to the receipt
of the Bridge Financing in a manner that would reasonably be expected to
(i) materially delay or prevent the Closing, (ii) make the funding of the Bridge
Financing (or satisfaction of the conditions to obtaining the Bridge Financing)
less likely to occur in any material respect or (iii) adversely impact the
ability of Buyer to enforce its rights against the other parties to the Bridge
Commitment in any material respect; provided, however that Buyer may amend the
Bridge Commitment and any related fee letter to add lenders, lead arrangers,
bookrunners, syndication agents or similar entities (and affiliates thereof)
that have not executed the Bridge Commitment as of the date hereof. Without
limiting the foregoing, Buyer shall use reasonable best efforts to (x) maintain
in effect the Bridge Commitment in accordance with the terms and subject to the
conditions thereof (and subject to Buyer’s ability to undertake capital markets
financings or sales of assets which reduce commitments under the Bridge
Commitment), (y) satisfy all conditions and covenants applicable to Buyer in the
Bridge Commitment and (z) cause the Lenders and other persons providing
financing under the Bridge Financing to fund the Bridge Financing on the Closing
Date to the extent Buyer deems it necessary to draw upon the Bridge Financing on
the Closing Date. Without limiting the generality of the foregoing, Buyer shall
give Seller reasonable notice (A) of any material breach or default (or any
event or circumstance that, with or without notice, lapse of time or both, would
reasonably be expected to give rise to any material breach or default) by any
party to the Bridge Commitment or definitive document related to the Bridge
Financing of which Buyer or its Affiliates becomes aware and (B) of the receipt
of any written notice or other written communication from any person with
respect to any (x) actual or potential material breach, default, termination or
repudiation by any party to the Bridge Commitment or any definitive document
related to the Bridge Financing or any provisions of the Bridge Commitment or
any definitive document related to the Bridge Financing or (y) material dispute
or disagreement between or among any parties to the Bridge Commitment or any
definitive document related to the Bridge Financing (but excluding, for the
avoidance of doubt, any ordinary course negotiations with respect to the terms
of the Bridge Financing or any definitive agreement with respect thereto);
provided that in no event will Buyer be under any obligation to disclose any
information that is subject to attorney-client or similar privilege if Buyer
shall have used its reasonable best efforts to disclose such information in a
way that would not waive such privilege. If any portion of the Bridge Financing
becomes unavailable on the terms and conditions contemplated in the Bridge
Commitment and any related fee letter, Buyer shall use its reasonable best
efforts to arrange and obtain alternative financing from alternative sources on
terms not materially less favorable, in the aggregate, to Buyer, than the terms
set forth in the Bridge Commitment and any related fee letter, in an amount
sufficient to consummate the transactions contemplated by this Agreement
(“Alternative Financing”) as promptly as practicable following the occurrence of
such event and the provisions of this Section 5.12 shall apply to such
Alternative Financing as though it was the Bridge Financing; provided that Buyer
shall not be required to arrange for such Alternative Financing or execute any
commitment letter or agreement in connection therewith (the “New Commitment”) on
terms and conditions which are materially less favorable, in the aggregate, to
Buyer than those included in the Bridge Commitment and any related fee letter
that such New Commitment is replacing; provided, further that Buyer shall not be
required to arrange for such Alternative Financing or execute any New Commitment
in the event that the proceeds from any

37



--------------------------------------------------------------------------------



 



capital markets financings or asset sales are sufficient to finance the payments
required under Section 2.3 on the Closing Date. Notwithstanding anything to the
contrary herein, Buyer acknowledges and agrees that the obligations of Buyer
under this Agreement, including the obligation to consummate the transactions
contemplated hereby, are not conditioned on the availability of the funding
under the Bridge Financing, any capital markets financing, any Alternative
Financing or the receipt by Buyer or its Affiliates of any other funds.
          Section 5.13 Cooperation with Financing. Prior to the date the
conditions set forth in Article VII are satisfied or waived (other than such
conditions that may only be satisfied on the Closing Date), Seller shall cause
the Company and each of its Subsidiaries to, at Seller’s sole cost and expense
(other than actions taken by Seller with respect to clauses (vi) or
(vii) below), use commercially reasonable efforts to cooperate as reasonably
requested by Buyer to assist Buyer (a) in causing the conditions in the Bridge
Commitment to be satisfied, (b) in completing any capital markets financing on
terms and conditions satisfactory to Buyer and (c) as otherwise necessary in
connection with the Bridge Financing, any capital markets financing and the
repayment and/or defeasance or satisfaction and discharge of existing
Indebtedness, including (i) using commercially reasonable efforts to furnish
Buyer and its financing sources with financial and other pertinent information
regarding the Company and its Subsidiaries reasonably requested by Buyer,
(ii) participating in, and causing its senior executive officers to participate
in a reasonable number of meetings, presentations, road shows, due diligence
sessions, drafting sessions and sessions with rating agencies at reasonable
times in connection with the Bridge Financing or any capital markets financing,
(iii) assisting Buyer in the preparation of customary offering memoranda, bank
information memoranda, rating agency presentations and lender presentations
relating to the Bridge Financing or any capital markets financing and business
projections and pro forma financial statements reasonably necessary in
connection with the Bridge Financing or any capital markets financing as
reasonably requested by Buyer, (iv) cooperating with the marketing efforts of
Buyer for all or any portion of the Bridge Financing or any capital markets
financing, (v) reasonably cooperating with Buyer’s legal counsel in connection
with any legal opinions that such legal counsel may be required to deliver in
connection with the Bridge Financing or any capital markets financing (provided
that such cooperation shall not require any legal opinion by internal or
external counsel to Seller, OpCo or the Company), (vi) assisting Buyer in
obtaining surveys, title insurance, non-invasive environmental assessments,
zoning reports, or any other real estate diligence as reasonably requested by
Buyer, (vii) requesting, and using commercially reasonable efforts to obtain,
estoppel certificates from landlords and other third parties, as reasonably
requested by Buyer, (viii) assisting Buyer in connection with Buyer’s
structuring efforts or otherwise assisting Buyer in complying with any
reasonable structuring requests made of Buyer in connection with the Bridge
Financing or any capital markets financing including (A) participating in
accounting due diligence, (B) providing necessary consents for audit reports,
and (C) requesting that the Company’s accountants deliver customary “comfort
letters” and (ix) cooperating with Buyer’s efforts in connection with the
repayment or defeasance of any Indebtedness of the Company and its Subsidiaries;
provided, however, in each case, that (w) none of Seller, OpCo or the Company or
any of its Subsidiaries shall be required to incur any liability in connection
with the Bridge Financing or the capital markets financing other than
liabilities of the Company or any of its Subsidiaries (excluding OpCo and its
Subsidiaries) arising after the Closing, (x) the managers of the Company and the
directors, members, managers and general partners of the Company’s Subsidiaries
(except for the post-Closing Boards of Managers and members of the Company and

38



--------------------------------------------------------------------------------



 



any of its Subsidiaries (excluding OpCo and its Subsidiaries)) shall not be
required to adopt resolutions approving the agreements, documents and
instruments pursuant to which the Bridge Financing is obtained, (y) neither the
Company nor any of its Subsidiaries shall be required to execute any definitive
financing documents, including any credit or other agreements, pledge or
security documents, or other certificates, legal opinions or documents in
connection with the Bridge Financing or the capital markets financing (other
than the execution of such documents by the Company and its Subsidiaries
(excluding OpCo and its Subsidiaries) following Closing), and (z) nothing herein
shall require such cooperation to the extent it would interfere unreasonably
with the business or operations of the Company or its Subsidiaries. None of
Seller, the Company or any of its Subsidiaries shall be required to pay any
commitment or other similar fee or make any other payment in connection with the
Bridge Financing or the capital markets financing or any of the foregoing other
than fees payable by the Company and its Subsidiaries (excluding OpCo and its
Subsidiaries) following the Closing. Buyer shall indemnify and hold harmless
Seller, the Company and its Subsidiaries prior to the Closing, Seller, OpCo and
its Subsidiaries from and after the Closing, Seller’s Affiliates and their
respective employees, officers, directors, agents and representatives from and
against any and all Losses and Expenses suffered or incurred by them in
connection with the arrangement of, or assistance with, the Bridge Financing,
any capital markets financing and any Alternative Financing (including any
action taken in accordance with Section 5.12 or this Section 5.13) and any
information utilized in connection therewith; provided, however, that the
foregoing indemnity shall not apply with respect to any liabilities, losses,
damages, claims, costs, expenses, interest, awards, judgments and penalties
resulting from a willful or intentional breach of any representation, warranty,
covenant or agreement of Seller, OpCo, the Company or any of its Subsidiaries
under this Agreement or any Seller Ancillary Agreement.
          Section 5.14 Reorganization Agreement. Seller shall not, and shall not
permit OpCo, the Company or any of its Subsidiaries to, make any changes to the
form of Reorganization Agreement attached hereto as Exhibit G prior to the
Closing without Buyer’s prior written consent, except for any immaterial change
that does not involve any liability or obligation of, or otherwise result in any
economic impact on, any PropCo Entity or Buyer. Prior to the Closing, Buyer
agrees to use commercially reasonable efforts to cooperate with Seller, OpCo and
the Company in connection with their taking commercially reasonable efforts to
reduce the amount of any Taxes imposed in connection with the transactions
contemplated by the Reorganization Agreement and this Agreement; provided,
however, that (i) such cooperation shall not result in any material adverse tax
consequences to Buyer or the stockholders of Buyer and (ii) any such cooperation
shall not otherwise delay, or interfere with, the Closing.
          Section 5.15 Removal of Encumbrances. Seller shall, and shall cause
its Affiliates to, use commercially reasonable efforts to cooperate with Buyer’s
efforts to remove any monetary Encumbrances not on the Existing Title Policies
that arose prior to the effective date of such policies; provided, however, that
none of Seller or its Affiliates shall be required to make any payments in
respect of the same.
          Section 5.16 Lease Guarantees. From and after the Closing, the Company
or its Subsidiaries, as applicable, shall continue to be liable for the Lease
Guarantees, and if requested by Seller or OpCo, shall promptly execute and
deliver reaffirmations in respect thereof and in respect of terms of such lease
in effect as of the Closing in forms required by the applicable

39



--------------------------------------------------------------------------------



 



landlords and reasonably acceptable to Buyer, which shall confirm the
enforceability of the Lease Guarantees with respect to the applicable leases,
including any modifications to such leases agreed thereto between OpCo or its
Subsidiaries (in their sole discretion), as applicable, and the applicable
landlord, that do not involve any additional liability or obligation of, or
otherwise result in any economic impact on, any PropCo Entity or Buyer, other
than any additional liability, obligation or economic impact for which OpCo
proposes to indemnify such parties pursuant to the OpCo Guaranty. Buyer, the
Company and its Subsidiaries shall deliver evidence of such reaffirmations to
OpCo at or prior to the Closing.
          Section 5.17 Regulatory Report. Seller has caused Arnall Golden
Gregory LLP to deliver to Buyer a report of the actions it has taken up to the
date hereof in connection with the satisfaction of the conditions set forth in
Section 7.4 or Section 8.3. Seller shall use commercially reasonable efforts to
cause Arnall Golden Gregory LLP to provide Buyer with regular updates to such
report from the date hereof until the Closing. At Closing, Seller will cause
Arnall Golden Gregory LLP to deliver an opinion that provides, to its reasonable
belief, that all regulatory approvals set forth on Schedule 7.4 have been
obtained or will be obtained in the ordinary course except for any exceptions to
Schedule 7.4 to which Buyer and Seller may otherwise agree, or any items on
Schedule 7.4 that Buyer may otherwise waive in accordance with the terms hereof.
          Section 5.18 Rhode Island Portfolio. To the extent the Governmental
Bodies in the State of Rhode Island set forth on Schedule 7.4 require, as a
condition to granting regulatory approval of the transactions contemplated
hereby or by the Reorganization Agreement with respect to the Rhode Island
Facilities, that OpCo execute a divestiture agreement (a “Divestiture
Agreement”), Buyer and Seller shall execute an agreement at Closing which shall
provide that in the event of a divestiture of the Rhode Island Facilities
pursuant to such Divestiture Agreement following Closing (a) Buyer shall cause
the Rhode Island Facilities to be conveyed to OpCo in accordance with the
Divestiture Agreement or, if such conveyance is not permitted, then conveyed to
another party in accordance with the Divestiture Agreement (with the proceeds of
any such conveyance to be paid over to OpCo at the time of the conveyance),
(b) the portion of the Closing Consideration allocable to the Rhode Island
Facilities shall be returned to Buyer and (c) upon the return of such portion of
the Closing Consideration, the Rhode Island Facilities shall cease being covered
by the Master Lease and the Base Rent and Investment Amount under the Master
Lease shall be reduced by amounts allocable to the Rhode Island Facilities. If
requested by OpCo or Buyer, the parties will use commercially reasonable efforts
to effect the conveyance of the Rhode Island Facilities in a manner so as to
qualify as an exchange under Section 1031 of the Code through the use of the
customary qualified intermediary structure.
          Section 5.19 Excluded JV Interests Escrow. The parties hereto agree
that the Excluded JV Interests Escrow shall be distributed in accordance with
the Excluded JV Interests Agreement and the Escrow Agreement.

40



--------------------------------------------------------------------------------



 



ARTICLE VI
TAX MATTERS
          Section 6.1 Tax Matters.
          (a) Tax Indemnification.
          (i) Tax Indemnification Obligation of OpCo Indemnitors.
          (A) OpCo Indemnitors shall indemnify, defend and hold harmless each
Buyer Group Member from and against any and all Losses and Expenses from or
arising out of (i) any Taxes of the Company or any of its Subsidiaries for
(x) any Pre-Closing Tax Period or (y) that portion of any Straddle Period that
ends at the close of business on the Closing Date (calculated as set forth in
Section 6.1(e)); provided, however, that OpCo Indemnitors shall have no
liability and no obligation to indemnify for any Taxes attributable to any
action taken by or with respect to the Company or any of its Subsidiaries
outside of the ordinary course of business on the Closing Date after the
Closing; (ii) any Transfer Taxes for which the Company is liable under
Section 6.1(h), (iii) any failure by Seller or OpCo Indemnitors to comply with
or perform or not perform any covenant or agreement of Seller or OpCo
Indemnitors, as applicable, contained in this Section 6.1, and (iv) any Taxes
that are attributable to the divestiture or conveyance of the Rhode Island
Facilities pursuant to the Divestiture Agreement. The indemnity provided in the
foregoing sentence shall include any Tax liability arising by reason of any
Buyer Group Member being liable for any Taxes of another Person for any
Pre-Closing Tax Period pursuant to Treasury Regulation Section 1.1502-6 or any
analogous state, local or foreign Tax provision, as a transferee or successor by
operation of Requirements of Law, or by Contract or otherwise (other than any
Contract entered into in the ordinary course of business or pursuant to
commercial lending arrangements). Notwithstanding any provision of this
Agreement to the contrary, this Section 6.1(a)(i) indemnification shall survive
until the expiration of the latest applicable statute of limitations and shall
not be subject to the limitations contained in Section 9.1(a); provided,
however, that any Tax Attributes of the Company and its Subsidiaries existing on
the Closing Date shall be for the sole benefit of Seller and OpCo Indemnitors
and, to the extent that any such Tax Attribute is utilized by the Company or any
Subsidiary in any Tax period (or portion thereof) beginning after the Closing
Date, shall reduce the amount of any indemnity payment to which the Buyer would
otherwise be entitled pursuant to this Section 6.1(a)(i).
          (B) Any indemnification obligations of OpCo Indemnitors under this
Section 6.1(a)(i) shall be paid first from the Indemnity Escrow and, after the
Indemnity Escrow has been depleted or is subject to pending Indemnity Claims in
excess of the then-current balance in the Indemnity Escrow, then recovered
directly from OpCo Indemnitors, subject to the limitations set forth in this
Section 6.1.

41



--------------------------------------------------------------------------------



 



          (ii) Tax Indemnification Obligation of Buyer. Buyer shall indemnify,
defend and hold harmless each Seller Group Member from and against any and all
Losses and Expenses resulting from, arising out of or relating to (i) any Taxes
of the Company and its Subsidiaries (excluding OpCo and its Subsidiaries after
the Closing Date) for (x) that portion of any Straddle Period that begins after
the close of business on the Closing Date (calculated as set forth in
Section 6.1(e)) or (y) any Tax period beginning after the Closing Date, (ii) any
Transfer Taxes for which Buyer is liable under Section 6.1(h), (iii) any Taxes
attributable to any action taken by or with respect to the Company or any of its
Subsidiaries outside of the ordinary course of business on the Closing Date
after the Closing; and (iv) any failure by Buyer to comply with or perform or
not perform any covenant or agreement of Buyer contained in this Section 6.1.
Notwithstanding any provision of this Agreement to the contrary, this
Section 6.1(a)(ii) indemnification shall survive until the expiration of the
latest applicable statute of limitations and shall not be subject to the
limitations contained in Section 9.2.
          (iii) Survival of Obligations; Priority. The obligations of the
parties set forth in this Section 6.1 shall be unconditional and absolute, and
shall remain in effect notwithstanding the expiration of any representation or
warranty in this Agreement. Notwithstanding any other provision of this
Agreement to the contrary (other than Section 9.7 and Section 9.8, which shall
apply to this Section 6.1 as if Section 6.1 were contained in Article IX), the
rights and obligations of the parties with respect to indemnification for any
and all matters relating to Taxes shall be exclusively governed by this
Section 6.1.
          (b) Preparation and Filing of Tax Returns; Payment of Taxes.
          (i) OpCo Responsibility.
          (A) OpCo shall prepare all Tax Returns of the Company and its
Subsidiaries with respect to Pre-Closing Tax Periods, including the final U.S.
federal consolidated income Tax Return to be filed by the Company and its
Subsidiaries with respect to their taxable year ending at the end of the day on
the Closing Date (such consolidated income Tax Return, the “Final Company
Consolidated Tax Return”). OpCo shall prepare, at its sole cost and expense the
Final Company Consolidated Tax Return and all other Tax Returns described in
this Section 6.1(b)(i)(A) in a manner that is consistent with the prior practice
of the Company and its Subsidiaries (including prior Tax elections and
accounting methods or conventions made or utilized by the Company or its
Subsidiaries), except as required by a change in applicable Requirements of Law.
The transactions effectuated by the Reorganization Agreement shall be reported
on the Final Company Consolidated Tax Return of the Company and its Subsidiaries
and any corresponding state or local income Tax Return. OpCo shall deliver
drafts of all Tax Returns prepared by OpCo pursuant to this Section 6.1(b)(i)(A)
(other than immaterial Tax Returns) together with work papers to Buyer for
Buyer’s review, approval (not to be unreasonably withheld, conditioned or
delayed) and filing at least fifteen (15) Business Days (five (5) Business Days
with respect to

42



--------------------------------------------------------------------------------



 



any estimated Tax Return) prior to the due date (including validly obtained
extensions) of any such Tax Return.
          (B) Five (5) Business Days prior to the due date for the Final Company
Consolidated Tax Return (two (2) Business Days prior to the due date for any
estimated Tax Return), Buyer shall be entitled to receive a distribution out of
the Tax Escrow equal to the amount of Taxes shown as due on the Final Company
Consolidated Tax Return or estimated Tax Return (with any amounts remaining in
the Tax Escrow after the distribution with respect to the Final Company
Consolidated Tax Return to be promptly distributed to OpCo). At least five
(5) Business Days prior to any due date that is after the Closing Date for any
Tax Return covered by Section 6.1(b)(i)(A) above (other than the Final Company
Consolidated Tax Return), OpCo shall pay Buyer the amount of Taxes reported on
such Tax Return that exceed the amount reserved for Taxes on the Closing Balance
Sheet, or Buyer shall pay OpCo the amount of Taxes that were included in the
calculation of the amount reserved for Taxes on the Closing Balance Sheet that
exceed the Taxes reported on such Tax Return. In the event that the amount of
Taxes reported as due on the Final Company Consolidated Tax Return exceeds the
amount remaining in the Tax Escrow, OpCo shall pay to Buyer an amount equal to
such excess five (5) Business Days prior to the due date for the Final Company
Consolidated Tax Return. Buyer shall timely pay the Taxes reported on the Final
Company Consolidated Tax Return and the other Tax Returns covered by
Section 6.1(b)(i)(A) to the applicable Tax Authority.
          (ii) Buyer Responsibility. Buyer shall prepare and timely file (or
cause to be prepared and timely filed) all Tax Returns with respect to the
Company and its Subsidiaries (excluding OpCo and its Subsidiaries after the
Closing Date) for Tax periods that are not Pre-Closing Tax Periods. Buyer shall
timely file the Tax Returns prepared by OpCo pursuant to Section 6.1(b)(i)(A).
Provided that OpCo complies with its obligation set forth in the penultimate
sentence of this Section 6.1(b)(ii), Buyer shall timely pay (or cause to be
timely paid) all Taxes due with respect to such Tax Returns. With respect to any
such Tax Returns that are Straddle Period Tax Returns, Buyer shall deliver (or
cause to be delivered) drafts of such Straddle Period Tax Returns together with
work papers to OpCo at least fifteen (15) Business Days prior to the due date
for such Straddle Period Tax Returns (including validly obtained extensions),
for OpCo’s review and approval (not to be unreasonably withheld, conditioned or
delayed). At least five (5) days prior to the due date for such Straddle Period
Tax Returns, OpCo shall pay Buyer the amount of Taxes reported on such Straddle
Period Tax Returns that are allocable to the portion of such Straddle Period
ending on the Closing Date (calculated as set forth in Section 6.1(e)). Buyer
shall not, and shall not permit any of its Affiliates to, amend, refile or
otherwise modify any Tax Returns with respect to the Company or its Subsidiaries
for Pre-Closing Tax Periods or Straddle Periods without OpCo’s prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
unless required by applicable Requirements of Law.
          (iii) Disputes. In the event that OpCo or Buyer disputes any item on
any Tax Return provided to such party for its review and approval pursuant to
Section

43



--------------------------------------------------------------------------------



 



6.1(b)(i)(A) or Section 6.1(b)(ii), the disputing party shall notify the other
party of the disputed item or items and the basis for its objection. The parties
shall act in good faith to resolve any such dispute prior to the due date for
such Tax Return. If the parties cannot resolve any disputed item, such disputed
item shall be resolved by the Accounting Firm. The fees and expenses of the
Accounting Firm related to any such disputes under this Section 6.1(b)(iii)
shall be borne equally by OpCo and Buyer.
          (c) Cooperation and Retention.
          (i) Between the date hereof and the Closing Date, the Company and its
Subsidiaries shall reasonably cooperate with Buyer to determine the amount of
U.S. federal income and state income Taxes that will be payable by the Company
and its Subsidiaries with respect to the Pre-Closing Tax Periods ending on the
Closing Date. If the amount of such Taxes exceeds or is less than the Tax Escrow
Amount, the Tax Escrow Amount shall be increased or decreased by the amount of
such excess or shortfall. In addition, Buyer and the Company and their
respective Affiliates shall provide the other party, promptly upon request, with
such cooperation and assistance, documents and other information, at the
reasonable expense of the requesting party, as may reasonably be requested by
such party in connection with the calculation of (i) the Company’s historic
earnings and profits for all Pre-Closing Tax Periods and (ii) the amount of any
depreciation recapture under Section 1245 of the Code resulting from the
transactions described in the Reorganization Agreement.
          (ii) Until ninety (90) days after the expiration of all applicable
statutes of limitations (including any waivers or extensions thereof), Buyer and
OpCo and their respective Affiliates shall provide the other party, promptly
upon request, with such cooperation and assistance, documents and other
information, at the reasonable expense of the requesting party, as may
reasonably be requested by such party in connection with (A) the preparation and
filing of any original or amended Tax Return or any other filing with any Tax
Authority, (B) the conduct of or defense against any Tax Proceeding, or (C) the
verification by a party of an amount payable hereunder to, or receivable
hereunder from, another party. Such cooperation and assistance shall include:
(w) the provision promptly on request of books and records, Tax Returns,
documentation or other information relating to any relevant Tax Return, in each
case, owned or controlled by the party or its Affiliates receiving such request,
(x) the execution of any document that may be necessary or reasonably helpful in
connection with the filing of any Tax Return, or in connection with any Tax
Proceeding, including the execution of powers of attorney and extensions of
applicable statutes of limitations, (y) the prompt and timely filing of
appropriate claims for refund, and (z) the use of commercially reasonable
efforts to obtain any documentation from a Tax Authority or a third party that
may be necessary or helpful in connection with any of the foregoing. Each party
shall make its employees and facilities available on a mutually convenient basis
to facilitate such cooperation.
          (iii) Buyer and OpCo shall retain or cause to be retained all Tax
Returns and all books and records, schedules, work papers and other documents
relating thereto with respect to taxable periods (or portions thereof) ending on
or prior to the Closing Date, in each case, owned or controlled by Buyer or OpCo
or their respective

44



--------------------------------------------------------------------------------



 



Affiliates, until ninety (90) days after the expiration of all applicable
statutes of limitations (including any waivers or extensions thereof). The
parties shall promptly notify each other in writing of any waivers, extensions
or expirations of applicable statutes of limitations.
          (d) Contests.
          (i) After the Closing, each party shall promptly notify the other
party of any demand, claim or notice of the commencement of a Tax Proceeding
received with respect to Taxes for which OpCo or Buyer is liable pursuant to
this Agreement; provided, however, that a party’s failure to give such notice
will not affect the other party’s rights to indemnification under this
Section 6.1 except to the extent that the other party is materially prejudiced
thereby. Such notice shall contain factual information (to the extent known)
describing the asserted Tax liability and shall include copies of the relevant
portion of any notice or other document received from any Tax Authority or any
other Person in respect of any such asserted Tax liability.
          (ii) At OpCo’s request and expense, Buyer shall contest (or cause to
be contested) any asserted Pre-Closing Tax Period Tax liability for which OpCo
may have an indemnity obligation under Section 6.1(a)(i). If OpCo so elects,
OpCo shall control the conduct, through counsel of its own choosing and at its
own expense, of any Tax Proceeding involving any asserted Pre-Closing Tax Period
Tax liability with respect to the Company and/or its Subsidiaries relating to
Pre-Closing Tax Period Taxes for which OpCo is liable pursuant to
Section 6.1(a)(i); provided that Buyer and its Affiliates shall have the right
to participate in such Tax Proceeding, including through counsel of their
choosing, at their own expense. OpCo shall keep Buyer fully informed on a timely
basis of all matters relating to any Tax Proceeding controlled by OpCo
hereunder. OpCo shall not accept any proposed adjustment or enter into any
settlement or agreement in compromise regarding any Tax Proceeding controlled by
OpCo without the consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed.
          (iii) In the case of a Tax Proceeding that relates to a Straddle
Period, Buyer shall control the conduct of such Tax Proceeding, but OpCo shall
have the right to participate in such Tax Proceeding at its own expense;
provided that Buyer shall not accept any proposed adjustment or enter into any
settlement or agreement in compromise regarding any such Tax Proceeding without
OpCo’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed). Buyer shall keep OpCo fully informed on a timely basis
of all matters relating to any Tax Proceeding controlled by Buyer hereunder.
          (iv) Payment by OpCo of any amount due under Section 6.1(a)(i) shall
be made within ten (10) days following written notice by Buyer that payment of
such amounts to the appropriate Tax Authority or other applicable third party is
due; provided that OpCo shall not be required to make any payment earlier than
ten (10) days before it is due to the appropriate Tax Authority or applicable
third party. Payment by Buyer of any amount due under Section 6.1(a)(ii) shall
be made within ten (10) days following written notice by OpCo that payment of
such amounts to the appropriate Tax Authority or

45



--------------------------------------------------------------------------------



 



other applicable third party is due; provided that Buyer shall not be required
to make any payment earlier than ten (10) days before it is due to the
appropriate Tax Authority or applicable third party. In the case of a Tax that
is contested in accordance with the provisions of this Section 6.1(d), payment
of such contested Tax will not be considered due earlier than the date a “final
determination” to such effect is made by such Tax Authority. For this purpose, a
“final determination” shall mean a settlement, compromise, or other agreement
with the relevant Tax Authority, a deficiency notice with respect to which the
period for filing a petition with the Tax court or the relevant state, local or
foreign tribunal has expired or a decision of any court of competent
jurisdiction that is not subject to appeal or as to which the time for appeal
has expired.
          (e) Straddle Periods. For purposes of this Agreement, in the case of
any Taxes of the Company or any of its Subsidiaries that are payable with
respect to any Straddle Period, the portion of any such Taxes allocable to the
portion of such Straddle Period ending on the Closing Date shall: (i) in the
case of Taxes other than property Taxes, be deemed equal to the amount that
would be payable if the tax year or period ended on the Closing Date; and
(ii) in the case of property Taxes, be deemed to be the amount of such Taxes for
the entire period (or, in the case of such Taxes determined on an arrears basis,
the amount of such Taxes for the immediately preceding tax period) multiplied by
a fraction the numerator of which is the number of calendar days in the portion
of the period ending on the Closing Date and the denominator of which is the
number of calendar days in the entire period. For purposes of clause (i) of the
preceding sentence, any exemption, deduction, credit or other item (including
the effect of any graduated rates of Tax) that is calculated on an annual basis
shall be allocated to the portion of the Straddle Period ending on the Closing
Date on a pro rata basis determined by multiplying the total amount of such item
allocated to such period by a fraction, the numerator of which is the number of
calendar days in the portion of the such period ending on the Closing Date and
the denominator of which is the number of calendar days in the entire period.
          (f) Refunds; Credits. OpCo shall be entitled to, and Buyer shall
promptly pay OpCo, the amount of any Tax refund or credit (except to the extent
such refund or credit constitutes a Tax benefit that reduces under Section 9.8
an amount to which a Seller Group Member or Buyer Group Member seeking
indemnification under Article IX or this Section 6.1 would otherwise be
entitled) actually received by Buyer or its Subsidiaries after the Closing Date
to the extent such Tax refund or credit is attributable to Taxes of the Company
and its Subsidiaries with respect to Pre-Closing Tax Periods (net of any
reasonable costs to Buyer or its Subsidiaries in obtaining such Tax refund or
credit). Buyer shall use commercially reasonable efforts to promptly obtain any
such refund or credit, including, subject to Section 6.1(b)(ii), through the
filing of amended Tax Returns or refund claims. Buyer shall be entitled to, and
OpCo shall promptly pay to Buyer, the amount of any Tax refund or credit (except
to the extent such refund or credit constitutes a Tax benefit that reduces under
Section 9.8 an amount to which a Seller Group Member or Buyer Group Member
seeking indemnification under Article IX or this Section 6.1 would otherwise be
entitled) actually received by OpCo or its Subsidiaries with respect to Taxes of
the Company or any of its Subsidiaries (excluding OpCo and its Subsidiaries
after the Closing Date) for any Tax period (or the portion of any Straddle
Period) beginning after the Closing Date (net of reasonable costs to OpCo or its
Subsidiaries in obtaining such Tax refund or credit). OpCo shall use
commercially reasonable efforts to obtain any such Tax refund or credit.

46



--------------------------------------------------------------------------------



 



          (g) Termination of Tax Sharing Arrangements. The Company and its
Subsidiaries shall cause the termination, prior to the Closing Date, of all Tax
Sharing Arrangements among the Company and its Subsidiaries, and after the
Closing Date, none of the Company, any Subsidiary of the Company, Buyer, or any
Affiliate of Buyer shall be bound thereby or have any liability thereunder.
          (h) Transfer Taxes. Seller agrees to cooperate with Buyer in
connection with the preparation and filing of any returns with respect to
Transfer Taxes, including promptly supplying any information in its possession
that is reasonably necessary to complete such returns and, where required by
applicable Requirements of Law, making or joining with Buyer (or its applicable
Affiliate) in making such filings, it being understood that Buyer and OpCo will
work jointly and reasonably cooperate in identifying the Transfer Tax filing
requirements and preparing the relevant materials for submission. Buyer shall,
and Seller shall cause the Company to, pay fifty percent (50%) of any and all
real property or direct or indirect equity interest transfer taxes, stamp taxes,
stock transfer taxes and other similar Taxes or expenses imposed, and all
recording fees that may be imposed, as a result of the transaction contemplated
by this Agreement, and any fines, penalties, interest or additions with respect
thereto (collectively, “Transfer Taxes”) resulting from the transactions
contemplated by this Agreement; provided that if any component of Transfer Taxes
consists of fines, penalties, interest or additions resulting from any delay or
other inaction or omission by either Buyer or Seller in connection with the
preparation or filing thereof, Buyer or Seller alone, as the case may be, shall
bear all of such fines, penalties, interest or other additions; provided,
further, that OpCo shall pay 100% of any Transfer Taxes and recording charges
related to any transfers by deed pursuant to the Reorganization.
          (i) Reporting. To the extent Section 6043A of the Code applies to the
transaction contemplated by this Agreement, the parties shall cooperate with
each other and provide each other with all information as is reasonably
necessary for the parties to satisfy the reporting obligations under
Section 6043A of the Code.
          (j) Unified Loss. Buyer shall, and shall cause its applicable
Affiliates (including, after the Closing, the Company and its Subsidiaries but
excluding OpCo and its Subsidiaries) to, cooperate with Seller, OpCo and their
respective Affiliates in making any elections (including protective elections)
under Treasury Regulation Section 1.1502-36 (and any similar provisions of
state, local or foreign Requirements of Law) that Seller or OpCo desires to make
with respect to the transactions contemplated by this Agreement and the
Reorganization Agreement.
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
          The obligation of Buyer to consummate the transactions contemplated
hereby shall, at the option of Buyer, be subject to the satisfaction or waiver,
on or prior to the Closing, of the following conditions:

47



--------------------------------------------------------------------------------



 



          Section 7.1 No Misrepresentation or Breach of Covenants and
Warranties. There shall have been no material breach by Seller in the
performance of any of its covenants and agreements contained herein; each of
(i) the representations and warranties of Seller contained in Sections 3.1(a) —
(d) (Organization and Authority), Section 3.2 (Capital Structure) and Section
3.25 (No Finder) of this Agreement, as qualified by the Seller Disclosure
Schedule, shall be true and correct in all material respects at the Closing as
though made at the Closing and (ii) the remaining representations and warranties
of Seller contained in Article III of this Agreement, as qualified by the Seller
Disclosure Schedule, shall be true and correct at the Closing as though made at
the Closing, without regard to qualifications by “material”, “materiality”,
“materially”, “in all material respects”, “Material Adverse Change”, “Material
Adverse Effect” or other similar qualifications (except to the extent that any
such representation or warranty expressly relates to an earlier date, in which
case, such representation or warranty shall have been true and correct on that
date), except for (A) with respect to clause (ii), those failures of such
representations and warranties to be so true and correct that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company and (B) changes therein specifically
permitted by this Agreement or resulting from any transaction expressly
consented to in writing by Buyer; and there shall have been delivered to Buyer a
certificate to such effect, dated the Closing Date, signed on behalf of Seller
by the manager of Seller.
          Section 7.2 No Material Adverse Changes. Between the date hereof and
the Closing Date, there shall have been no Material Adverse Change on the
Company; and there shall have been delivered to Buyer a certificate to such
effect, dated the Closing Date, signed on behalf of Seller by the manager of
Seller.
          Section 7.3 No Restraint or Litigation. No injunction or restraining
order shall have been issued by any court of competent jurisdiction and be in
effect which restrains or prohibits any transaction contemplated hereby. No
Governmental Body shall have enacted, issued, promulgated, enforced or entered
any statute, rule, regulation, injunction or other order (whether temporary,
preliminary or permanent) that remains in effect and that has the effect of
making the transactions contemplated hereby illegal or otherwise restraining,
enjoining or prohibiting consummation of the transactions contemplated by this
Agreement, and none of the Company, Buyer, or Seller shall have received written
notice from any Governmental Body that it has determined to institute any Action
to restrain or enjoin the consummation of the transactions contemplated hereby
or to nullify or render ineffective this Agreement if consummated, or to take
any other action that would result in the prohibition or a material change in
the terms of the transactions contemplated hereby.
          Section 7.4 Necessary Governmental Approvals. The approvals, actions
and consents of or by the applicable Governmental Body that are necessary to
consummate the transactions contemplated hereby, which are set forth on
Schedule 7.4, shall have been received and the filings and notices with the
applicable Governmental Body that are necessary to consummate the transactions
contemplated hereby, which are set forth on Schedule 7.4, shall have been made;
provided, however, that it is understood and expressly agreed that the parties
will deem that any such necessary consents or approvals have been obtained and
any such filings or notices have been made, if the consents, approvals, filings
or notices are subject only to post-Closing actions such as completion of
facility surveys or filing of applications or delivery of

48



--------------------------------------------------------------------------------



 



transaction-related documents required or requested by the applicable
Governmental Bodies, and the applicable Governmental Bodies have provided a
“comfort letter,” in form and substance reasonably satisfactory to Buyer,
providing a consent or approval to proceed with the consummation of the
Reorganization and those transactions contemplated by this Agreement, describing
the status of the issuance of the requested Governmental Permit, or a consent or
approval of the Reorganization and those transactions contemplated by this
Agreement. The term “comfort letter” includes “silence” letters or emails
(i) sent to the applicable Governmental Bodies for the necessary consents or
approvals to proceed with the Reorganization and the transactions contemplated
by this Agreement as disclosed, such written request occurring after all
necessary pre-Closing submissions are complete and submitted, but to which no
response was received from such Governmental Bodies and (ii) in which the
parties confirm (including through the lack of response from the applicable
Governmental Body where customary) their understanding that no further
pre-Closing action is necessary and in which such Governmental Body is notified
that the parties are proceeding with the Reorganization and the transactions
contemplated by this Agreement as disclosed unless the parties are specifically
informed otherwise by the applicable Governmental Body. Notwithstanding the
foregoing, this condition will deemed to be satisfied, in each case, unless one
or more failures exist that would reasonably be expected to, individually or in
the aggregate, result in Losses to the Company and its Subsidiaries in excess of
$5,000,000, result in the suspension of the operations of a Facility or result
in any criminal liability of Buyer, the Company or any Subsidiary of the Company
or any of their respective directors, officers or employees.
          Section 7.5 Closing Deliveries. Each of the items specified in
Section 2.4 shall have been duly executed, as applicable, and delivered by the
Company, Seller and each other party thereto in form and substance reasonably
acceptable to Buyer. The parties agree that the provisions of Section 2.4 shall
constitute conditions to the Closing and not covenants of Seller for purposes of
this Agreement.
          Section 7.6 Reorganization. The Reorganization shall have occurred.
          Section 7.7 New Title Policies. The title insurance companies selected
by Buyer or Seller (as applicable) shall be prepared to issue the New Title
Policies (and any corresponding loan policies in connection therewith).
ARTICLE VIII
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
          The obligation of Seller to consummate the transactions contemplated
hereby shall, at the option of Seller, be subject to the satisfaction or waiver,
on or prior to the Closing, of the following conditions:
          Section 8.1 No Misrepresentation or Breach of Covenants and
Warranties. There shall have been no material breach by Buyer in the performance
of any of its respective covenants and agreements herein; each of (i) the
representations and warranties of Buyer contained in Section 4.1 (Organization)
and Section 4.2(a) (Authority) of this Agreement shall be true and correct in
all material respects at the Closing as though made at the Closing and (ii) the

49



--------------------------------------------------------------------------------



 



remaining representations and warranties of Buyer contained in Article IV of
this Agreement shall be true and correct at the Closing as though made at the
Closing without regard to qualifications by “material”, “materiality”,
“materially”, “in all material respects” or other similar qualifications (except
to the extent that they expressly relate to an earlier date, in which case such
representation or warranty shall have been true and correct on that date),
except for (A) with respect to clause (ii), those failures of such
representations and warranties to be so true and correct that, individually or
in the aggregate, have not and would not reasonably be expected to have
materially impaired the ability of Buyer to perform any of its obligations
hereunder or reasonably be expected to prevent the consummation of any of the
transactions contemplated hereby and (B) changes therein specifically permitted
by this Agreement or resulting from any transaction expressly consented to in
writing by Seller or any transaction contemplated by this Agreement; and there
shall have been delivered to Seller a certificate or certificates to such
effect, dated the Closing Date, signed on behalf of Buyer by a duly authorized
officer of Buyer.
          Section 8.2 No Restraint or Litigation. No injunction or restraining
order shall have been issued by any court of competent jurisdiction and be in
effect which restrains or prohibits any transaction contemplated hereby. No
Governmental Body shall have enacted, issued, promulgated, enforced or entered
any statute, rule, regulation, injunction or other order (whether temporary,
preliminary or permanent) that remains in effect and that has the effect of
making the transactions contemplated hereby illegal or otherwise restraining,
enjoining or prohibiting consummation of the transactions contemplated by this
Agreement, and none of Seller, the Company or Buyer shall have received written
notice from any Governmental Body that it has determined to institute any Action
to restrain or enjoin the consummation of the transactions contemplated hereby
or to nullify or render ineffective this Agreement if consummated, or to take
any other action that would result in the prohibition or a material change in
the terms of the transactions contemplated hereby.
          Section 8.3 Necessary Governmental Approvals. The approvals, actions
and consents of or by the applicable Governmental Body that are necessary to
consummate the transactions contemplated hereby, which are set forth on
Schedule 7.4, shall have been received and the filings and notices with the
applicable Governmental Body that are necessary to consummate the transactions
contemplated hereby, which are set forth on Schedule 7.4, shall have been made;
provided, however, that it is understood and expressly agreed that the parties
will deem that any such necessary consents or approvals have been obtained and
any such filings or notices have been made, if the consents, approvals, filings
or notices are subject only to post-Closing actions such as completion of
facility surveys or filing of applications or delivery of transaction-related
documents required or requested by the applicable Governmental Bodies, and the
applicable Governmental Bodies have provided a “comfort letter,” in form and
substance reasonably satisfactory to Buyer, providing a consent or approval to
proceed with the consummation of the Reorganization and those transactions
contemplated by this Agreement, describing the status of the issuance of the
requested Governmental Permit, or a consent or approval of the Reorganization
and those transactions contemplated by this Agreement. The term “comfort letter”
includes “silence” letters or emails (i) sent to the applicable Governmental
Bodies for the necessary consents or approvals to proceed with the
Reorganization and the transactions contemplated by this Agreement as disclosed,
such written request occurring after all necessary pre-Closing submissions are
complete and submitted, but to which no response was received from such
Governmental Bodies and (ii) in which the parties confirm (including

50



--------------------------------------------------------------------------------



 



through the lack of response from the applicable Governmental Body where
customary) their understanding that no further pre-Closing action is necessary
and in which such Governmental Body is notified that the parties are proceeding
with the Reorganization and the transactions contemplated by this Agreement as
disclosed unless the parties are specifically informed otherwise by the
applicable Governmental Body. Notwithstanding the foregoing, this condition will
deemed to be satisfied, in each case, unless one or more failures exist that
would reasonably be expected to, individually or in the aggregate, result in
Losses to the Company and its Subsidiaries in excess of $5,000,000, result in
the suspension of the operations of a Facility or result in any criminal
liability of the OpCo or any of its Subsidiaries or any of their respective
directors, officers or employees.
          Section 8.4 Necessary Consents. The Company shall have received
consents, in form and substance reasonably satisfactory to Seller, to the
transactions contemplated by this Agreement and the Reorganization Agreement
from the other parties to the Contracts to which the Company or its Subsidiaries
is a party or by which the Company or its Subsidiaries or any of their
respective assets or properties is affected as specified on Schedule 8.4.
          Section 8.5 Closing Deliveries. Each of the items specified in
Section 2.5 shall have been duly executed, as applicable, and delivered by Buyer
and each other party thereto in form and substance reasonably acceptable to
Seller. The parties agree that the provisions of Section 2.5 shall constitute
conditions to the Closing and not covenants of the Buyer for purposes of this
Agreement.
          Section 8.6 Lien Releases. To the extent Buyer determines to assume
any Indebtedness of the Company or its Subsidiaries, all liens on the property
or assets of OpCo or its Subsidiaries under such Indebtedness shall have been
released, and Seller shall have received evidence thereof reasonably
satisfactory to Seller.
ARTICLE IX
INDEMNIFICATION
          Section 9.1 Indemnification of Buyer Group Members.
          (a) Subject to the provisions of this Article IX, from and after the
Closing, each Buyer Group Member shall be indemnified and held harmless, jointly
and severally, by the OpCo Indemnitors from and against any and all Losses and
Expenses incurred by any such Buyer Group Member in connection with or arising
from:
          (i) any breach by Seller of any of its covenants (other than any
breach by Seller of any of its covenants contained in Section 6.1, which shall
be governed solely by Section 6.1), or any failure of Seller or OpCo to perform
any of their respective obligations (other than any failure of Seller or OpCo to
perform any obligations contained in Section 6.1, which shall be governed solely
by Section 6.1), in this Agreement, or any Seller Ancillary Agreement (other
than the Amended and Restated OpCo LLC Agreement);

51



--------------------------------------------------------------------------------



 



          (ii) any breach or inaccuracy of any representation or warranty of
Seller contained or referred to in this Agreement on the date hereof or as of
the Closing Date, as though made on the Closing Date (other than any
representation or warranty contained in Section 3.8) or in any certificate
delivered by or on behalf of Seller pursuant hereto on the date hereof or as of
the Closing Date as though made on the Closing Date;
          (iii) any failure by Seller to obtain, prior to the Closing, any
consent, approval or waiver set forth on Schedule 9.1(a)(iii) required to be
obtained to assign and transfer the Membership Interests or otherwise consummate
the transactions contemplated hereby or by the Reorganization Agreement, unless
such failure is primarily caused by Buyer’s actions or omissions;
          (iv) any Transaction Costs of the Company that are not included in the
calculation of the final determination of the Closing Consideration;
          (v) the management and operation of the businesses of the Company and
its Subsidiaries or the ownership, operation or use of the assets of the
Company, its Subsidiaries, or any predecessors to the Company or its
Subsidiaries, in each case, at or before the Closing (including all employee
liabilities; all liabilities arising under any Environmental Law, including
liabilities related to or arising out of (A) the Release prior to the Closing of
any Hazardous Materials at Real Property or Former Real Property; (B) the
disposal or arrangement for same at any location other than Real Property or
Former Real Property, prior to the Closing, of Hazardous Materials generated by
the Company or any of its Subsidiaries, or (C) the actual or alleged violation
of any Environmental Law; all professional liability/general liability claims,
whether or not such claims are actually covered by any existing professional
liability/general liability policies); and
          (vi) any (A) monetary Encumbrance on title to any Real Property or
(B) non-monetary Encumbrance on title to any Real Property that materially
adversely affects the operation of the applicable Facility, in each case,
(i) which is not disclosed by Existing Title Policies Delivered to Buyer,
(ii) did not become an Encumbrance prior to the effective date of the applicable
Existing Title Policies, and (iii) first became an Encumbrance after the
effective date of the applicable Existing Title Policies but prior to the
Closing Date;
provided, however, that (A) no Buyer Group Member shall be indemnified or held
harmless under Section 9.1(a)(ii), or for a breach of solely the covenants
contained in the third sentence of Section 5.2 and Section 5.5(a) under
Section 9.1(a)(i), with respect to (i) Losses and Expenses incurred by Buyer
Group Members (other than with respect to Losses and Expenses incurred by Buyer
Group Members as a result of any breach or inaccuracy of any representation or
warranty contained in Sections 3.1(a) — (d) (Organization and Authority),
Section 3.2 (Capital Structure) and Section 3.25 (No Finder), such
representations and warranties being the “Company Fundamental Representations”)
unless and until (x) an individual Loss and Expense exceeds $50,000 (a “De
Minimis Loss”) and (y) the aggregate amount of Losses and Expenses subject to
indemnification (taking into account only Losses and Expenses in excess of a De
Minimis Loss) exceeds $7,000,000 (the “Deductible”) or (ii) any Indemnity Claim
after the

52



--------------------------------------------------------------------------------



 



date that is fifteen (15) months after the Closing Date (such fifteen (15) month
period, the “Claim Period”) (other than with respect to Losses and Expenses
incurred by Buyer Group Members as a result of any breach or inaccuracy of any
Company Fundamental Representation); provided, however, that any covenant
contained in this Agreement that, by its terms, provides for performance
following the Closing Date shall survive until such covenant is performed;
provided, further, however, that the Company Fundamental Representations and the
indemnification obligations contained in Section 9.1(a)(iii),
Section 9.1(a)(iv), Section 9.1(a)(v) and Section 9.1(a)(vi) shall survive the
Closing indefinitely; provided, further, however, that the indemnification
obligations contained in Section 6.1(a)(i) shall survive the Closing as
described in Section 6.1(a)(i); provided, further, however, that the
indemnification of Buyer Group Members shall continue as to any Loss or Expense
of which any Buyer Group Member has timely given Seller a Claim Notice in
accordance with the requirements of Section 9.3 on or prior to the last date on
which such indemnification claim may be made under the foregoing provisions of
this Section 9.1(a), as to which the right of the Buyer Group Member to be
indemnified shall continue until the liability shall have been determined
pursuant to this Article IX, and all Buyer Group Members shall have been
reimbursed for the full amount of such Loss and Expense, if any, as to which
they are entitled to indemnification in accordance with this Article IX and
(B) the aggregate amount required to be paid to Buyer and the Buyer Group
Members pursuant to Section 9.1(a)(i), Section 9.1(a)(ii), Section 9.1(a)(iii),
and Section 9.1(a)(v) (other than Losses and Expenses incurred as a result of
any breach or inaccuracy of any Company Fundamental Representation) shall not
exceed $120,000,000.
          (b) For purposes of this Section 9.1 and for purposes of determining
whether a Buyer Group Member is entitled to indemnification pursuant to
Section 9.1(a), any inaccuracy in or breach of any representation or warranty
made by Seller contained in this Agreement (other than Section 3.6(a)) or in any
document or certificate delivered or made available in connection herewith shall
be determined without regard to any qualification as to “Material Adverse
Change” or “materiality” set forth in such representation or warranty or in any
document delivered or made available in connection herewith, and all references
to the terms “material”, “materiality”, “materially”, “Material Adverse Change”,
“Material Adverse Effect” or any similar terms shall be ignored for purposes of
determining whether such representation or warranty was true and correct;
provided; however, that any such qualifications or terms included in the
definition of “Permitted Encumbrances” incorporated in such representations and
warranties shall not be so ignored.
          Section 9.2 Indemnification of Seller.
          (a) Subject to the provisions of this Article IX, from and after the
Closing Date, Buyer agrees to indemnify and hold harmless each Seller Group
Member from and against any and all Losses and Expenses incurred by any such
Seller Group Member in connection with or arising from:
          (i) any breach by Buyer of any of its covenants or agreements, or any
failure by Buyer to perform any of its obligations, in this Agreement (other
than any breach by Buyer of its covenants, agreements or obligations set forth
in Section 6.1, which shall be governed solely by Section 6.1) or any Buyer
Ancillary Agreement; or

53



--------------------------------------------------------------------------------



 



          (ii) any breach or inaccuracy of any representation or warranty of
Buyer contained or referred to in this Agreement on the date hereof or as of the
Closing Date, as though made on the Closing Date or in any certificate delivered
by or on behalf of Buyer pursuant hereto on the date hereof or as of the Closing
Date as though made on the Closing Date;
provided, however, that no Seller Group Member shall be indemnified or held
harmless under Section 9.2(a)(ii) with respect to Losses and Expenses incurred
by Seller Group Member (other than Losses and Expenses incurred as a result of
any breach or inaccuracy of any representation or warranty contained in
Section 4.1 (Organization) and Section 4.2(a) (Authority) unless and until
(A) an individual Loss and Expense exceeds a De Minimis Loss and (B) the
aggregate amount of Losses and Expenses subject to indemnification (taking into
account only Losses and Expenses in excess of a De Minimis Loss) exceeds the
Deductible; provided, further, that nothing in this Section 9.2(a) shall limit
Buyer’s liability with respect to any claims for the payment of Closing
Consideration pursuant to Article II of this Agreement.
          (b) The indemnification provided for in Section 9.2(a) shall survive
for the Claim Period (and no claims shall be made by any Seller Group Member
under Section 9.2(a) thereafter); provided, however that any covenant contained
in this Agreement that, by its terms, provides for performance following the
Closing Date shall survive until such covenant is performed, provided, further,
that Section 4.1 and Section 4.2(a) shall survive the Closing indefinitely;
provided, further, however, that the indemnification of Seller Group Members
shall continue as to any Loss or Expense of which any Seller Group Member has
timely given Buyer a Claim Notice in accordance with the requirements of
Section 9.3 on or prior to the date on which such indemnification claim may be
made under the foregoing provisions of this Section 9.2(b), as to which the
right of the Seller Group Member to be indemnified shall continue until the
liability shall have been determined pursuant to this Article IX, and all Seller
Group Members shall have been reimbursed for the full amount of such Loss and
Expense as to which they are entitled to indemnification in accordance with this
Article IX.
          (c) For purposes of this Section 9.2 and for purposes of determining
whether Seller is entitled to indemnification pursuant to Section 9.2(a), any
inaccuracy in or breach of any representation or warranty made by Buyer
contained in this Agreement or in any document or certificate delivered or made
available in connection herewith shall be determined without regard to any
qualification as to “materiality” set forth in such representation or warranty
or in any document delivered or made available in connection herewith, and all
references to the terms “material”, “materiality”, “materially” or any similar
terms shall be ignored for purposes of determining whether such representation
or warranty was true and correct; provided; however, that any such
qualifications or terms included in the definition of “Permitted Encumbrances”
incorporated in such representations and warranties shall not be so ignored.
          Section 9.3 Notice of Claims.
          (a) Any Buyer Group Member seeking indemnification hereunder (an
“Indemnity Claim”) shall give to OpCo and any Seller Group Member seeking
indemnification hereunder shall give to Buyer, a written notice (a “Claim
Notice”) describing in reasonable detail the facts giving rise to the claim

54



--------------------------------------------------------------------------------



 



for indemnification hereunder and shall include in such Claim Notice (if then
known) the amount or the method of computation of the amount of such claim and a
reference to the provision of this Agreement or any other Contract, document or
instrument executed hereunder or in connection herewith upon which such claim is
based. A Claim Notice in respect of any action at law or suit in equity by or
against a third Person as to which indemnification will be sought (each, a
“Third-Person Claim”) shall be given promptly and in any event within fifteen
(15) days after the action or suit is commenced. The failure of any Seller Group
Member or Buyer Group Member seeking indemnification hereunder (each, an
“Indemnified Party”) to give the Claim Notice promptly as required by this
Section 9.3 shall not affect such Indemnified Party’s rights under this
Article IX except to the extent such failure is actually prejudicial to the
rights and obligations of the party obligated to provide indemnification to such
Indemnified Party (the “Indemnitor”).
          (b) Subject to the provisions of this Article IX, after the giving of
any Claim Notice pursuant hereto, the amount of indemnification to which an
Indemnified Party shall be entitled under this Article IX shall be determined:
(i) by written agreement between the Indemnified Party and the Indemnitor; or
(ii) by the final judgment or decree of a court, which shall be deemed final
when the time for appeal, if any, shall have expired and no appeal shall have
been taken or when all appeals taken shall have been finally determined.
          (c) Upon the determination of any amount of indemnification payable to
the Indemnified Party pursuant to Section 9.3(b), if cash remains in the
Indemnity Escrow, Buyer and Seller shall instruct the Escrow Agent to distribute
cash from the Indemnity Escrow to the Person or Persons entitled thereto in
accordance with the terms of this Agreement.
          (d) Notwithstanding the foregoing, the procedures with respect to
notice of claims for any and all matters relating to Taxes shall be governed
exclusively by Section 6.1 and shall not be governed by the above provisions of
this Section 9.3.
          Section 9.4 Third-Person Claims.
          (a) The Indemnitor shall have the right to conduct and control, in
good faith and at its expense, through counsel of its choosing, the defense,
compromise or settlement of any Third-Person Claim by delivering written notice
to the Indemnified Party within thirty (30) days after the Indemnitor’s receipt
of the Claim Notice relating to such Third-Person Claim; provided, however, that
the Indemnified Party may participate, through counsel chosen by it and at its
own expense, in the defense of any such Third-Person Claim as to which the
Indemnitor has so elected to conduct and control the defense thereof; provided,
further, that notwithstanding the foregoing, the Indemnitor will bear the
reasonable expenses of one such separate counsel to the Indemnified Party in
each jurisdiction (and shall pay such expenses as incurred) if the defendants
in, or targets of, any such Action include both the Indemnified Party and the
Indemnitor, and the Indemnified Party shall have reasonably concluded that there
are or are reasonably likely to be legal defenses available to it which are
different from or additional to those available to the Indemnitor or that
representation by the same counsel is or is reasonably likely to be a conflict
of interest; and provided, further, that the Indemnitor shall not, without the
written consent of the Indemnified Party (which written consent shall not be
unreasonably withheld, conditioned or delayed) pay, compromise or settle any
such Third-Person Claim unless such payment,

55



--------------------------------------------------------------------------------



 



settlement or compromise is solely for monetary damages, by its terms obligates
the Indemnitor to pay the full amount of the liability in connection with such
Third-Person Claim and includes an unconditional release of the Indemnified
Party from all liability arising out of such Third-Person Claim. Notwithstanding
the foregoing, the Indemnified Party shall have the right to pay, settle or
compromise any such Third-Person Claim without such consent, provided that in
such event the Indemnified Party shall waive any right to indemnity therefor
hereunder. Notwithstanding anything contained herein to the contrary, the
Indemnitor shall not be entitled to have sole control over (and if it so
desires, the Indemnified Party shall have sole control over) the defense,
settlement or compromise of (but the Indemnitor shall nevertheless be required
to pay all Losses and Expenses incurred by the Indemnified Party in connection
with such defense, settlement or compromise to the extent required pursuant to
this Article IX): (i) any Third-Person Claim that seeks only an order,
injunction or other equitable relief against any Indemnified Party or any of its
Affiliates that does not involve the payment of money other than in a de minimis
amount or (ii) any Third-Person Claim reasonably expected to have a material
adverse financial impact on such Indemnified Party’s business relationship with
such Third-Person or its Affiliates that is materially greater than the amount
that would be reasonably expected to be indemnified by the Indemnitor if such
Third-Person Claim were adversely determined against such Indemnified Party and
Indemnitor.
          (b) If the Indemnitor elects not to assume the defense, settlement or
compromise of an asserted liability, fails to timely and properly notify the
Indemnified Party of its election as herein provided or, at any time after
assuming such defense, fails to diligently defend against such Third-Person
Claim in good faith or fails to have sufficient financial resources to pay the
full amount of such potential liability in connection with such Third-Person
Claim (taking into account the balance of the Indemnity Escrow), the Indemnified
Party may, at the Indemnitor’s expense, pay, defend, settle or compromise such
asserted liability (but the Indemnitor shall nevertheless be required to pay all
Losses and Expenses incurred by the Indemnified Party in connection with such
payment, defense, settlement or compromise to the extent required pursuant
hereto, subject to the limitations on such Indemnitor’s indemnification
obligations hereunder); provided, however, that no Indemnified Party will,
without the prior written consent of the Indemnitor (not to be unreasonably
withheld, conditioned or delayed) settle or compromise or consent to the entry
of any judgment with respect to any Third-Person Claim; provided, further, that
the Indemnitor may participate, through counsel chosen by it and at its own
expense, in the defense of any such Third-Person Claim as to which the
Indemnitor is not conducting and controlling the defense thereof pursuant to
this Section 9.4(b). In connection with any defense of a Third-Person Claim
(whether by the Indemnitor or the Indemnified Party), each of OpCo and Buyer
shall, and shall cause their respective Affiliates to, cooperate in good faith
in the defense or prosecution thereof, including providing the Indemnitor and
its representatives reasonable access during normal business hours, to all
personnel who may have knowledge of the facts and circumstances, and to all
their respective properties, books, Contracts, commitments and records, relating
to any claim by an Indemnified Party and to retain and furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals, as may be reasonably requested by a party hereto
in connection therewith.
          (c) Notwithstanding the foregoing, the procedures with respect to the
conduct and control of the defense, compromise or settlement of any Third-Person
Claim for any and all

56



--------------------------------------------------------------------------------



 



matters relating to Taxes shall be governed exclusively by Section 6.1 and shall
not be governed by the above provisions of this Section 9.4.
          Section 9.5 No Contribution by the Company. For the avoidance of
doubt, Seller may not seek contribution from the Company with respect to any
indemnification obligation hereunder.
          Section 9.6 Application of Escrow. Any indemnification obligations of
the OpCo Indemnitors under this Article IX shall be paid first from the
Indemnity Escrow and, after the Indemnity Escrow has been depleted or is subject
to pending Indemnity Claims in excess of the then-current balance in the
Indemnity Escrow, then recovered directly from OpCo Indemnitors, subject to the
limitations set forth in this Article IX.
          Section 9.7 Limitations. Following the Closing, the indemnification
obligations of the parties under this Article IX shall be the sole and exclusive
remedy of the parties and any parties claiming by or through any party
(including the Indemnified Parties) with respect to this Agreement, and for
Losses and Expenses in connection with this Agreement, except with respect to
equitable remedies or in the case of claims relating to fraud; provided,
however, that nothing in this Section 9.7 shall in any way limit or preclude any
method of recovery or recourse against any party for breaches of this Agreement
by such party prior to the Closing Date, including pursuant to Section 11.15.
Notwithstanding anything contained herein to the contrary, no Indemnitor shall
be liable for any punitive or exemplary damages, except for punitive or
exemplary damages actually paid to a third party in a Third-Person Claim by an
Indemnified Party. Any liability for indemnification under this Agreement shall
be determined without duplication of recovery (i) due to facts giving rise to
such liability constituting a breach of more than one representation, warranty,
covenant or agreement, (ii) due to facts giving rise to such liability under
more than one of Section 9.1(a)(i), Section 9.1(a)(ii), Section 9.1(a)(iii),
Section 9.1(a)(iv), Section 9.1(a)(v) or Section 9.1(a)(vi), (iii) due to facts
taken into account in determining any adjustment to the Closing Consideration or
(iv) any Losses, liabilities or payments pursuant to the Reorganization
Agreement.
          Section 9.8 Adjustments to Purchase Price; Net Recovery; Duty to
Mitigate.
          (a) Notwithstanding any provision herein to the contrary: (i) any
Losses or Expenses paid to an Indemnified Party under this Article IX or
Section 6.1 shall be deemed adjustments to the aggregate purchase price paid for
the Membership Interests; and (ii) Losses or Expenses payable to an Indemnified
Party under this Article IX or Section 6.1 shall be determined net of (A) any
recovery actually received by any Indemnified Party (or, with respect to the
Company as an Indemnified Party, by any of its Subsidiaries), including from any
insurer or any seller of assets or securities to the Company or any of its
Subsidiaries; provided, however, that where receipt has not yet occurred, no
adjustment shall be made until the time of such receipt (at which time the
amount of any overpayment shall be immediately returned), and (B) any net Tax
benefit actually realized by any Indemnified Party (or, with respect to the
Company as an Indemnified Party, by any of its Subsidiaries) due to such Losses
or Expenses in a Tax year in which such Losses or Expenses were incurred or as
the result of the receipt of an indemnity payment by an Indemnified Party
pursuant to this Article IX or Section 6.1 in that same Tax year. Buyer shall
exercise reasonable best efforts to recover any amounts available to offset any

57



--------------------------------------------------------------------------------



 



Losses or Expenses payable from the Indemnity Escrow hereunder, including from
any insurer, any Tax Authority, or any seller of assets or securities to the
Company or any of its Subsidiaries; provided, however, that in connection with
the efforts to recover amounts to offset such Losses or Expenses, Buyer, the
Company and its Subsidiaries shall not be required to (x) incur any
out-of-pocket costs or expenses or pay any other amounts to third parties,
(y) make any claims or initiate any legal proceedings against third parties or
(z) take any other action to the extent such action would adversely affect such
party in any material respect. If any Indemnified Party receives any
indemnification payment pursuant to this Article IX or Section 6.1, at the
election of the Indemnitor, such Indemnified Party shall use commercially
reasonable efforts to assign to the Indemnitor all of its claims for recovery
against third persons as to such Losses, whether by insurance coverage,
contribution claims, subrogation or otherwise.
          (b) An Indemnified Party shall use its commercially reasonable efforts
to mitigate any Losses or Expenses for which it is entitled to indemnification
pursuant to this Article IX for which the Indemnified Party is entitled to
indemnification before such Losses or Expenses actually are incurred by the
Indemnified Party.
ARTICLE X
TERMINATION
          Section 10.1 Termination. Anything contained in this Agreement to the
contrary notwithstanding, this Agreement may be terminated at any time prior to
the Closing:
          (a) by the mutual written consent of Buyer and Seller;
          (b) by Buyer in the event of any breach by Seller of any of its
representations, warranties, covenants or other agreements contained herein, or
if any such representation and warranty shall have become untrue or inaccurate
after the date of this Agreement, in each case which breach, untruth or
inaccuracy (i) would result in Section 7.1 not being satisfied (a “Terminating
Seller Breach”) and (ii) shall not have been cured within thirty (30) days after
receipt of notice from Buyer requesting such Terminating Seller Breach to be
cured;
          (c) by Seller in the event of any breach by Buyer of any of its
representations, warranties, covenants or other agreements contained herein, or
any such representation and warranty shall have become untrue or inaccurate
after the date of this Agreement in each case which breach, untruth or
inaccuracy (i) would result in Section 8.1 not being satisfied (a “Terminating
Buyer Breach”) and (ii) shall not have been cured within thirty (30) days after
receipt of notice from Seller requesting such Terminating Buyer Breach to be
cured;
          (d) by any party hereto if any court of competent jurisdiction in the
United States or other Governmental Body shall have issued a final and
non-appealable order, decree or ruling permanently restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement;

58



--------------------------------------------------------------------------------



 



          (e) by Buyer or Seller if the Closing shall not have occurred on or
before the Outside Date (or such later date as may be mutually agreed to by the
Company and Buyer); provided that if on the Outside Date, the conditions to
Closing set forth in Section 7.4 or Section 8.3 shall not have been satisfied
but remain capable of satisfaction and each of the other conditions to Closing
set forth in Article VII and Article VIII has been satisfied or waived or
remains capable of satisfaction, then either Buyer or Seller may, by written
notice to the other, extend the termination date to the Final Outside Date;
provided further that the right to terminate this Agreement pursuant to this
Section 10.1(e) shall not be available to a party whose failure to fulfill any
of its obligations under this Agreement has been the primary cause of the
Closing not occurring on or before such date.
          Section 10.2 Notice of Termination. Any party desiring to terminate
this Agreement pursuant to Section 10.1 shall give written notice of such
termination to the other parties to this Agreement.
          Section 10.3 Effect of Termination. In the event that this Agreement
shall be terminated pursuant to this Article X, all further obligations of the
parties under this Agreement (other than Article XI (other than Section 11.1))
shall be terminated without further liability of any party to the others;
provided that nothing herein shall relieve any party from liability for its
willful or intentional breach of this Agreement.
ARTICLE XI
GENERAL PROVISIONS
          Section 11.1 Survival of Obligations. All representations, warranties,
covenants and obligations contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof; provided, however, the representations and warranties
contained in Article III and Article IV shall survive for the period of time set
forth in Article IX. Except as otherwise provided herein (including without
limitation as provided in Article IX), no claim shall be made for the breach of
any representation or warranty contained in Article III or Article IV or under
any certificate delivered with respect thereto under this Agreement after the
date on which such representation or warranty terminates as set forth in the
preceding sentence and in Article IX.
          Section 11.2 Confidential Nature of Information. Each party agrees
that it will treat in confidence all documents, materials and other information
which it shall have obtained regarding the other parties hereto during the
course of the negotiations leading to the consummation of the transactions
contemplated hereby (whether obtained before or after the date of this
Agreement), the investigation provided for herein and the preparation of this
Agreement and other related documents, and, in the event the transactions
contemplated hereby shall not be consummated, each party will return to the
other parties all copies of nonpublic documents and materials which have been
furnished in connection therewith. Such documents, materials and information
shall not be communicated to any third Person (other than, in the case of Buyer,
to its counsel, accountants, financial advisors, lenders or Affiliates, and in
the case of Seller, to its counsel, accountants or financial advisors). No other
party shall use any confidential information in any manner whatsoever except
solely for the purpose of evaluating the

59



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement; provided, however, that after the
Closing, Buyer may use or disclose any confidential information reasonably
related to the Company or its assets or business (excluding OpCo and its assets
held and business operated after the Closing). The obligation of each party to
treat such documents, materials and other information in confidence shall not
apply to any information which (a) is or becomes available to such party from a
source other than such party or its agents, (b) is or becomes available to the
public other than as a result of disclosure by such party or its agents, (c) is
required to be disclosed under applicable law or judicial process, but only to
the extent it must be disclosed and after prior notice has been given to the
other party or (d) such party reasonably deems necessary to disclose to obtain
any of the consents or approvals contemplated hereby, but only after prior
notice has been given to the other party.
          Section 11.3 No Public Announcement. Prior to the Closing, neither
Buyer, Seller, OpCo nor the Company (nor any of their respective Affiliates)
shall, without the approval of each other party, make any press release or other
public announcement concerning the transactions contemplated by this Agreement,
except as and to the extent that the any party shall be so obligated by law, in
which case such party shall first advise each other party thereof and the
parties shall use reasonable best efforts to cause a mutually agreeable release
or announcement to be issued; provided, however, that the foregoing shall not
preclude communications or disclosures necessary to implement the provisions of
this Agreement or to comply with accounting and Securities and Exchange
Commission disclosure obligations. Following the Closing, neither Seller, OpCo
nor any of their Affiliates shall make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that such party shall be so obligated by law, in which case
such party shall advise Buyer thereof and the parties shall use reasonable best
efforts to cause a mutually agreeable release or announcement to be issued.
          Section 11.4 Notices. All notices or other communications required or
permitted hereunder shall be in writing and shall be delivered personally or
sent by registered or certified mail or by private overnight courier or
facsimile (with receipt confirmed telephonically) addressed as follows:
          If to Buyer to:
Health Care REIT, Inc.
4500 Dorr Street
Toledo, Ohio 43615
Telephone: 419-247-2800
Fax: 419-247-2826
Attention: General Counsel

60



--------------------------------------------------------------------------------



 



          with copies to (which shall not constitute notice):
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Telephone: 312-853-4573
Fax: 312-853-7036
Attention: David J. Zampa
                 Matthew G. McQueen
          and
Shumaker, Loop & Kendrick, LLP
1000 Jackson Street
Toledo, Ohio 43604-5573
Telephone: 419-321-1313
Fax: 419-241-6894
Attention: Mary Ellen Pisanelli
          If to Seller or OpCo to:
FC-GEN Operations Investment, LLC
101 East State Street
Kennett Square, Pennsylvania 19348
Telephone: 610-444-6350
Fax: 610-925-4100
Attention: Chief Executive Officer
          with copies to (which shall not constitute notice):
FC-GEN Operations Investment, LLC
101 East State Street
Kennett Square, Pennsylvania 19348
Telephone: 610-444-6350
Fax: 484-733-5449
Attention: Law Department
          and
Skadden, Arps, Slate Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Telephone: 212-735-3000
Fax: 212-735-2000
Attention: Thomas H. Kennedy
                 Jeremy London

61



--------------------------------------------------------------------------------



 



          and
Williams Mullen
Williams Mullen Center
200 South 10th Street
Suite 1600
Richmond, Virginia 23219
Telephone: 804-420-6000
Fax: 804-420-6507
Attention: Lawrence R. Siegel
                 Robert C. Dewar
or to such other address as such party may indicate by a notice delivered to the
other parties hereto in accordance with this Section 11.4. Any such notice shall
be deemed to have been duly given and received (a) if delivered personally, as
of the date received, (b) if delivered by certified mail, return receipt
requested, two (2) Business Days after being mailed, (c) if delivered by a
private courier, one (1) Business Day after being sent to such delivery service,
or (d) if sent via facsimile, as of the date of telephonic confirmation of
receipt.
          Section 11.5 Successors and Assigns.
          (a) The rights and obligations of each party hereto under this
Agreement shall not be assignable by such party prior to the Closing without the
written consent of the other parties hereto, except that the rights of Buyer
hereunder may be assigned prior to the Closing, without the consent of any other
parties hereto, to any Person all of the outstanding equity or ownership
interests of which are owned or controlled by Buyer, provided that (i) the
assignee shall assume in writing all of Buyer’s obligations hereunder and a copy
of such assignment and assumption shall be provided to Seller and (ii) Buyer
shall not be released from any of its obligations hereunder by reason of such
assignment. Following the Closing, any party hereto may assign any of its rights
hereunder, but no such assignment shall relieve it of its obligations hereunder.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and permitted assigns, including, in the
case of Buyer, any permitted assignee pursuant to Section 11.5(a) as well as the
successors in interest to such permitted assignee (whether by merger,
liquidation (including successive mergers or liquidations) or otherwise).
Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon any Person (other than the parties hereto, their
successors and assigns permitted by this Section 11.5 and any Indemnified Party)
that is not a party hereto any right, remedy or claim under or by reason of this
Agreement; provided, however, that it is expressly acknowledged and agreed that
the Indemnified Parties shall be third-party beneficiaries of Article IX.
          Section 11.6 Entire Agreement; Amendments.
          (a) This Agreement and the Exhibits and Schedules referred to herein
and the documents delivered pursuant hereto contain the entire understanding of
the parties hereto or

62



--------------------------------------------------------------------------------



 



thereto with regard to the subject matter contained herein or therein, and
supersede all prior agreements, understandings and letters of intent between or
among any of the parties hereto or thereto.
     (b) This Agreement shall not be amended, modified or supplemented except by
a written instrument signed by an authorized representative of each of the
parties hereto. No course of dealing between or among any Persons having any
interest in this Agreement shall be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement.
     Section 11.7 Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” (b) the word “or” is not exclusive and (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. Unless the context otherwise requires, references herein: (i) to
Articles, Sections, Exhibits and Schedules mean the Articles and Sections of and
the Exhibits and Schedules attached to this Agreement; (ii) to a Contract,
instrument or other document means such Contract, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement and (iii) to a statute means
such statute as amended from time to time and includes any successor legislation
thereto and regulations promulgated thereunder. The Schedules and Exhibits
referred to herein shall be construed with and as an integral part of this
Agreement to the same extent as if they were set forth verbatim herein. Titles
to Articles and headings of Sections are inserted for convenience of reference
only and shall not be deemed a part of or to affect the meaning or
interpretation of this Agreement. This Agreement, the Buyer Ancillary Agreements
and the Seller Ancillary Agreements shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.
     Section 11.8 Waivers. Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.
     Section 11.9 Expenses. Subject to Section 6.1 herein, each of the parties
hereto shall bear its own costs and expenses (including fees and disbursements
of its counsel, accountants, investment bankers and other financial, legal,
accounting or other advisors), incurred by it or its Affiliates in connection
with the preparation, negotiation, execution, delivery and performance of this
Agreement and each of the other documents and instruments executed in connection
with or contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby (collectively, the “Transaction Costs”);
provided, however, that Buyer shall pay for all third party reports, title
policies and survey updates and any costs incurred in connection with
Indebtedness of the Company; provided,

63



--------------------------------------------------------------------------------



 



further, that in the event the Closing does not occur (other than as a result of
a termination by Seller pursuant to Section 10.1(c)), Seller shall cause the
Company to purchase from Buyer any third party reports ordered and received by
Buyer with respect to the Facilities which expressly provide that they may be
relied upon by Seller, the Company and their successors, for an amount equal to
Buyer’s cost of such third party reports. The term “Transaction Cost” shall
include any change-in-control or similar payments (excluding severance payments)
payable to Company employees or service providers, pursuant to employment or
consulting agreements binding the Company that were entered into prior to the
Closing, that are triggered by the consummation or closing of the transaction
hereby contemplated.
     Section 11.10 Partial Invalidity. Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.
     Section 11.11 Execution in Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to each of the other parties hereto.
     Section 11.12 Further Assurances. From time to time after the Closing,
Seller shall execute and deliver, or cause to be executed and delivered to
Buyer, such deeds and other instruments of conveyance and transfer as Buyer may
reasonably request and to take or cause to be taken such further or other action
as shall be necessary or desirable in order to more effectively convey and
transfer to Buyer the Membership Interests.
     Section 11.13 Governing Law; Submission to Jurisdiction.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.
     (b) Each of the parties hereto hereby (i) expressly and irrevocably submits
to the exclusive personal jurisdiction of the Delaware Court of Chancery or, if
such court shall not have jurisdiction, any other court of the State of Delaware
and any Federal court sitting in the State of Delaware (and of the appropriate
appellate courts from any of the foregoing courts) in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Delaware Court of Chancery, any other court of the State of Delaware and any
Federal court sitting in the State of Delaware and (iv) agrees that each of the
other parties

64



--------------------------------------------------------------------------------



 



shall have the right to bring any action or proceeding for enforcement of a
judgment entered by the Delaware Court of Chancery, any other court of the State
of Delaware and any Federal court sitting in the State of Delaware. Each of the
parties hereto agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     Section 11.14 Savings Clause. Notwithstanding anything in this Agreement to
the contrary, in no event shall any indemnification amount paid to any Buyer
Group Member pursuant this Agreement in any tax year exceed the maximum amount
that can be paid in such year without causing any Buyer Group Member to fail to
meet the requirements of Sections 856(c)(2) and (3) of the Code (the “REIT
Requirements”) for such year, determined as if the payment of such amount did
not constitute income described in Sections 856(c)(2)(A)-(I) and
856(c)(3)(A)-(I) of the Code (“Qualifying Income”) as determined by independent
accountants to Buyer. If the amount payable for any tax year under the preceding
sentence is less than the amount which Seller would otherwise be obligated to
pay to the indemnified Buyer Group Member pursuant to this Agreement (the
“Indemnifiable Amount”), the indemnified Buyer Group Member shall so notify
Seller, and Seller shall (at the indemnified Buyer Group Member’s sole cost and
expense) place the remaining portion of the indemnification payment in escrow
and shall not execute any instrumentation permitting a release of any portion
thereof to the indemnified Buyer Group Member, and the indemnified Buyer Group
Member shall not be entitled to any such amount, unless and until Seller and
escrow holder receive (all at the indemnified Buyer Group Member’s sole cost and
expense) notice from Buyer, together with either (a) an opinion of Buyer’s tax
counsel to the effect that such amount, if and to the extent paid, would not
constitute gross income which is not Qualifying Income or (b) a letter from
Buyer’s independent accountants indicating the maximum amount that can be paid
at that time to the indemnified Buyer Group Member without causing any
indemnified Buyer Group Member to fail to meet the REIT Requirements for any
relevant taxable year, together with either a ruling from the IRS issued to
Buyer or an opinion of Buyer’s tax counsel to the effect that such payment would
not be treated as includible in the income of the applicable indemnified Buyer
Group Member for any prior taxable year, in which event the escrow holder shall
pay such maximum amount. Seller’s and escrow holder’s obligation to pay any
unpaid portion of such indemnification amount shall terminate ten (10) years
from the date of this Agreement and, upon such date, escrow holder shall remit
any remaining funds in escrow to Seller and Seller shall have no obligation to
make any further payments to the indemnified Buyer Group Member notwithstanding
that the entire indemnification amount has not been paid as of such date.
     Section 11.15 Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to specifically enforce the terms and provisions of this Agreement
and any other agreement or instrument executed in connection herewith and this
right shall include the right of Seller to cause Buyer to consummate the
transactions contemplated hereby if the conditions set forth in Article VII and
Article VIII have been satisfied or waived (by the party entitled to waive such
conditions) (other than conditions which by their nature cannot be satisfied
until Closing, but subject to the satisfaction or waiver of those conditions at
Closing). The

65



--------------------------------------------------------------------------------



 



parties further agree that (a) by seeking the remedies provided for in this
Section 11.15, a party shall not in any respect waive its right to seek any
other form of relief that may be available to a party under this Agreement,
including monetary damages in the event that the remedies provided for in this
Section 11.15 are not available or otherwise are not granted and (b) nothing
contained in this Section 11.15 shall require any party to institute any
proceeding for (or limit any party’s right to institute any proceeding for)
specific performance under this Section 11.15 before exercising any termination
right under Article X (and pursuing damages after such termination) nor shall
the commencement of any Action pursuant to this Section 11.15 or anything
contained in this Section 11.15 restrict or limit any party’s right to terminate
this Agreement in accordance with the terms of Article X or pursue any other
remedies under this Agreement that may be available then or thereafter.
ARTICLE XII
DEFINITIONS
     Section 12.1 Definitions. In this Agreement, the following terms have the
meanings specified or referred to in this Section 12.1 and shall be equally
applicable to both the singular and plural forms.
     “Accounting Firm” has the meaning specified in Section 1.4(d).
     “Acquisition Proposal” has the meaning specified in Section 5.6(c).
     “Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Body.
     “Actual Net Prorations” has the meaning specified in Section 1.2(a).
     “Additional Real Property” means that certain owned or leased land and all
easements, licenses, rights, hereditaments and appurtenances related to the
foregoing, of the Company and its Subsidiaries, as disclosed in Part B of
Schedule 3.10(a).
     “Additional Reimbursements” has the meaning specified in Section 5.11.
     “Adventist Portfolio Letter Agreement” is the Adventist Portfolio Letter
Agreement in the form attached hereto as Exhibit E.
     “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person, it being understood that the Company and its Subsidiaries
(excluding OpCo and its Subsidiaries) shall be Affiliates of Buyer after the
Closing.

66



--------------------------------------------------------------------------------



 



     “Agreed Accounting Principles” means GAAP; provided, that to the extent
multiple principles may be applicable, such principles shall be applied on a
basis consistent with the Interim Balance Sheet.
     “Agreed Adjustments” has the meaning specified in Section 1.4(c).
     “Agreement” has the meaning specified in the first paragraph of this
Agreement.
     “Alternative Financing” has the meaning specified in Section 5.12.
     “Amended and Restated OpCo LLC Agreement” is the Amended and Restated OpCo
LLC Agreement in the form attached hereto as Exhibit F.
     “Bed Cap Agreement” has the meaning specified in Section 2.4(s).
     “Bridge Commitment” has the meaning specified in Section 4.3.
     “Bridge Financing” has the meaning specified in Section 4.3.
     “Business Day” means any day, other than a Saturday, Sunday or any other
date in which banks located in New York, New York are closed for business as a
result of a federal, state or local holiday.
     “Buyer” has the meaning specified in the first paragraph of this Agreement.
     “Buyer Ancillary Agreements” means the Escrow Agreement, the Call and
Exchange Agreement, the Adventist Portfolio Letter Agreement, the Meridian 7
Master Lease Agreement, the PropCo Subleases, the Bed Cap Agreement, the Sandy
River Portfolio Agreement, the Excluded JV Interests Agreement and the OpCo
Reorganization Agreement.
     “Buyer Funded Escrow Amount” means $118,000,000, as such amount may be
adjusted by reason of the adjustment of the Tax Escrow Amount pursuant to
Section 6.1(c)(i), consisting of (i) the Indemnity Amount, (ii) the Excluded JV
Interests Amount and (iii) the Buyer Funded Tax Escrow Amount.
     “Buyer Funded Tax Escrow Amount” means $28,000,000 of the Tax Escrow
Amount, as such amount may be adjusted pursuant to Section 6.1(c)(i).
     “Buyer Group Member” means (i) Buyer and its Affiliates (including the
Company and its Subsidiaries after the Closing), (ii) their respective

67



--------------------------------------------------------------------------------



 



directors, officers, employees, agents, attorneys and consultants and
(iii) successors and assigns of the foregoing.
     “Buyer SEC Documents” means all forms, documents and reports filed by Buyer
with the Securities and Exchange Commission since January 1, 2010.
     “Call and Exchange Agreement” means the call and exchange agreement in the
form attached as Exhibit A, granting to Buyer the option to acquire a 9.9%
ownership interest in OpCo subject to the terms set forth therein.
     “Cash and Cash Equivalents” of any person as of any date means the cash and
cash equivalents, required to be reflected as cash and cash equivalents, on a
consolidated balance sheet of such person and its Subsidiaries as of such date
prepared in accordance with GAAP and with respect to Seller, the Company and its
Subsidiaries, shall include Cash and Cash Equivalents as of immediately prior to
the Closing in any cash collateral account related to Indebtedness of the
Company and its Subsidiaries excluding such Cash and Cash Equivalents that have
been returned to Seller or OpCo directly by the holders of such Indebtedness.
     “Claim Notice” has the meaning specified in Section 9.3(a).
     “Claim Period” has the meaning specified in Section 9.1(a).
     “Closing” has the meaning specified in Section 2.1.
     “Closing Balance Sheet” has the meaning specified in Section 1.4(b).
     “Closing Consideration” has the meaning specified in Section 1.2(c).
     “Closing Date” has the meaning specified in Section 2.1.
     “Closing Date Debt” has the meaning specified in Section 1.2(b).
     “Closing Date Valuation Opinion” has the meaning specified in Section 1.7.
     “Closing Payment Amount” has the meaning specified in Section 2.3(a).
     “Code” means the Internal Revenue Code of 1986, as amended.

68



--------------------------------------------------------------------------------



 



     “Company” has the meaning specified in the first Recital of this Agreement.
     “Company Agreements” has the meaning specified in Section 3.14.
     “Company Audited 2010 Financial Statements” has the meaning specified in
Section 5.7.
     “Company Benefit Plan” means any “employee benefit plan” (as defined in
Section 3(3) of ERISA), whether or not subject to ERISA, and any other employee
benefit plan, foreign plan, program, policy or Contract, including any pension,
retirement, profit-sharing, thrift, savings, or bonus plan, incentive, stock
option or other equity or equity-based compensation, or deferred compensation
arrangement, stock purchase, severance pay, retention, change of control,
unemployment benefits, sick leave, vacation pay, salary continuation for
disability, hospitalization, health or medical insurance, life insurance, fringe
benefit, flexible spending account or scholarship program, maintained by the
Company or an ERISA Affiliate, or to which the Company or an ERISA Affiliate is
obligated to contribute, on behalf of current or former officers, managers or
employees of the Company or any of its Subsidiaries involved in the business.
     “Company Certificate” has the meaning specified in Section 2.4(a).
     “Company Credit Agreements” means (i) the Amended and Restated Credit
Agreement, dated as of September 25, 2009, by and among Genesis HealthCare
Corporation, and each of its direct and indirect subsidiaries listed on Annex I
thereto, and each Person becoming a party thereto in accordance with
Section 7.10 thereof, FC-GEN Acquisition, Inc., the Lenders (as defined
therein), the L/C Issuers (as defined therein) and General Electric Capital
Corporation, as Administrative Agent and Collateral Agent for the Lenders and
L/C Issuers and (ii) the Second Amended and Restated Mezzanine Term Loan
Agreement, dated as of September 25, 2009, by and among the Company and each
Person becoming a party thereto as a Borrower (as defined therein), the Lenders
(as defined therein) and CapitalSource Financing LLC, as Administrative Agent
and Collateral Agent for the Lenders.
     “Company Fundamental Representations” has the meaning specified in
Section 9.1(a).
     “Company Intellectual Property” has the meaning specified in
Section 3.11(a).
     “Company Operating Agreement” has the meaning specified in Section 2.4(c).
     “Company Transaction Cost Amount” means the aggregate amount of Transaction
Costs that have been or will be incurred by the Company or any of its
Subsidiaries at or prior to the Closing and that have not, as of the date of the
delivery of the Price Calculation, been paid by the Company or any of such

69



--------------------------------------------------------------------------------



 



Subsidiaries and shall include documentary fees and recording costs incurred in
connection with the transactions contemplated hereby and the amount of Transfer
Taxes to be paid by the Company pursuant to Section 6.1(h).
     “Construction Projects” has the meaning specified in Section 3.10(e).
     “Contract” means any contract, agreement, lease, license, sublicense,
commitment, understanding and arrangement, including any amendment thereto,
invoice, purchase order, bid and quotation, whether written or oral.
     “Copyrights” means United States and foreign copyrights, copyrightable
works and mask works, whether registered or unregistered, and pending
applications to register the same.
     “Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.
     “De Minimis Loss” has the meaning specified in Section 9.1(a).
     “Deductible” has the meaning specified in Section 9.1(a).
     “Delivered” means actually provided or made available through the online
dataroom maintained by the Company in connection with the transactions
contemplated by this Agreement.
     “Divestiture Agreement” has the meaning specified in Section 5.18.
     “Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, right of way, easement, conditional sale or other title retention
Contract, defect or imperfection in title or encroachment.
     “Environmental Laws” means any and all applicable international, national,
regional and local treaties, statutes, laws (including case or common law),
regulations, ordinances, rules, judgments, orders, decrees, codes, injunctions,
permits or licenses relating to human health (in connection with exposure to
Hazardous Materials), protection of the environment or emissions, discharges or
releases of pollutants, contaminants, Hazardous Materials or wastes into the
environment including ambient air, surface water, ground water, facilities,
structures or land, or otherwise relating to the treatment, storage, disposal,
transport or handling of Hazardous Materials or wastes or the investigation,
clean-up or other remediation thereof. Without limiting the generality of the
foregoing, “Environmental Laws” include: (a) the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq.; (b) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.;(c) the
Clean Air Act, 42 U.S.C. §§ 7401 et seq.; (d) the Clean Water Act, 33 U.S.C. §§
1251 et seq.; (e) the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; (f) the
Occupational Safety and Health Act of 1976, 29 U.S.C. §§ 651 et seq. (but only
with respect to

70



--------------------------------------------------------------------------------



 



work place exposure to Hazardous Materials); and (g) all applicable equivalent
or similar laws or regulations of non-U.S. jurisdictions.
     “Environmental Permits” has the meaning specified in Section 3.18(c).
     “Environmental Reports” has the meaning specified in Section 3.18(f).
     “Equity Interests” means any share, capital stock, partnership, member or
similar interest in any entity, and any option, warrant, right or security
(including debt securities) convertible, exchangeable or exercisable therefor.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any entity which, together with another entity,
would be treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA.
     “Escrow Account” has the meaning specified in Section 2.3(c).
     “Escrow Agent” has the meaning specified in Section 2.2.
     “Escrow Agreement” has the meaning specified in Section 2.2.
     “Escrow Amount” has the meaning specified in Section 2.3(c).
     “Estimated Closing Consideration” has the meaning specified in Section 1.3.
     “Estimated Net Prorations” has the meaning specified in Section 1.3.
     “Excluded Facility” means any facility listed on Part C of
Schedule 3.10(a).
     “Excluded JV Interests” means the interests held by the Company or its
Subsidiaries in each of Care Haven Associates Limited Partnership, Glenmark
Properties I, Limited Partnership and Marlinton Associates Limited Partnership.
     “Excluded JV Interests Agreement” has the meaning specified in
Section 2.4(u).

71



--------------------------------------------------------------------------------



 



     “Excluded JV Interests Escrow” means the escrow through which the Excluded
JV Interests Escrow Amount secures all or a portion of Seller’s obligations
under the Excluded JV Interests Agreement.
     “Excluded JV Interests Escrow Amount” means $10,000,000, which amount shall
be reduced at Closing to the extent of any WV JV Acquisitions (as defined in the
Excluded JV Interests Agreement) have been consummated prior to the Closing, in
an amount equal to the cash consideration paid by the Company or its
Subsidiaries in such WV JV Acquisitions.
     “Existing Title Policy” has the meaning specified in Section 3.10(b).
     “Expenses” means any and all expenses reasonably incurred in connection
with investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees and reasonable fees
and disbursements of legal counsel, investigators, expert witnesses,
consultants, accountants and other professionals).
     “Facilities” means those facilities set forth on Part A of
Schedule 3.10(a), which facilities are directly or indirectly owned, leased or
subleased by the Company or any of its Subsidiaries.
     “FF&E and Tangible Personal Property” means all furniture, furnishings,
fixtures, fittings, rugs, mats, draperies, carpeting, appliances, signage,
devices, telephone and other communications equipment, artwork, televisions and
other audio and video equipment, computers, electrical, mechanical, HVAC and
plumbing fixtures and cabling and other equipment and other tangible personal
property located in or used in the operation of the Real Property.
     “Final Company Consolidated Tax Return” has the meaning specified in
Section 6.1(b)(i)(A).
     “Final Outside Date” means November 28, 2011.
     “Financial Statements” has the meaning specified in Section 3.4.
     “Former Real Property” means (i) each parcel of real property owned, leased
or operated by the Company or any of its Subsidiaries at any time in the past
and (ii) each parcel of real property owned, leased or operated by the Company
or any of its Subsidiaries that does not relate to the Facilities.
     “GAAP” means the generally accepted accounting principles used in the
United States of America, consistently applied.
     “Genesis Funded Tax Escrow Amount” means $9,000,000 of the Tax Escrow
Amount, as such amount may be adjusted pursuant to Section 6.1(c)(i).

72



--------------------------------------------------------------------------------



 



     “Governmental Body” means any United States federal, state or local, or any
supra-national or non-U.S. government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.
     “Governmental Permits” has the meaning specified in Section 3.9(a).
     “Hazardous Materials” means any material that is toxic, ignitable,
reactive, corrosive, radioactive, caustic, capable of causing harm to human
health or the environment or regulated as a hazardous substance, contaminant,
toxic substance, toxic pollutant, hazardous waste, special waste or pollutant,
including petroleum, its derivatives, by-products and other hydrocarbons,
polychlorinated biphenyls and asbestos, regulated under, or which is the subject
of, applicable Environmental Laws.
     “Heritage Center Option” has the meaning specified in Section 2.4(r).
     “Impositions” means all real estate Taxes, special and benefit assessments,
sewer rents, charges for water, sewer, telephone, gas and electricity utilities,
personal property Taxes and all other Taxes, assessments and charges of every
kind which may affect the (a) tangible personal property, (b) real property, and
(c) intangible property by virtue of any Requirements of Law.
     “Improvements” means all buildings, structures, fixtures and other
improvements located on the Real Property.
     “Indebtedness” means, with respect to any Person at any date, without
duplication: (a) all obligations of such Person for borrowed money or in respect
of loans or advances (including any such obligations that may be convertible
into securities of the Company in satisfaction thereof that have not been so
converted); (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit, to the extent drawn, and bankers’ acceptances issued for the account of
such Person, but only to the extent reimbursement obligations exist for draws
made with respect thereto prior to Closing; (d) all interest rate or currency
caps, collars, swaps or other similar protection agreements of such Person
(valued on a market quotation basis); (e) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business
consistent with past business practices; (f) any commitment by which a Person
assures a creditor against loss (including contingent reimbursement obligations
with respect to letters of credit); (g) any indebtedness secured by an
Encumbrance on a Person’s assets or (h) any guarantee or other contingent
obligation (including obligations to repurchase, reimburse or keep well) in
respect of the items set forth in the foregoing clauses (a) through (g).
     “Indemnifiable Amount” has the meaning specified in Section 11.14.

73



--------------------------------------------------------------------------------



 



     “Indemnified Party” has the meaning specified in Section 9.3(a).
     “Indemnitor” has the meaning specified in Section 9.3(a).
     “Indemnity Claim” has the meaning specified in Section 9.3(a).
     “Indemnity Escrow” means the escrow through which the Indemnity Escrow
Amount secures all or a portion of the payment of the indemnification
obligations of OpCo Indemnitors set forth in Article VI and Article IX.
     “Indemnity Escrow Amount” means $80,000,000.
     “Insurance Policies” has the meaning specified in Section 3.16.
     “Intellectual Property” means Copyrights, Patent Rights, Trademarks and
Trade Secrets.
     “Interim Balance Sheet” has the meaning specified in Section 3.4.
     “Interim Balance Sheet Date” has the meaning specified in Section 3.6.
     “IRS” means the United States Internal Revenue Service.
     “Knowledge” will be deemed to be present when the matter in question was
known, after reasonable inquiry, by the individuals listed in Schedule 1.1.
     “Lease Guarantees” means those certain guarantees listed on
Schedule 3.13(h) provided by the Company or its Subsidiaries following the
Closing in respect of leases to which, following Closing, OpCo or its
Subsidiaries shall be lessees.
     “Leased Real Property” has the meaning specified in Section 3.10(a).
     “Leased Real Property Leases” has the meaning specified in Section 3.10(a).
     “Lenders” has the meaning specified in Section 4.3.
     “Losses” means any and all losses, costs, obligations, liabilities,
settlement payments, awards, judgments, fines, penalties, damages, expenses,
deficiencies or other charges.

74



--------------------------------------------------------------------------------



 



     “Master Lease Agreement” means the Master Lease Agreement in the form
attached hereto as Exhibit D and all documents or instruments to be executed in
connection therewith.
     “Material Adverse Change” means a change which would have a Material
Adverse Effect on the relevant entity. For purposes of the definition of
“Material Adverse Change” a violation, circumstance, change, effect or other
matter is deemed to have a “Material Adverse Effect” on such relevant entity, if
such violation, circumstance, change, effect or other matter, either
individually or in the aggregate with all other violations, circumstances,
changes, effects and other matters (regardless of whether or not such
violations, circumstances, changes, effects or other matters are inconsistent
with or constitute a breach of any representation or warranty made by the
Company in this Agreement) has, or would reasonably be expected to have, a
material adverse effect on the condition (financial or otherwise) of the
business, assets (including intangible assets) and liabilities, results of
operations or financial performance of the relevant entity and its Subsidiaries,
provided, however, that in no event shall any of the following, either alone or
in combination, be deemed to constitute, nor shall any of the following be taken
into account in determining whether there has occurred or will or could be, a
Material Adverse Effect: (i) any changes or effects resulting from or arising
out of general market, economic or political conditions (including any changes
arising out of acts of terrorism, or war, weather conditions or other force
majeure events) unless the relevant entity and its Subsidiaries are materially
and disproportionately affected thereby compared to other companies generally,
(ii) any changes or effects resulting from or arising out of general market,
economic or political conditions in the industries in which the relevant entity
and its subsidiaries conduct business (including any changes arising out of acts
of terrorism, war, weather conditions or other force majeure events) unless the
relevant entity and the its Subsidiaries are materially and disproportionately
affected thereby compared to other industry participants generally, (iii) any
changes or effects resulting from or arising out of actions taken pursuant to
this Agreement or at the request of Buyer or any of their respective Affiliates
or the failure to take any actions due to restrictions set forth in this
Agreement if Buyer has refused to provide consent to the taking of such action,
(iv) any changes or effects resulting from or arising out of any change in
accounting requirements or principles or any change in applicable Requirements
of Law, (v) any changes or effects resulting from the announcement (publicly or
internally to the relevant entity’s personnel) of this Agreement and/or any of
the transactions contemplated by this Agreement or any Seller Ancillary
Agreement and (vi) any failure of the relevant entity or its Subsidiaries to
meet any projections, estimates or forecasts (it being understood that the facts
and circumstances giving rise to such failure may be deemed to constitute, and
may be taken into account in determining whether there had been, a Material
Adverse Change if such facts and circumstances are not otherwise described in
clauses (i) through (vi) of this definition).
     “Material Damages” and “Materially Damaged” have the meanings specified in
Section 5.11.
     “Membership Interests” has the meaning specified in the first Recital of
this Agreement.

75



--------------------------------------------------------------------------------



 



     “Meridian 7 Master Lease Agreement” means the master lease agreement and
all documents or instruments to be executed in connection therewith, in each
case, in a form to be agreed between Buyer and Seller prior to Closing (acting
reasonably), which Meridian 7 Master Lease Agreement shall provide for the
sub-subleasing of the Meridian 7 Portfolio Leases from FC-JEN Leasing, LLC to
Genesis Operations II, LLC on pass through economic terms and non-economic terms
other than in respect of the purchase options which will remain with the
applicable Subsidiaries of the Company (unless any such Subsidiary notifies
Genesis Operations II, LLC of its intent not to exercise such purchase option,
which notice must be provided one year prior to the option exercise date, in
which event Genesis Operations II, LLC shall have the exclusive right to
exercise the option).
     “Meridian 7 Portfolio” means (a) Corsica Hills Center, located at 205
Armstrong Ave, Centreville, MD, 21617, (b) Heritage Center, located at 7232
German Hill Road, Dundalk, MD 21222, (c) LaPlata Center, located at 1 Magnolia
Drive, LaPlata , MD 20646, (d) Multi-Medical Center, located at 7700 York Road,
Towson, MD 21204, (e) Severna Park Center, located at 24 Truckhouse Road,
Severna Park, MD 21146, (f) Voorhees Center, located at 3001 Evesham Road,
Vorhees, NJ 08043 and (g) Westfield Center, located at 1515 Lamberts Mill Road,
Westfield, NJ 07090.
     “Meridian 7 Portfolio Leases” means those lease agreements, in force as of
the date of this Agreement, which provide for the leasing of the properties
which form part of the Meridian Portfolio to certain Subsidiaries of the
Company.
     “New Commitment” has the meaning specified in Section 5.12.
     “New Title Policy” has the meaning specified in Section 5.10.
     “Notice Period” has the meaning specified in Section 1.4(b).
     “Occupancy Agreements” means all occupancy, residency, tenancy and similar
written agreements entered into in the ordinary course of business with each
individual patient or resident of the Facilities located on the Real Property,
and all amendments, modifications, supplements, renewals, and extensions
thereof.
     “OpCo” has the meaning specified in the first paragraph of this Agreement.
     “OpCo Certificate” has the meaning specified in Section 2.4(a).
     “OpCo Entities” means each of OpCo and its Subsidiaries assuming the
consummation of the transactions contemplated by the Reorganization Agreement
and this Agreement have been so consummated, with OpCo and each such Subsidiary
holding such assets and having such liabilities as contemplated by the
Reorganization Agreement.

76



--------------------------------------------------------------------------------



 



     “OpCo Fair Market Value” means the fair market value of OpCo determined in
accordance with Section 1.7.
     “OpCo Guaranty” has the meaning specified in Section 2.4(q).
     “OpCo Indemnitors” means OpCo and, except as set forth on Schedule 12.1,
the Subsidiaries of OpCo.
     “OpCo Reorganization Agreement” has the meaning specified in
Section 2.4(v).
     “OpCo Subleases” has the meaning specified in Section 2.4(o).
     “Outside Date” means August 28, 2011.
     “Overestimate” has the meaning specified in Section 1.5(a).
     “Patent Rights” means United States and foreign patents and patent
applications, including provisional applications, reissues, divisions, renewals,
extensions, continuations and continuations-in-part thereof, patent disclosures,
invention disclosures, industrial designs, inventions (whether or not patentable
or reduced to practice), discoveries, and improvements thereto.
     “Payoff Amount” has the meaning specified in Section 5.8.
     “Payoff Letters” has the meaning specified in Section 5.8.
     “Permitted Encumbrances” means (a) Encumbrances for Taxes and other
governmental charges and assessments arising in the ordinary course of business
which are not yet due and payable as of the Closing Date or Taxes the amount or
validity of which is being contested in good faith by appropriate proceedings,
(b) Encumbrances of landlords and Encumbrances of carriers, warehousemen,
mechanics and materialmen and other like Encumbrances arising in the ordinary
course of business for sums not yet due and payable as of the Closing Date and
(c) other Encumbrances or imperfections of title that are not material, do not
interfere with, and are not violated by the consummation of the transactions
contemplated by, this Agreement or any of the Seller Ancillary Agreements or the
Buyer Ancillary Agreements, and do not materially detract from the value or
marketability of, or materially impair the existing use of, the property
affected by such lien or imperfection.
     “Permitted Lease Agreement Subleases” has the meaning specified in
Section 3.10(a).
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Body.

77



--------------------------------------------------------------------------------



 



     “Pre-Closing Tax Period” means any Tax period ending at the close of
business on, or before, the Closing Date.
     “Preliminary Accounting Report” has the meaning specified in
Section 1.4(a)(iii).
     “Preliminary Closing Balance Sheet” has the meaning specified in
Section 1.4(a)(i).
     “Preliminary Closing Consideration” has the meaning specified in
Section 1.4(a)(ii).
     “Price Calculation” has the meaning specified in Section 1.3.
     “PropCo Entities” means each of the Company and its Subsidiaries assuming
the consummation of the transactions contemplated by the Reorganization
Agreement and this Agreement have been so consummated, with the Company and each
such Subsidiary holding such assets and having such liabilities as contemplated
by the Reorganization Agreement.
     “PropCo Subleases” means the intercompany subleases or sub-subleases
between the master landlord under the Master Agreement and Subsidiaries of Buyer
which shall own the fee title or hold the applicable leasehold interest in the
Real Property following the Closing.
     “Prorated Assets” means all bonds and deposits related to utility service,
prepaid rents, prepaid real estate and personal property Taxes, prepaid
insurance premiums, and prepaid assessments or charges of any kind.
     “Qualifying Income” has the meaning specified in Section 11.14.
     “Real Property” means all land, buildings and other structures, facilities
or improvements located thereon, all fixtures permanently affixed thereto, and
all easement, licenses, rights, hereditaments and appurtenances related to the
foregoing, of the Company and its Subsidiaries, in each case, to the extent the
same relate to the Facilities.
     “Recorded Intellectual Property” means (a) registered patents and pending
patent applications (including provisional applications); (b) registered
trademarks, or service marks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks or
service marks; (c) registered copyrights and applications for copyright
registration; and (d) any other Intellectual Property that is the subject of an
application, certificate, filing, registration or other document issued by,
filed with, or recorded by the United States Patent and Trademark Office, the
United States Register of Copyrights, Network Solutions, Inc. (or other
authorized domain name registration entities) or the corresponding offices of
other U.S. and foreign jurisdictions.

78



--------------------------------------------------------------------------------



 



     “REIT Requirements” has the meaning specified in Section 11.14.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Hazardous
Material into the indoor or outdoor environment, including the movement of
Hazardous Materials through or in the air, soil, surface water or groundwater.
     “Remedial Action” means actions required to (a) clean up, remove, treat or
in any other way address Hazardous Materials that have been Released;
(b) prevent the Release or threatened Release or minimize the further Release of
Hazardous Materials; or (c) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.
     “Reorganization” means those transactions contemplated by the
Reorganization Agreement.
     “Reorganization Agreement” means the Master Transaction and Distribution
Agreement in the form attached hereto as Exhibit G.
     “Requirements of Law” means any foreign, federal, state and local laws,
statutes, regulations, rules, guidance, codes or ordinances enacted, adopted,
issued or promulgated by any Governmental Body (including those pertaining to
electrical, building, zoning, parking, subdivision, land use and Environmental
Laws) or common law.
     “Rhode Island Facilities” means the facilities set forth on Part A of
Schedule 3.10(a) located in the State of Rhode Island.
     “Sandy River Portfolio” means the eleven (11) properties more specifically
described on Schedule 2 of the Sandy River Portfolio Agreement.
     “Sandy River Portfolio Agreement” has the meaning specified in
Section 2.4(t).
     “Seller” has the meaning specified in the first paragraph of this
Agreement.
     “Seller Ancillary Agreements” means the Reorganization Agreement, the
Escrow Agreement, the Call and Exchange Agreement, the Adventist Portfolio
Letter Agreement, the Amended and Restated OpCo LLC Agreement, the OpCo
Subleases, the Meridian 7 Master Lease Agreement, the OpCo Guaranty, the
Heritage Center Option, the Bed Cap Agreement, the Sandy River Portfolio
Agreement, the Excluded JV Interests Agreement and the OpCo Reorganization
Agreement.
     “Seller Certificate” has the meaning specified in Section 2.4(a).

79



--------------------------------------------------------------------------------



 



     “Seller Disclosure Schedule” has the meaning specified in the first
paragraph of Article III.
     “Seller Group Member” means (i) Seller and its Affiliates (including the
Company and its Subsidiaries prior to the Closing and OpCo and its Subsidiaries
after the Closing), (ii) their respective directors, officers, employees,
agents, attorneys and consultants and (iii) successors and assigns of the
foregoing.
     “Seller Operating Agreement” has the meaning specified in Section 2.4(c).
     “Solvent” means that, as of any date of determination and with respect to
OpCo and its Subsidiaries, that (i) the Fair Value of the assets of OpCo and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) OpCo and its Subsidiaries taken as a whole is a
going concern; (iii) OpCo and its Subsidiaries taken as a whole will be able to
pay their Stated Liabilities and Identified Contingent Liabilities as they
mature; and (iv) the remaining assets of OpCo, as of such date, will not be
“unreasonably small” nor constitute an “unreasonably small capital” in relation
to the business or transaction(s) in which it is engaged or is about to engage,
as such quoted terms are generally determined in accordance with applicable
federal laws governing determinations of the insolvency of debtors. For the
purpose of this definition, the following terms have the following meanings:
“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of OpCo and its Subsidiaries taken as a whole
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act; “Stated
Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of OpCo and its Subsidiaries
taken as a whole, as of the date of determination after giving effect to the
consummation of the transactions contemplated by this Agreement and the
Reorganization Agreement, determined in accordance with GAAP consistently
applied; “Identified Contingent Liabilities” means the maximum estimated amount
of liabilities reasonably likely to result from pending litigation, asserted
claims and assessments, guaranties, uninsured risks and other contingent
liabilities of OpCo and its Subsidiaries taken as a whole after giving effect to
the transactions contemplated by this Agreement and the Reorganization Agreement
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of OpCo; and “Will be able to pay their Stated Liabilities
and Identified Contingent Liabilities as they mature” means as of the date of
determination, OpCo and its Subsidiaries taken as a whole will have sufficient
assets and cash flow to pay their respective Stated Liabilities and Identified
Contingent Liabilities as those liabilities mature or (in the case of contingent
liabilities) otherwise become payable.
     “Straddle Period” means any taxable period that includes but does not end
on the Closing Date.

80



--------------------------------------------------------------------------------



 



     “Subsidiary” or “Subsidiaries” of any person means any corporation,
partnership, joint venture or other legal entity of which such person, as the
case may be (either alone or through or together with any other subsidiary),
owns, directly or indirectly, a majority of the stock or other Equity Interests
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity.
     “Subsidiary Certificate” has the meaning specified in Section 2.4(a).
     “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:
     (a) any federal, state, local or foreign net income, gross income, gross
receipts, premium, windfall profit, severance, property, production, sales, use,
license, excise, franchise, employment, payroll, withholding, alternative or
add-on minimum, ad valorem, value-added, transfer, stamp or environmental
(including taxes under Code Section 59A) tax, or any other tax, custom duty,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, addition to tax or additional amount
imposed, in each case, by any Tax Authority; and
     (b) any liability of the Company for the payment of amounts with respect to
payments of a type described in clause (a) as a result of being a member of an
affiliated, consolidated, combined or unitary group or as a result of any
obligation of the Company under any Tax Sharing Arrangement.
     “Tax Attributes” means the tax attributes described in Section 108(b)(2) of
the Code, other than Section 108(b)(2)(E).
     “Tax Authority” means any federal, state, local or foreign government or
any agency or political subdivision thereof responsible for the imposition or
administration of any Tax.
     “Tax Escrow” means the escrow containing the Tax Escrow Amount to be used
to pay the Taxes shown as due on the Final Company Consolidated Tax Return
pursuant to Section 6.1(b)(i)(B).
     “Tax Escrow Amount” means $37,000,000, consisting of $28,000,000 funded by
Buyer and $9,000,000 funded by Genesis HealthCare Corporation, as such amount
may be adjusted pursuant to Section 6.1(c)(i).
     “Tax Proceeding” means any audit, assessment, proposed adjustment, notice
of deficiency, litigation, dispute or other proceeding with respect to Taxes.
     “Tax Return” means any return, report or similar statement required to be
filed with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

81



--------------------------------------------------------------------------------



 



     “Tax Sharing Arrangement” means any written agreement or arrangement to
which the Company or any of its Subsidiaries is a party for the allocation or
payment of Tax liabilities or payment for Tax benefits with respect to a
consolidated, combined or unitary Tax Return which Tax Return includes or has
included the Company or any of its Subsidiaries.
     “Terminating Buyer Breach” has the meaning specified in Section 10.1(c).
     “Terminating Seller Breach” has the meaning specified in Section 10.1(b).
     “Third-Person Claim” has the meaning specified in Section 9.3(a).
     “Trade Secrets” means confidential information, ideas, research and
development, compositions of matter, trade secrets, know-how, concepts, methods,
processes, formulae, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, business plans, marketing plans, business
proposals, marketing proposals, reports, data, mailing lists, business plans,
drawings, functional specifications and other proprietary information that
derives independent economic value from not being generally known to the public
or to other Persons who can obtain economic value from its disclosure or use.
     “Trademarks” means United States, state and foreign trademarks, service
marks, logos, trade dress, trade names, Internet domain names, moral rights and
general intangibles of like nature, whether registered or unregistered, and
pending applications to register the foregoing.
     “Transaction Costs” has the meaning specified in Section 11.9.
     “Transfer Taxes” has the meaning specified in Section 6.1(h).
     “Unaudited Q1 2011 Financial Statements” has the meaning specified in
Section 5.7.
     “Unaudited Q2 2011 Financial Statements” has the meaning specified in
Section 5.7.
     “Underestimate” has the meaning specified in Section 1.5(c).
     “Valuation Firm” means Ernst & Young LLP or another nationally recognized
firm that is regularly engaged to render valuation opinions of the type
described in Section 1.7 acceptable to both Buyer and Seller.

82



--------------------------------------------------------------------------------



 



* * * * * *

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed the day and year first above written.

            HEALTH CARE REIT, INC.
      By:   /s/ Erin C. Ibele        Name:   Erin C. Ibele        Title:  
Senior Vice President — Administration and Corporate Secretary        FC-GEN
INVESTMENT, LLC
        By:   FC Manager XI, LLC, its manager       By:   /s/ Christopher M.
Sertich       Name:  Christopher M. Sertich        Title:  Manager        FC-GEN
OPERATIONS INVESTMENT, LLC
        By:   FC-GEN Acquisition Holding, LLC, its sole member       By:  
/s/ Christopher M. Sertich       Name:  Christopher M. Sertich        Title: 
 Manager    

 